EXHIBIT 10

FIVE-YEAR

REVOLVING CREDIT AGREEMENT

Dated as of October 2, 2007

Among

ALCOA INC.,

as Borrower,

THE LENDERS AND ISSUERS NAMED HEREIN,

CITIBANK, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC,

as Syndication Agent,

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

BNP PARIBAS,

and

DEUTSCHE BANK SECURITIES INC.,

as Co-Documentation Agents, and

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS CAPITAL,

as Joint Lead Arrangers and Joint Book-running Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I   DEFINITIONS AND CONSTRUCTION    1

SECTION 1.01.

     Defined Terms    1

SECTION 1.02.

     Terms Generally; Accounting Principles    13

SECTION 1.03.

     Conversion of Foreign Currencies    14 ARTICLE II   THE CREDITS    14

SECTION 2.01.

     Commitments    14

SECTION 2.02.

     Loans    14

SECTION 2.03.

     Notice of Borrowings    15

SECTION 2.04.

     Interest Elections    15

SECTION 2.05.

     Repayment of Loans; Evidence of Debt    17

SECTION 2.06.

     Fees    18

SECTION 2.07.

     Interest on Loans    19

SECTION 2.08.

     Default Interest    19

SECTION 2.09.

     Alternate Rate of Interest    19

SECTION 2.10.

     Termination and Reduction of Commitments    20

SECTION 2.11.

     Prepayment    20

SECTION 2.12.

     Reserve Requirements; Change in Circumstances    21

SECTION 2.13.

     Change in Legality    22

SECTION 2.14.

     Indemnity    22

SECTION 2.15.

     Pro Rata Treatment    23

SECTION 2.16.

     Sharing of Setoffs    23

SECTION 2.17.

     Payments    24

SECTION 2.18.

     Taxes    24

SECTION 2.19.

     Assignment of Loans and Commitments Under Certain Circumstances    27

SECTION 2.20.

     Increase in Commitments    27

SECTION 2.21.

     Extensions of Initial Scheduled Maturity Date    28

SECTION 2.22.

     Letters of Credit    29 ARTICLE III   REPRESENTATIONS AND WARRANTIES    33

SECTION 3.01.

     Organization    33

SECTION 3.02.

     Authorization    33

SECTION 3.03.

     Enforceability    33

SECTION 3.04.

     Governmental Approvals    33

SECTION 3.05.

     No Conflict    34

SECTION 3.06.

     Financial Statements    34

SECTION 3.07.

     No Defaults    34

SECTION 3.08.

     Litigation    34

SECTION 3.09.

     No Material Adverse Change    34

SECTION 3.10.

     Employee Benefit Plans    34

SECTION 3.11.

     Title to Properties; Possession Under Leases    35

SECTION 3.12.

     Investment Company Act; Public Utility Holding Company Act    35

SECTION 3.13.

     Tax Returns    36

SECTION 3.14.

     Compliance with Laws and Agreements    36

SECTION 3.15.

     No Material Misstatements    36

SECTION 3.16.

     Use of Proceeds; Federal Reserve Regulations    36

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page

SECTION 3.17.

     No Trusts    36 ARTICLE IV   CONDITIONS OF EFFECTIVENESS, LENDING, LETTERS
OF CREDIT AND DESIGNATION OF BORROWING SUBSIDIARIES    36

SECTION 4.01.

     Effective Date    36

SECTION 4.02.

     All Borrowings and Issuances of Letters of Credit    38

SECTION 4.03.

     Designation of Borrowing Subsidiaries    38 ARTICLE V   AFFIRMATIVE
COVENANTS    39

SECTION 5.01.

     Financial Statements, Reports, etc    39

SECTION 5.02.

     Pari Passu Ranking    40

SECTION 5.03.

     Maintenance of Properties    40

SECTION 5.04.

     Obligations and Taxes    40

SECTION 5.05.

     Insurance    40

SECTION 5.06.

     Existence; Businesses and Properties    41

SECTION 5.07.

     Compliance with Laws    41

SECTION 5.08.

     Default Notices    41

SECTION 5.09.

     Borrowing Subsidiaries    41 ARTICLE VI   NEGATIVE COVENANTS    42

SECTION 6.01.

     Liens    42

SECTION 6.02.

     Consolidation, Merger, Sale of Assets, etc    43

SECTION 6.03.

     Financial Undertaking    43

SECTION 6.04.

     Change in Business    43 ARTICLE VII   EVENTS OF DEFAULT    43 ARTICLE VIII
  GUARANTEE    47 ARTICLE IX   THE ADMINISTRATIVE AGENT    48

SECTION 9.01.

     Authorization and Action    48

SECTION 9.02.

     Administrative Agent’s Reliance, Etc    49

SECTION 9.03.

     Posting of Communications    49

SECTION 9.04.

     The Administrative Agent Individually    51

SECTION 9.05.

     Indemnification    51

SECTION 9.06.

     Successor Administrative Agent    51 ARTICLE X   MISCELLANEOUS    52

SECTION 10.01.

     Notices    52

SECTION 10.02.

     Survival of Agreement    53

SECTION 10.03.

     Binding Effect    53

SECTION 10.04.

     Successors and Assigns; Additional Borrowing Subsidiaries    53

SECTION 10.05.

     Expenses; Indemnity    57

SECTION 10.06.

     Right of Setoff    58

SECTION 10.07.

     Applicable Law    59

SECTION 10.08.

     Waivers; Amendment    59

SECTION 10.09.

     Interest Rate Limitation    59

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page

SECTION 10.10.

     Entire Agreement    59

SECTION 10.11.

     Waiver of Jury Trial    60

SECTION 10.12.

     Severability    60

SECTION 10.13.

     Counterparts    60

SECTION 10.14.

     Headings    60

SECTION 10.15.

     Jurisdiction, Consent to Service of Process    60

SECTION 10.16.

     Conversion of Currencies    61

SECTION 10.17.

     National Security Laws    61

SECTION 10.18.

     Confidentiality    61

SECTION 10.19.

     Waiver of Notice Period Under Existing Five-Year Credit Agreements    62

 

References    Exhibit A    Assignment and Assumption Exhibit B    Administrative
Questionnaire Exhibit C    Form of Opinion of Counsel Exhibit D    Designation
of Borrowing Subsidiary Exhibit E    Form of Accession Agreement Exhibit F   
Form of Letter of Credit Request Schedule 2.01(a)    Lenders and Commitments
Schedule 2.01(b)    Issuers and L/C Commitments Schedule 3.08    Litigation
Schedule 6.01(a)    Existing Liens

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of October 2, 2007 (as the same
may be amended, modified or supplemented from time to time, the “Agreement”),
among ALCOA INC., a Pennsylvania corporation (“Alcoa”), the Lenders (such term
and each other capitalized term used but not defined herein having the meaning
ascribed thereto in Article I), the Issuers, CITIBANK, N.A., as Administrative
Agent for the Lenders and Issuers, and BARCLAYS BANK PLC, as Syndication Agent.

WHEREAS, Alcoa and the Borrowing Subsidiaries have requested that the Lenders
and Issuers make available a revolving credit and letter of credit facility; and

WHEREAS, the proceeds of such revolving credit and letter of credit facility are
to be used to provide working capital or for other general corporate purposes,
including but not limited to the support of Alcoa’s Commercial Paper program;
and

WHEREAS, the Lenders and Issuers are willing to make available to Alcoa and the
Borrowing Subsidiaries such revolving credit and letter of credit facility upon
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accession Agreement” shall mean an Accession Agreement substantially in the
form of Exhibit E among a Prospective Lender, Alcoa and the Administrative
Agent.

“Administrative Agent” shall mean Citi, in its capacity as administrative agent
for the Lenders hereunder.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Applicable Margin” shall mean, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the applicable Type of Loan and
the Index Debt Ratings in effect on such date set forth below:



--------------------------------------------------------------------------------

    Category 1     Category 2     Category 3     Category 4     Category 5    
Category 6     Category 7       Index Debt
Ratings of at
least A+ by
S&P and/or A1
by Moody’s    

Index Debt
Ratings less
than Category 1,
but at least

A by S&P

and/or A2 by
Moody’s

   

Index Debt
Ratings less
than Category 2,
but at least

A- by S&P

and/or A3 by
Moody’s.

    Index Debt
Ratings less
than Category 3,
but at least
BBB+ by S&P
and/or Baa1 by
Moody’s.    

Index Debt
Ratings less
than Category 4,
but at least

BBB by S&P
and/or Baa2 by
Moody’s.

    Index Debt
Ratings less
than Category 5,
but at least
BBB- by S&P
and/or Baa3 by
Moody’s.    

Index Debt
Ratings of
less than
BBB- by S&P

or less than
Baa3 by
Moody’s.

 

Applicable Margin for LIBOR Loans

  0.155 %   0.200 %   0.240 %   0.330 %   0.360 %   0.475 %   0.600 %

Applicable Margin for Base Rate Loans

  0.000 %   0.000 %   0.000 %   0.000 %   0.000 %   0.000 %   0.000 %

“Applicable Facility Fee Rate” shall mean, as of any date of determination, a
per annum rate equal to the rate set forth below opposite the Index Debt Ratings
in effect on such date set forth below:

 

    Category 1     Category 2     Category 3     Category 4     Category 5    
Category 6     Category 7      

Index Debt
Ratings of at
least A+ by
S&P and/or A1

by Moody’s

   

Index Debt
Ratings less
than Category 1,
but at least

A by S&P

and/or A2 by
Moody’s

   

Index Debt
Ratings less
than Category 2,
but at least

A- by S&P

and/or A3 by
Moody’s.

    Index Debt
Ratings less
than Category 3,
but at least
BBB+ by S&P
and/or Baa1 by
Moody’s.    

Index Debt
Ratings less
than Category 4,
but at least

BBB by S&P
and/or Baa2 by
Moody’s.

    Index Debt
Ratings less
than Category 5,
but at least
BBB- by S&P
and/or Baa3 by
Moody’s.    

Index Debt
Ratings of
less than

BBB- by S&P
or less than
Baa3 by
Moody’s.

 

Applicable Facility Fee Rate

  0.045 %   0.050 %   0.060 %   0.070 %   0.090 %   0.125 %   0.150 %

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 9.03(b).

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).

“Arrangers” shall mean Citigroup Global Markets Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC, in their capacities as joint
lead arrangers and joint book running managers.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Available Credit” shall mean, at any time, (a) the then effective Commitments
minus (b) the aggregate Revolving Credit Outstandings at such time.

“Base Rate” shall mean, for any period, the rate determined by the
Administrative Agent as the fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall be equal at all times to
the higher of the following:

(a) the rate of interest announced publicly by Citi in New York, New York, from
time to time, as Citi’s base rate for loans denominated in Dollars; and

(b) 0.5% per annum plus the Federal Funds Rate.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrowers” shall mean Alcoa and the Borrowing Subsidiaries.

“Borrowing” shall mean any group of Loans of a single Type made by the Lenders
on a single date and as to which a single Interest Period is in effect.

“Borrowing Subsidiary” shall mean, at any time, each wholly-owned Subsidiary of
Alcoa that has been designated by Alcoa as a Borrower hereunder and that has
undertaken the obligations of a Borrowing Subsidiary pursuant to
Section 10.04(f).

“Borrowing Subsidiaries Obligations” shall mean the Obligations of all of the
Borrowing Subsidiaries.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
LIBO Rate or any LIBOR Loan, a day on which deposits in Dollars are also carried
on in the London interbank market and (b) a Borrowing denominated in Euros, such
day that is also a Target Date.

“Citi” shall mean Citibank, N.A.

“CLO” shall have the meaning assigned to such term in Section 10.04(b).

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commercial Paper” of any person shall mean any note, draft, bill of exchange or
other negotiable instrument issued by such person (other than any extendable
commercial notes issued pursuant to Section 4(2) of the Securities Act of 1933)
that has a maturity at the time of issuance not exceeding thirteen months,
exclusive of days of grace, or any renewal thereof the maturity of which is
likewise limited, pursuant to Section 3(a)(3) or Section 4(2) of the Securities
Act of 1933.

 

3



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and acquire interests in Letters of Credit as set forth in
this Agreement in the aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01(a) or in any Assignment and
Assumption or Accession Agreement pursuant to which such Lender first becomes a
Lender hereunder, as the same may be terminated or reduced from time to time
pursuant to Section 2.10 or Section 10.04(h), increased from time to time
pursuant to Section 2.20 or extended pursuant to Section 2.21.

“Consolidated Net Tangible Assets” shall mean at any time, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of
Alcoa and its consolidated Subsidiaries adjusted for inventories on the basis of
cost (before application of the “last-in first-out” method of determining cost)
or current market value, whichever is lower, and deducting therefrom (a) all
current liabilities of such corporation and its consolidated Subsidiaries except
for (i) notes and loans payable (including commercial paper), (ii) current
maturities of long-term debt and (iii) current maturities of obligations under
capital leases and (b) all goodwill, trade names, patents, unamortized debt
discount and expenses of such corporation and its consolidated Subsidiaries (to
the extent included in said aggregate amount of assets) and other like
intangibles, all as set forth in the most recent consolidated balance sheet of
Alcoa and its consolidated Subsidiaries, delivered to the Administrative Agent
pursuant to Section 5.01, computed and consolidated in accordance with GAAP.

“Consolidated Net Worth” shall mean at any time, the consolidated net worth of
Alcoa and its consolidated Subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of Voting Stock, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Designation Date” shall have the meaning assigned to such term in
Section 10.04(f).

“Designation of Borrowing Subsidiary” shall mean a Designation of Borrowing
Subsidiary executed by Alcoa and a wholly-owned Subsidiary thereof in
substantially the form of Exhibit D.

“Documentary Letter of Credit” shall mean any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by Alcoa or any of its Subsidiaries in the ordinary course of its
business.

“Dollar Equivalent” of any amount shall mean, at the time of determination
thereof, (a) if such amount is expressed in Dollars, such amount, (b) if such
amount is expressed in Euro, the equivalent of such amount in Dollars determined
by using the rate of exchange quoted by Citi in New York, New York at 11:00 a.m.
(New York time) on the date of determination (or, if such date is not a Business
Day, the last Business Day prior thereto) to prime banks in New York for the
spot purchase in the New York foreign exchange market of such amount of Dollars
with Euros and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate.

 

4



--------------------------------------------------------------------------------

“Dollars” or “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date of this Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which any Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iv) the filing pursuant to Section 412(d) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (v) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (vi) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vii) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of its subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such subsidiary could otherwise be liable;
(ix) any other similar event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrowers and (x) any
Foreign Benefit Event.

“Euro” shall mean the single currency of participating member states of the
European Union.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act Reports” shall mean the Annual Report of Alcoa on Form 10-K for
the year ended December 31, 2006, the Quarterly Reports of Alcoa on Form 10-Q
for the quarters ended March 31, 2007 and June 30, 2007, and all current reports
of Alcoa on Form 8-K dated January 1, 2007 to the Effective Date, filed by Alcoa
with the SEC pursuant to the Securities Exchange Act of 1934; provided, however,
that for the purpose of satisfaction of the condition set forth in
Section 2.21(b)(B) with respect to the First Extension or the Second Extension
only, “Exchange Act Reports” shall mean Alcoa’s Annual Report on Form 10-K for
the fiscal year of Alcoa most recently ended prior to the delivery of the
Extension Request with respect to the First Extension or the Second Extension,
as applicable (the “Applicable Fiscal Year”), the Quarterly Reports of Alcoa on
Form 10-Q for each of the quarters ended after the Applicable Fiscal Year and
prior to the applicable Extended Maturity Effective Date and all current reports
of Alcoa on Forms 8-K filed after the Applicable Fiscal Year and prior to the
applicable Extended Maturity Effective Date.

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Issuer’s, any Transferee’s or the Administrative Agent’s net
income, net receipts, net profits, net worth or capital (including franchise or
similar Taxes imposed in lieu of such Taxes), but only to the

 

5



--------------------------------------------------------------------------------

extent such Taxes are imposed by a taxing authority (a) in a jurisdiction (or
political subdivision thereof) under the laws of which such Lender, Issuer,
Transferee or the Administrative Agent is organized or incorporated, (b) in a
jurisdiction (or political subdivision thereof) in which such Lender, Issuer,
Transferee or the Administrative Agent does business, or (c) in a jurisdiction
(or political subdivision thereof) in which such Lender, Issuer, Transferee or
the Administrative Agent maintains a lending office (or branch), (ii) any
franchise Taxes, branch Taxes or branch profits Taxes imposed by the United
States or any similar Taxes imposed by any jurisdiction (or political
subdivision thereof) described in clause (i) or in which any Borrower is
located, (iii) with regard to any Lender, Issuer or Transferee, any withholding
Tax that is (a) imposed on amounts payable to such Lender, Issuer or Transferee
because such Lender, Issuer or Transferee designates a new lending office,
except to the extent that such Lender, Issuer or Transferee was entitled, at the
time of designation of a new lending office (or assignment), to receive such
additional amounts from the Borrower pursuant to Section 2.18(a), or
(b) attributable to such Lender’s, Issuer’s or Transferee’s failure to comply
with Section 2.18(g), (h) or (i), as applicable, and (iv) any Tax that is found
in a final, non-appealable judgment by a court of competent jurisdiction to have
been imposed solely as a result of any Lender’s, Issuer’s, Transferee’s or the
Administrative Agent’s gross negligence or willful misconduct.

“Existing Five-Year Credit Agreements” shall mean, collectively, (i) the
Five-Year Revolving Credit Agreement dated as of April 22, 2005 among Alcoa, the
lenders named therein, JPMorgan Chase Bank, N.A., as administrative agent, and
the other parties thereto, (ii) the Five-Year Revolving Credit Agreement dated
as of April 23, 2004, as amended, among Alcoa, the lenders named therein,
JPMorgan Chase Bank, N.A., as administrative agent, and the other parties
thereto and (iii) the Five-Year Credit Agreement dated as of April 25, 2003, as
amended, among Alcoa, the lenders named therein, JPMorgan Chase Bank, N.A., as
administrative agent, and the other parties thereto (as the same may be further
amended, supplemented, restated or otherwise modified from time to time).

“Extended Maturity Effective Date” shall have the meaning assigned to such term
in Section 2.21(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.21(a).

“Facility” shall mean the Commitments and the provisions herein related to the
Loans and Letters of Credit.

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“First Extended Maturity Date” shall mean October 2, 2013.

“First Extension” shall have the meaning assigned to such term in
Section 2.21(a).

 

6



--------------------------------------------------------------------------------

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of the Borrowers under applicable law on account of
the complete or partial termination of such Foreign Pension Plan or the complete
or partial withdrawal of any participating employer therein and (b) with respect
to any Foreign Plan, (i) the occurrence of any transaction that is prohibited
under any applicable law and could result in the incurrence of any liability by
the Borrowers, or the imposition on the Borrowers of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law and (ii) any
other event or condition that could reasonably be expected to result in
liability of any of the Borrowers.

“Foreign Pension Plan” shall mean any benefit plan which under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of any
of the Borrowers.

“GAAP” shall mean generally accepted accounting principles, as used in, and
applied on a basis consistent with, the financial statements of Alcoa referred
to in Section 3.06.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing any Indebtedness of any other person,
whether directly or indirectly, and including any obligation of such person,
direct or indirect, to purchase or pay such Indebtedness or to purchase any
security for the payment of such Indebtedness; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“Indebtedness” of any person at any time shall mean, without duplication,
(a) all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case, in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such person and (b) all Guarantees of such person.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 10.05(c).

“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long–term
Indebtedness for borrowed money of Alcoa.

 

7



--------------------------------------------------------------------------------

“Index Debt Ratings” shall mean, as of any date, the most recently announced
rating for any Index Debt by S&P or by Moody’s. For purposes of the foregoing,
(a) if neither Moody’s nor S&P shall have in effect a rating for any Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), then all such rating agencies shall be deemed to have
established ratings for such Index Debt in Category 6; (b) if only one of
Moody’s and S&P shall have in effect a rating for any Index Debt, then the
Applicable Margin and the Applicable Facility Fee Rate shall be determined on
the basis of such single Index Debt Ratings; (c) if the Index Debt Ratings
established or deemed to have been established by Moody’s or S&P for any Index
Debt shall fall within different Categories, the Applicable Margin and the
Applicable Facility Fee Rate shall be based on the Category corresponding to the
higher of such Index Debt ratings, unless such ratings differ by two or more
Categories, in which case the Applicable Margin and the Applicable Facility Fee
Rate will be based upon the Category one level above the Category corresponding
to the lower of such Index Debt ratings; and (d) if any rating for any Index
Debt established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
and the Applicable Facility Fee Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if any such rating agency shall cease to be in the business
of rating corporate debt obligations, Alcoa and the Lenders shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system or the non-availability of ratings from such
rating agency, and pending the effectiveness of any such amendment, the ratings
of such rating agency most recently in effect prior to such change or cessation
shall be employed in determining the Applicable Margin and the Applicable
Facility Fee Rate.

“Initial Scheduled Maturity Date” shall mean October 2, 2012.

“Interest Election Request” has the meaning specified in Section 2.04(a).

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the Maturity Date.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower to which such Loan is made may elect;
provided, however, that the Borrowers may not elect any Interest Period that
ends after the Maturity Date, and (b) as to any Base Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding
March 31, June 30, September 30 or December 31, (ii) the Maturity Date and
(iii) the date such Borrowing is prepaid in accordance with Section 2.11;
provided, however, that in each case of clauses (a) and (b) above, if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day.

 

8



--------------------------------------------------------------------------------

“Issue” shall mean, with respect to any Letter of Credit, to issue, extend the
expiry of, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit. The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” shall mean each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuer” or (b) is designated by Alcoa and
hereafter becomes an Issuer with the approval of the Administrative Agent by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and Alcoa to be bound by the terms hereof applicable to
Issuers.

“L/C Commitment” shall mean, with respect to each Issuer, the commitment of such
Issuer to Issue Letters of Credit as set forth in this Agreement in the
aggregate face amount not to exceed the amount set forth opposite such Issuer’s
name on Schedule 2.01(b) or in the agreement by which such Issuer agrees to
become an Issuer hereunder and to be bound by the terms hereof applicable to
Issuers.

“Lenders” shall mean (a) the financial institutions or other entities listed on
Schedule 2.01(a) (other than any such financial institution or other entity that
has ceased to be a party hereto pursuant to an Assignment and Assumption) and
(b) any financial institution or other entity that has become a party hereto
pursuant to an Assignment and Assumption or an Accession Agreement, in each case
that (i) has a Commitment, (ii) holds a Loan or (iii) participates in any Letter
of Credit.

“Letter of Credit” shall mean any letter of credit Issued pursuant to
Section 2.22.

“Letter of Credit Obligations” shall mean, at any time, the Dollar Equivalent of
the aggregate of all liabilities at such time of the Borrowers to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.22(a)(vi).

“Letter of Credit Request” has the meaning specified in Section 2.22(c).

“Letter of Credit Sublimit” shall mean $500,000,000.

“Letter of Credit Undrawn Amounts” shall mean, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate (rounded upwards, if necessary, to the next 1/100 of
1%) equal to the offered rate for deposits in either Dollars or Euros for a
period equal to the Interest Period for such LIBOR Borrowing that appears on the
Reuters LIBOR01 Page (or any page that can reasonably be considered a
replacement page) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If such rate is not available
on the Reuters LIBOR01 Page, the “LIBO Rate” shall be the rate (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the arithmetic average of the
respective rates per annum at which Dollar or Euro, as applicable, deposits
approximately equal in principal amount to such LIBOR Borrowing and for a
maturity comparable to such Interest Period are offered in immediately available
funds to the London branches of the Reference Banks in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. The Administrative Agent shall determine
the LIBO Rate and such determination shall be conclusive absent manifest error.

 

9



--------------------------------------------------------------------------------

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the LIBO Rate in accordance with the provisions of Article II.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
each Letter of Credit Reimbursement Agreement, each Designation of Borrowing
Subsidiary and each certificate, agreement or document executed by Alcoa or any
other Borrower and delivered to the Administrative Agent or any Lender or Issuer
in connection with or pursuant to any of the foregoing.

“Loans” shall mean the loans made by the Lenders pursuant to this Agreement.
Each Loan shall be a LIBOR Loan or a Base Rate Loan.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of Alcoa and its
Subsidiaries, taken as a whole, or a material impairment of the ability of Alcoa
to perform any of its obligations under this Agreement.

“Maturity Date” shall mean the earlier of (a) (i) the Initial Scheduled Maturity
Date, if Alcoa does not request a First Extension, (ii) with respect to any
Commitment, Loan or other right or obligation of any Lender that did not consent
to the First Extension or the Second Extension, the Initial Scheduled Maturity
Date, (iii) with respect to any Commitment, Loan or other right or obligation
hereunder of any Lender or Issuer that has consented to the First Extension, but
did not consent to the Second Extension, if each of the conditions set forth in
Section 2.21(b) with respect to the First Extension shall have been satisfied,
the First Extended Maturity Date or (iv) with respect to any Commitment, Loan or
other right or obligation hereunder of any Lender or Issuer that has consented
to the Second Extension, if each of the conditions set forth in Section 2.21(b)
with respect to the Second Extension shall have been satisfied, the Second
Extended Maturity Date and (b) the date on which the Obligations become due and
payable pursuant to Article VII.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Note” shall have the meaning given such term in Section 2.05(e).

“Obligations” shall mean, collectively, the Loans, the Letter of Credit
Obligations and all other amounts, obligations, covenants and duties owing by
the Borrowers to the Administrative Agent,

 

10



--------------------------------------------------------------------------------

any Lender, any Issuer, or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a Letter
of Credit or payment of any draft drawn or other payment thereunder, loan,
guaranty, indemnification or otherwise), present or future, arising under this
Agreement or any other Loan Document, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all Letters of Credit and other fees, interest, charges, expenses, attorneys’
fees and disbursements, and other sums chargeable to the Borrowers under this
Agreement or any other Loan Document and all obligations of the Borrowers under
any Loan Document to provide cash collateral for any Letter of Credit
Obligation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“person” shall mean any natural person, corporation organization, business
trust, joint venture, association, company, partnership or government, or any
agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of any Borrower or any ERISA Affiliate.

“Prospective Lender” shall have the meaning assigned to such term in
Section 2.20.

“Ratable Portion” or “ratably” shall mean, for any Lender, the percentage
obtained by dividing (i) the amount of the Commitment of such Lender by (ii) the
sum of the aggregate outstanding amount of the Commitments of all Lenders (or,
at any time on or after the expiry date of any Revolving Credit Period, the
percentage obtained by dividing the principal amount of such Lender’s Revolving
Credit Outstandings by the aggregate principal amount of all Revolving Credit
Outstandings).

“Reference Banks” shall mean Citi and Barclays Bank PLC.

“Register” shall have the meaning given such term in Section 2.05(b).

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

“Reimbursement Date” has the meaning specified in Section 2.22(h).

“Reimbursement Obligations” shall mean, as and when matured, the obligation of
any Borrower to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) and in the
currency drawn (or in such other currency as may be specified in the applicable
Letter of Credit Reimbursement Agreement), all amounts of each draft and other
requests for payments drawn under Letters of Credit, and all other matured
reimbursement or repayment obligations of any Borrower to any Issuer with
respect to amounts drawn under Letters of Credit.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

11



--------------------------------------------------------------------------------

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, collectively, (a) on and after the Effective Date
and prior to the expiry date of any Revolving Credit Period, Lenders having more
than fifty percent (50%) of the sum of (x) the aggregate principal amount of all
Revolving Credit Outstandings and (y) the aggregate amount of the unused
Commitments and (b) on and after the expiry date of any Revolving Credit Period,
Lenders having more than fifty percent (50%) of the sum of the aggregate
principal amount of all Revolving Credit Outstandings.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restricted Subsidiary” shall mean any consolidated Subsidiary of Alcoa which
owns any manufacturing plant or manufacturing facility located in the United
States, except any such plant or facility which, in the opinion of the Board of
Directors of Alcoa, is not of material importance to the business of Alcoa and
its Restricted Subsidiaries, taken as a whole, excluding any such Subsidiary
which (a) is principally engaged in leasing or financing receivables, (b) is
principally engaged in financing Alcoa’s operations outside the United States or
(c) principally serves as a partner in a partnership.

“Revolving Credit Outstandings” shall mean, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time and (b) the
Letter of Credit Obligations outstanding at such time.

“Revolving Credit Period” means, with respect to each Lender and Issuer, the
period from and including the Effective Date to, but excluding, the applicable
Maturity Date (or in the case of any Issuance of any Letter of Credit, 5
Business Days prior to the applicable Maturity Date) or any earlier date on
which the Commitments shall be terminated.

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc.

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

“Second Extended Maturity date” shall mean October 2, 2014.

“Second Extension” shall have the meaning assigned to such term in
Section 2.21(a).

“Standby Letter of Credit” shall mean any Letter of Credit that is not a
Documentary Letter of Credit.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
Voting Stock or more than 50% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
Subsidiaries of the parent.

 

12



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Barclays Bank PLC.

“Target Date” shall mean a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) is operating.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time.

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the LIBO Rate
and the Base Rate.

“Voting Stock” with respect to the stock of any person means stock of any class
or classes (however designated) having ordinary voting power for the election of
the directors of such person, other than stock having such power only by reason
of the occurrence of a contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally; Accounting Principles. The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. The
terms “Lender”, “Issuer”, and “Administration Agent” include their respective
successors. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that, if Alcoa notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change in GAAP on the operation of such provision
(or if the Administrative Agent notifies Alcoa that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP (provided such
change in GAAP occurs after the date hereof), then such provision shall be
interpreted on the basis of GAAP in effect immediately before such change became
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

13



--------------------------------------------------------------------------------

SECTION 1.03. Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent shall determine or redetermine
the Dollar Equivalent of any amount as required hereby in its own discretion or
upon the request of any Lender or Issuer, and a determination or redetermination
thereof by the Administrative Agent shall be conclusive absent manifest error.
The Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Borrower in any document delivered to the
Administrative Agent.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars or cents to ensure amounts owing by any party
hereunder or that otherwise need to be calculated or converted hereunder are
expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make revolving credit Loans in Dollars or Euros to
Alcoa and the Borrowing Subsidiaries during the Revolving Credit Period
applicable to such Lender in accordance with the terms hereof; provided,
however, that (i) after giving effect to any Loan, the aggregate principal
amount of the outstanding Loans shall not exceed the Total Commitment, (ii) at
all times the aggregate principal amount of all outstanding Loans made by each
Lender shall equal its Ratable Portion of the aggregate principal amount of all
outstanding Loans and (iii) at no time shall any Lender be obligated to make a
Loan in excess of such Lender’s Ratable Portion of the Available Credit. The
Commitment of each Lender is set forth on Schedule 2.01(a) to this Agreement or
in any applicable Assignment and Assumption or Accession Agreement. Such
Commitment may be terminated or reduced from time to time pursuant to
Section 2.10 or Section 10.04(h), increased pursuant to Section 2.20 and
terminated pursuant to Article VII. Within the limits set forth in this
Section 2.01, the Borrowers may borrow, pay or prepay Loans and reborrow at any
time during the Revolving Credit Period, subject to the terms, conditions and
limitations set forth herein.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). The Loans comprising each Borrowing shall be in
an aggregate principal amount which is an integral multiple of the Dollar
Equivalent of $1,000,000 and not less than the Dollar Equivalent of $50,000,000
(or an aggregate principal amount equal to the remaining balance of the
applicable Commitments, as the case may be).

(b) Each Borrowing shall be comprised entirely of LIBOR Loans or Base Rate
Loans, as the applicable Borrower may request pursuant to Section 2.03. Each
Lender may at its option fulfill its Commitment with respect to any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, however, that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that no Borrower shall be entitled to request
any Borrowing which, if made, would result in an aggregate of more than five
separate LIBOR Loans in each currency (Dollars or Euros) of any Lender being
made to the Borrowers and outstanding under this Agreement at any one time. For
purposes of the foregoing, Loans having different Interest Periods, regardless
of whether they commence on the same date, shall be considered separate Loans.

 

14



--------------------------------------------------------------------------------

(c) Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a LIBOR
Loan, to be made by it hereunder on the proposed date thereof by wire transfer
of immediately available funds to the Administrative Agent in New York, New
York, not later than 2:00 p.m., New York City time, and the Administrative Agent
shall by 4:00 p.m., New York City time, credit the amounts so received to the
general deposit account of the Borrower to which such Loan is to be made with
Mellon Bank, N.A., or such other account as such Borrower may designate in a
written notice to the Administrative Agent, or, if such Loans are not made on
such date because any condition precedent to a Borrowing herein specified shall
not have been met, return the amounts so received to the respective Lenders.
Unless the Administrative Agent shall have received notice from a Lender prior
to the time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the
applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of such Borrower, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03. Notice of Borrowings. In order to request a Borrowing, a Borrower
shall give written or telecopy notice (or telephone notice promptly confirmed in
writing or by telecopy) (a) in the case of a Base Rate Borrowing, to the
Administrative Agent not later than 12:00 noon, New York City time, on the
Business Day of such proposed Borrowing or (b) in the case of a LIBOR Borrowing,
to the Administrative Agent not later than 10:00 a.m., New York City time, three
Business Days before such proposed Borrowing. Such notice shall be irrevocable
and shall in each case refer to this Agreement, identify the applicable Borrower
and specify (i) whether such Borrowing is to be denominated in Dollars or Euros;
(ii) in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be a LIBOR Borrowing or a Base Rate Borrowing; (iii) the date of such
Borrowing (which shall be a Business Day) and the amount thereof; and (iv) if
such Borrowing is to be a LIBOR Borrowing, the Interest Period with respect
thereto. In the case of a Borrowing denominated in Dollars, if no election as to
the Type of Borrowing is specified in any such notice, then such requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any LIBOR Borrowing is specified in any such notice, then the Borrower giving
the notice of Borrowing shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.03 and of each Lender’s portion
of the requested Borrowing.

SECTION 2.04. Interest Elections. (a) Subject to the terms and conditions set
forth in this Agreement, (a) at the option of the applicable Borrower, each
Borrowing denominated in Dollars

 

15



--------------------------------------------------------------------------------

initially shall be of the Type specified in the applicable Borrowing request,
(b) each Borrowing denominated in Euros shall be a LIBOR Borrowing, and (c) each
LIBOR Borrowing shall have an initial Interest Period as specified in the
Borrowing request with respect to such Borrowing. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing in its existing Type and, in the case of a LIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section. In the case of
any Borrowing denominated in Dollars, the Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing (each an “Interest Election Request”).

(b) To make an Interest Election Request, the applicable Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.02 and 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a LIBOR
Borrowing; and

(iv) if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
such Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

 

16



--------------------------------------------------------------------------------

SECTION 2.05. Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of each Loan shall be payable on the applicable Maturity Date.

(b) The Administrative Agent, acting as agent of the Borrowers solely for this
purpose and for tax purposes, shall establish and maintain at one of its offices
a record of ownership (the “Register”) in which the Administrative Agent agrees
to register by book entry the Administrative Agent’s, each Lender’s and each
Issuer’s interest in each Loan, each Letter of Credit and each Reimbursement
Obligation, and in the right to receive any payments hereunder and any
assignment of any such interest or rights. In addition, the Administrative
Agent, acting as agent of the Borrowers solely for this purpose and for tax
purposes, shall establish and maintain accounts in the Register in accordance
with its usual practice in which it shall record (i) the names and addresses of
the Lenders and the Issuers, (ii) the Commitments of each Lender from time to
time, (iii) the amount of each Loan made and, if a LIBOR Loan, the Interest
Period applicable thereto, (iv) the amount of any principal or interest due and
payable, and paid, by the Borrowers to, or for the account of, each Lender
hereunder, (v) the amount that is due and payable, and paid, by the Borrower to,
or for the account of, each Issuer, including the amount of Letter Credit
Obligations (specifying the amount of any Reimbursement Obligations) due and
payable to an Issuer, and (vi) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register. A Note shall only evidence the
Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Note to be considered a bearer
instrument or obligation. This Section 2.05 and Section 10.04 shall be construed
so that the Loans and Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (or any successor provisions of the Code
or such regulations).

(d) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (b) and (c) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with their terms. In addition, the Borrowers, the Administrative
Agent, the Lenders and the Issuers shall treat each Person whose name is
recorded in the Register as a Lender or as an Issuer, as applicable, for all
purposes of this Agreement. Information contained in the Register with respect
to any Lender or Issuer shall be available for inspection by the Borrowers, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.

(e) Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a promissory note evidencing the Loans made by it hereunder
(each a “Note”) to Alcoa or any Borrowing Subsidiary, Alcoa or such Borrowing
Subsidiary shall deliver such a Note, satisfactory to the Administrative Agent,
payable to such Lender or its order, and, subject to Section 2.05(c), the

 

17



--------------------------------------------------------------------------------

interests represented by such Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its order.

SECTION 2.06. Fees. (a) Alcoa agrees to pay, or cause any other Borrower to pay,
in immediately available Dollars for the account of the Lenders as set forth
below in this Section 2.06, a facility fee (collectively, the “Facility Fee”) at
a rate per annum equal to the Applicable Facility Fee Rate on (i) the aggregate
amount of such Lender’s Commitment (whether used or unused), for the period from
and including the Effective Date to but excluding the earlier of the date such
Commitment is terminated and the applicable Maturity Date and (ii) after the
termination of such Commitment, on the aggregate amount of such Lender’s
outstanding Revolving Credit Outstandings. Accrued Facility Fees shall be
payable in arrears (A) on the last Business Day of each calendar quarter,
commencing on the first such Business Day following the Effective Date, for the
account of each Lender, (B) on the Initial Scheduled Maturity Date, (x) if Alcoa
shall not have requested a First Extension, for the account of each Lender or
(y) if Alcoa shall have requested a First Extension, for the account of each
Lender that shall not have consented to such First Extension, (C) the First
Extended Maturity Date, (x) if Alcoa shall not have requested a Second
Extension, for the account of each Lender, or (y) if Alcoa shall have requested
a Second Extension, for the account of each Lender that shall not have consented
to such Second Extension, (D) the Second Extended Maturity Date, if applicable,
for the account of each Lender and (E) the date on which the Commitments shall
be terminated in whole (or, in the case of Letters of Credit, fully cash
collateralized in accordance with the last paragraph of Article VII), for the
account of each Lender; provided, however, that if any Revolving Credit
Outstandings shall be outstanding after the date on which the Commitments have
been terminated in whole, then such Facility Fee shall be payable on demand. All
Facility Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(b) Letter of Credit Fees. Alcoa agrees to pay, or cause any other Borrower to
pay, the following amounts with respect to Letters of Credit issued by any
Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum of the Dollar Equivalent of the maximum undrawn
face amount of such Letter of Credit, payable in arrears on (A) the first
Business Day of each calendar quarter, commencing on the first such Business Day
following the issuance of such Letter of Credit, (B) the Initial Scheduled
Maturity Date, (C) the First Extended Maturity Date, if applicable, (D) the
Second Extended Maturity Date, if applicable, and (E) the Maturity Date;

(ii) to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit, a fee accruing in Dollars at a rate per annum
equal to the Applicable Margin for Loans that are LIBOR Loans on the Dollar
Equivalent of the maximum undrawn face amount of such Letter of Credit, payable
in arrears on (A) the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit,
(B) the Initial Scheduled Maturity Date, (C) the First Extended Maturity Date,
if applicable, (D) the Second Extended Maturity Date, if applicable, and (E) the
Maturity Date; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

 

18



--------------------------------------------------------------------------------

(c) Alcoa agrees to pay, or cause any other Borrower to pay, to the
Administrative Agent and the Arrangers, for their respective accounts, the fees
payable in the amounts and at the times separately agreed upon among Alcoa, such
Borrowers, the Administrative Agent and the Arrangers.

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent, for distribution, if and as appropriate, among the
Lenders. Once paid, the fees shall not be refundable except in the case of an
error which results in the payment of fees in excess of those due and payable as
of such date, in which case the Administrative Agent shall cause a refund in the
amount of such excess to be paid to Alcoa.

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the unpaid principal amount of the Loans comprising each Base Rate Borrowing
shall bear interest for each day (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the Base
Rate is determined by reference to clause (a) of the definition of Base Rate and
over a year of 360 days at all other times) at a rate per annum equal to the
Base Rate from time to time in effect during the Interest Period for such
Borrowing plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, the unpaid principal amount of
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. The applicable LIBO Rate or Base
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.08. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount becoming due hereunder, by acceleration or otherwise, such Borrower
shall on demand from time to time pay interest, to the extent permitted by law,
on such defaulted amount up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum equal to (a) in the case
of overdue principal of any Loan, the rate otherwise applicable to such Loan as
provided in Section 2.07 plus 2% per annum, or (b) in the case of any other
amount, the rate applicable to Base Rate Borrowings plus 2% per annum.

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a LIBOR Loan, the Administrative Agent shall have determined in good
faith that Dollar or Euro deposits in the principal amounts of the Loans
comprising such Borrowing are not generally available in the London interbank
market or other market in which Lenders ordinarily raise Dollars or Euros, as
applicable, to fund Loans of the requested Type, or that the rates at which such
Dollar or Euro, as applicable, deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its LIBOR
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, then the Administrative Agent shall, as soon as
practicable thereafter, give written or telecopy notice of such determination to
the relevant Borrower and the Lenders. In the event of any such determination,
any request made by a Borrower after the date of such notice for a LIBOR
Borrowing pursuant to Section 2.03 or 2.04 shall, until the Administrative Agent
shall have advised Alcoa and the Lenders that the

 

19



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, be deemed to be a
request for a Base Rate Borrowing. Each determination by the Administrative
Agent hereunder shall be conclusive absent manifest error.

SECTION 2.10. Termination and Reduction of Commitments. (a) The Commitment of
each Lender and the L/C Commitment of each Issuer shall terminate on the
applicable Maturity Date.

(b) Upon at least ten (10) Business Days’ prior irrevocable, written or telecopy
notice (which notice may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) to the Administrative
Agent, Alcoa may at any time during the Revolving Credit Period in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided, however, that (i) each partial reduction shall be in
an integral multiple of the Dollar Equivalent of $5,000,000 and in a minimum
principal amount of the Dollar Equivalent of $50,000,000 and (ii) the Total
Commitment shall not be reduced to an amount that is less than the aggregate
principal amount of the Revolving Credit Outstandings (after giving effect to
any simultaneous prepayment pursuant to Section 2.11).

(c) Each reduction in Commitments hereunder shall be made ratably among the
Lenders in accordance with each such Lender’s Ratable Portion of the Total
Commitment. Alcoa shall pay, or cause any other Borrower to pay, to the
Administrative Agent for the account of the applicable Lenders, on the date of
each such termination or reduction pursuant to this Section 2.10, the Facility
Fee on the amount of the Commitments so terminated or reduced accrued to the
date of such termination or reduction.

SECTION 2.11. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon at least
three Business Days’ prior written or telecopy notice (or telephone notice
promptly confirmed by written or telecopy notice) to the Administrative Agent;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of the Dollar Equivalent of $5,000,000 and not less than
the Dollar Equivalent of $50,000,000.

(b) On the date of any termination or reduction of any Commitment pursuant to
Section 2.10 and on each Extended Maturity Effective date, the Borrowers shall
pay or prepay so much of the Loans (or cash collateralize Letters of Credit in
accordance with the last paragraph of Article VII), as shall be necessary in
order that, after giving effect to such reduction, termination or extension, the
aggregate principal amount of the Revolving Credit Outstandings shall not exceed
the Total Commitment.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable (but may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) and shall commit the
applicable Borrower to prepay the Loan to which such notice relates by the
amount stated therein on the date stated therein. All prepayments under this
Section 2.11 shall be subject to Section 2.14 but otherwise without premium or
penalty. All prepayments under this Section 2.11 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment.

(d) If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Commitments at such time, the Borrowers shall
forthwith prepay the Loans then outstanding in an amount equal to such excess.
If any such excess remains after repayment in full of the aggregate outstanding
Loans, the Borrowers shall provide cash collateral for the Letter of Credit
Obligations in accordance with the last paragraph of Article VII in an amount
equal to 105% of such excess.

 

20



--------------------------------------------------------------------------------

SECTION 2.12. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein other than Section 2.14(c) and with respect to Taxes
(which shall be governed solely and exclusively by Section 2.18), if after the
date of this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by any Lender that makes a LIBOR Loan or shall
impose on such Lender or the London interbank market or other market in which
Lenders ordinarily raise Dollars or Euros, as applicable, to fund Loans of the
requested Type any other condition affecting this Agreement or LIBOR Loans made
by such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of funding, making or maintaining any LIBOR Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), by an amount reasonably
determined by such Lender to be material, then Alcoa will pay or cause the other
Borrowers to pay to such Lender upon demand such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(b) If any Lender shall have determined that the applicability of any law, rule,
regulation, agreement or guideline adopted after the date of this Agreement
pursuant to the July 1988 report of the Basle Committee on Banking Regulations
and Supervisory Practices entitled “International Convergence of Capital
Measurement and Capital Standards”, or the adoption after the date hereof of any
other law, rule, regulation, agreement or guideline regarding capital adequacy,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or any lending office of such Lender) or any Lender’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender
pursuant hereto or under or in respect of any Letter of Credit to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time Alcoa shall pay or cause the other Borrowers
to pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, together with a statement of
reasons for such demand and showing the calculation for such amounts shall be
delivered to Alcoa and shall be conclusive absent manifest error. Alcoa shall
pay or cause to be paid to each Lender the amount shown as due on any such
certificate delivered by it within ten (10) days after its receipt of the same.

(d) Except as provided in this paragraph, failure on the part of any Lender to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period. The protection of this Section 2.12
shall be available to each Lender regardless of any possible contention of the
invalidity or inapplicability of the

 

21



--------------------------------------------------------------------------------

law, rule, regulation, guideline or other change or condition which shall have
occurred or been imposed. No Lender shall be entitled to compensation under this
Section 2.12 for any costs incurred or reductions suffered with respect to any
date unless it shall have notified Alcoa that it will demand compensation for
such costs or reductions under paragraph (c) above not more than 60 days after
the later of (i) such date and (ii) the date on which it shall have or
reasonably should have become aware of such costs or reductions. In the event a
Borrower shall reimburse any Lender pursuant to this Section 2.12 for any cost
and the Lender shall subsequently receive a refund in respect thereof, the
Lender shall so notify such Borrower and shall pay to such Borrower the portion
of such refund which it shall determine in good faith to be allocable to the
cost so reimbursed.

SECTION 2.13. Change in Legality. (a) Notwithstanding any other provision herein
other than Section 2.14(c), if any change in any law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration or interpretation thereof shall make it unlawful for any Lender
to make or maintain any LIBOR Loan or to give effect to its obligations as
contemplated hereby with respect to any LIBOR Loan, then, by written or telecopy
notice to Alcoa and the Administrative Agent, such Lender may:

(i) declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by a Borrower for a LIBOR Borrowing shall, as
to such Lender only, be deemed a request for a Base Rate Loan unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall automatically be so
converted as of the effective date of such notice as provided in paragraph
(b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal which would otherwise have
been applied to repay the LIBOR Loans that would have been made by such Lender
or the converted LIBOR Loans of such Lender shall instead be applied to repay
the Loans made by such Lender in lieu of, or resulting from the conversion of,
such LIBOR Loans.

(b) For purposes of this Section 2.13, a notice by any Lender shall be effective
as to each LIBOR Loan, if lawful, on the last day of the Interest Period
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt.

SECTION 2.14. Indemnity. Alcoa shall indemnify or cause the other Borrowers to
indemnify each Lender against any loss or expense (excluding loss of anticipated
profits) which such Lender may sustain or incur as a consequence of (a) any
failure to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by a Borrower to borrow any
LIBOR Loan hereunder after irrevocable notice of such Borrowing has been given
pursuant to Section 2.03, (c) any payment or prepayment of a LIBOR Loan required
by any other provision of this Agreement or otherwise made or deemed made on a
date other than the last day of the Interest Period applicable thereto, other
than any loss of profit resulting from any event, circumstance or condition set
forth in Section 2.12 or 2.13, (d) any default in payment or prepayment of the
principal amount of any LIBOR Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment or otherwise)
or (e) the occurrence of any Event of Default, including, in each such case, any
loss or reasonable expense sustained or incurred or to be sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a LIBOR Loan. Such loss or reasonable
expense shall include an amount equal to the excess, if any, as reasonably
determined by such Lender, of

 

22



--------------------------------------------------------------------------------

(i) its cost of obtaining the funds for the Loan being paid, prepaid or not
borrowed (assumed to be the LIBO Rate applicable thereto) for the period from
the date of such payment, prepayment or failure to borrow to the last day of the
Interest Period for such Loan (or, in the case of a failure to borrow the
Interest Period for such Loan which would have commenced on the date of such
failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid or not borrowed for such period or Interest Period, as the case may be.
A certificate of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section together with a statement
of reasons for such demand and the calculation of such amount or amounts shall
be delivered to Alcoa and shall be conclusive absent manifest error.

SECTION 2.15. Pro Rata Treatment. Except as required under Section 2.13, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fee and each
conversion or continuation of any Borrowing with a Borrowing of any Type, shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing, computed in accordance with Schedule
2.01(a), to the next higher or lower whole of the Dollar Equivalent amount. All
payments of fees (other than the Facility Fee) and all other payments in respect
of any other Obligation shall be allocated among such of the Lenders and Issuers
as are entitled thereto and, for such payments allocated to the Lenders, in
proportion to their respective Ratable Portions.

SECTION 2.16. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or any Letter
of Credit Obligation as a result of which the unpaid principal portion of its
Revolving Credit Outstandings shall be proportionately less than the unpaid
principal portion of the Revolving Credit Outstandings of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Revolving Credit Outstandings of such other Lender, so that
the aggregate unpaid principal amount of the Revolving Credit Outstandings and
participations in Revolving Credit Outstandings held by each Lender shall be in
the same proportion to the aggregate unpaid principal amount of all Revolving
Credit Outstandings then outstanding as the principal amount of its Revolving
Credit Outstandings prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Revolving Credit
Outstandings outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. Alcoa and each other
Borrower expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in any of the Revolving Credit Outstandings
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by Alcoa
or such other Borrower to such Lender by reason thereof as fully as if such
Lender had made a Loan or otherwise extended credit directly to Alcoa or such
Borrower in the amount of such participation.

 

23



--------------------------------------------------------------------------------

SECTION 2.17. Payments. (a) Each payment or prepayment by any Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder (other than amounts
referred to in clause (b) below) shall be made, without setoff or counterclaim,
not later than 12:00 (noon), New York City time, on the date when due, in the
currency specified herein (or, if no such currency is specified, in Dollars) to
the Administrative Agent at its offices at 2 Penns Way, Suite 110, New Castle,
Delaware, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, except as provided in the definition of
Interest Period, such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, if applicable.

(c) Each payment by any Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in the currency in
which such Loan was made, such Letter of Credit issued or such cost, expense or
other Obligation was incurred; provided, however, that the Letter of Credit
Reimbursement Agreement for a Letter of Credit may specify another currency for
the Reimbursement Obligation in respect of such Letter of Credit.

SECTION 2.18. Taxes. (a) Any and all payments by or on behalf of a Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes. If any Borrower shall be required by law to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to the Lenders or the Issuers (or any Transferee) or the Administrative Agent,
(i) the sum payable shall be increased by the amount necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.18) such Lender or Issuer (or Transferee) or
the Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing authority or other Governmental Authority
in accordance with applicable law; provided, however, that no Transferee of any
Lender shall be entitled to receive any greater payment under this Section 2.18
than such Lender would have been entitled to receive immediately before
assignment, participation or other transfer with respect to the rights assigned,
participated or transferred unless such assignment, participation or transfer
shall have been made (A) prior to the occurrence of an event (including any
change in treaty, law or regulation) giving rise to such greater payment or
(B) at the request of Alcoa.

(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(herein referred to as “Other Taxes”).

(c) Each Borrower will indemnify each Lender and each Issuer (or Transferee) and
the Administrative Agent for the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.18(c)) paid by such Lender
or Issuer (or Transferee) or the Administrative Agent, as the case may be, and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. Such indemnification shall be made within 30 days after
the date any Lender or Issuer (or Transferee) or the Administrative Agent, as
the case may be, makes written demand therefor, together with a statement of
reasons for such demand and the calculations of such amount. Such calculations,
if made in good faith, absent manifest error, shall be final and conclusive on
all parties.

 

24



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by any Borrower in respect of any payment to any Lender or Issuer (or
Transferee) or the Administrative Agent, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 10.01, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
satisfactory to the Administrative Agent).

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.18 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(f) Each Lender and each Issuer (or Transferee) represents to Alcoa that, on the
date such Lender (or such Transferee) becomes a party to this Agreement, it is
eligible to receive payments of interest hereunder from Alcoa or any Borrowing
Subsidiary without withholding in respect of United States Federal withholding
tax (except, in the case of a Transferee of any Lender, as a result of the
occurrence of an event (including a change in treaty, law or regulation) after
the date of this Agreement giving rise to withholding to which such Lender would
be subject).

(g) Each Lender and each Issuer (or Transferee), other than a Transferee
described in the exception in Section 2.18(f), that is not a “United States
person,” within the meaning of Section 7701(a)(30) of the Code, shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to Alcoa and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-8BEN, Form W-8ECI, or any other applicable certificate or
statement of exemption, properly completed and duly executed by such Lender or
Issuer (or Transferee) establishing that payment made to such Lender or Issuer
(or Transferee) is (i) not subject to United States Federal withholding tax
under the Code because such payments are effectively connected with the conduct
by such Lender or Issuer (or Transferee) of a trade or business in the United
States, (ii) totally exempt from United States Federal withholding tax under a
provision of an applicable tax treaty, or (iii) eligible for the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, in which case
such Lender or Issuer (or Transferee) shall also deliver a certificate to the
effect that such Lender or Issuer is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
In addition, each such Lender or Issuer (or such Transferee) shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to, or subject to a reduced rate of, such withholding upon receipt of a written
request therefor from Alcoa or the Administrative Agent. Unless Alcoa and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to, or subject to a reduced
rate of, United States Federal withholding tax, Alcoa or the Administrative
Agent shall withhold such taxes from such payments at the applicable statutory
rate.

(h) Each Lender and each Issuer (or Transferee) that is a “United States
person,” shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to Alcoa
and the Administrative Agent such certificates, documents or other evidence, as
required by the Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W-9 or any other applicable certificate or
statement of exemption properly completed and duly executed by such Lender or
Issuer (or Transferee) establishing that payment made to such Lender or Issuer
(or Transferee) is not subject to United States Federal backup withholding tax
under the Code. In addition,

 

25



--------------------------------------------------------------------------------

each such Lender or Issuer (or such Transferee) shall, if legally able to do so,
thereafter deliver such certificates, documents or other evidence from time to
time establishing that payments received hereunder are not subject to such
withholding upon receipt of a written request therefor from Alcoa or the
Administrative Agent. Unless Alcoa and the Administrative Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
are not subject to United States Federal backup withholding tax, Alcoa or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate.

(i) Each Lender or Issuer (or Transferee) that is entitled to any exemption or
reduction of non-U.S. withholding tax with respect to any payment under this
Agreement shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to Alcoa
and the Administrative Agent such certificates, documents or other evidence, as
required by law, or as may reasonably be requested by Alcoa, establishing that
such payment is not subject to, or is subject to a reduced rate of, withholding.
In addition, each such Lender or Issuer (or such Transferee) shall, if legally
able to do so, thereafter deliver such certificates, documents or other evidence
from time to time establishing that payments received hereunder are not subject
to such withholding upon receipt of a written request therefor from Alcoa or the
Administrative Agent.

(j) None of the Borrowers shall be required to pay any additional amounts to any
Lender or Issuer (or Transferee) in respect of any withholding tax pursuant to
paragraph (a) above to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender or Issuer (or
Transferee) to deliver the certificates, documents or other evidence required to
be delivered under the preceding paragraph (g), (h) or (i) unless such failure
is attributable to (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment or modification to or a revocation
of any applicable tax treaty or a change in official position regarding the
application or interpretation thereof, in each case on or after the date such
Lender or Issuer (or Transferee) became a party to this Agreement.

(k) Any Lender or Issuer (or Transferee) claiming any additional amounts payable
pursuant to this Section 2.18 shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to, at the expense of
the Borrowers, file any certificate or document reasonably requested in writing
by the relevant Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such additional amounts which may thereafter accrue and
would not, in the sole determination of such Lender or Issuer (or Transferee),
be otherwise disadvantageous to such Lender or Issuer (or Transferee).

(l) If any Lender or Issuer (or Transferee) or the Administrative Agent receives
a refund in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Borrower pursuant to this Section 2.18, it shall promptly
repay such refund to such Borrower (to the extent of amounts that have been paid
by such Borrower under this Section 2.18 with respect to such refund), net of
all out-of-pocket expenses (including Taxes imposed with respect to such refund)
of such Lender or Issuer (or Transferee) or the Administrative Agent and without
interest (other than interest paid by the relevant taxing authority with respect
to such refund); provided, however, that such Borrower, upon the request of such
Lender or Issuer (or Transferee) or the Administrative Agent, agrees to return
such refund (plus penalties, interest or other charges) to such Lender or Issuer
(or Transferee) or the Administrative Agent in the event such Lender or Issuer
(or Transferee) or the Administrative Agent is required to repay such refund.
Nothing in this Section 2.18 shall obligate any Lender or Issuer (or Transferee)
or the Administrative Agent to apply for any such refund.

 

26



--------------------------------------------------------------------------------

(m) Nothing contained in this Section 2.18 shall require any Lender or Issuer
(or Transferee) or the Administrative Agent to make available any of its tax
returns (or any other information relating to its Taxes which it deems to be
confidential).

(n) No Borrower shall be required to reimburse any Lender or Issuer (or
Transferee) or the Administrative Agent with respect to any Indemnified Taxes or
Other Taxes unless such Lender, Issuer, Transferee or the Administrative Agent
notifies such Borrower of the amount of such Indemnified Taxes or Other Taxes on
or before the second anniversary of the date such Lender, Issuer, Transferee or
the Administrative Agent pays such Indemnified Taxes or Other Taxes.

SECTION 2.19. Assignment of Loans and Commitments Under Certain Circumstances.
In the event that any Lender shall have delivered a notice or certificate
pursuant to Section 2.12 or 2.13, or a Borrower shall be required to make
additional payments to any Lender under Section 2.18, Alcoa shall have the
right, at its own expense, upon notice to such Lender and the Administrative
Agent, to require such Lender to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 10.04) all
its interests, rights and obligations under this Agreement to another financial
institution or other entity which shall assume such obligations; provided,
however, that (i) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority and (ii) Alcoa or the
assignee, as the case may be, shall pay (or, in the case of Alcoa, cause another
Borrower to pay) to the affected Lender in immediately available funds on the
date of such termination or assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.

SECTION 2.20. Increase in Commitments. (a) Alcoa may from time to time, by
written notice to the Administrative Agent, executed by Alcoa and one or more
financial institutions (any such financial institution referred to in this
Section being called a “Prospective Lender”), which may include any Lender,
cause the Commitments of the Prospective Lenders to be increased (or cause
Commitments to be extended by the Prospective Lenders, as the case may be) in an
amount for each Prospective Lender set forth in such notice; provided, however,
that (i) the amount of any such increase in the Commitments shall be no less
than $25,000,000, (ii) the sum of the aggregate amount of increases in
Commitments under this Section 2.20, during the term of this Agreement, shall
not exceed $500,000,000, (iii) each Prospective Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld) and (iv) each Prospective Lender,
if not already a Lender hereunder, shall become a party to this Agreement by
completing and delivering to the Administrative Agent a duly executed Accession
Agreement. Increases in Commitments and new Commitments created pursuant to this
Section shall become effective (A) in the case of Prospective Lenders already
parties hereto, on the date specified in the notice delivered pursuant to this
Section and (B) in the case of Prospective Lenders not already parties
hereunder, on the effective date of the Accession Agreement. Upon the
effectiveness of any Accession Agreement to which any Prospective Lender is a
party, (i) such Prospective Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01(a) shall be deemed to have been amended to reflect the
Commitment of the additional Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereunder, Schedule 2.01(a) shall be
deemed to have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless
(i) the Administrative Agent shall have received documents consistent with those
delivered under paragraphs (a) and (c) of Section 4.01 as to the corporate power
and authority of Alcoa to borrow hereunder after

 

27



--------------------------------------------------------------------------------

giving effect to such increase and (ii) on the date of such increase, the
conditions set forth in paragraphs (b) and (c) of Section 4.02 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such increase) and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of Alcoa. Following any increase of a Lender’s Commitment or any extension of a
new Commitment pursuant to this paragraph, any Loans outstanding prior to the
effectiveness of such increase or extension shall continue outstanding until the
ends of the respective Interests Periods applicable thereto, and shall then be
repaid or refinanced with new Loans made pursuant to Section 2.01; provided that
notwithstanding anything to the contrary in this Agreement, the conditions to
borrowing set forth in Section 4.02 shall not apply to such new Loans to the
extent they are in a principal amount not greater than that of the Loans being
refinanced. Notwithstanding anything to the contrary in this Agreement, no
Lender shall be required to be a Prospective Lender.

SECTION 2.21. Extensions of Initial Scheduled Maturity Date.

(a) Alcoa may, by written notice to the Administrative Agent (each an “Extension
Request”) given on any date no later than forty-five (45) days prior to each one
year anniversary of the Effective Date, requesting that the Initial Scheduled
Maturity Date be extended (i) to the First Extended Maturity Date (the “First
Extension”) or, (ii) to the extent the Initial Scheduled Maturity Date shall
have been extended to the First Extended Maturity Date, to the Second Extended
Maturity date (the “Second Extension”); provided, however, that Alcoa may only
give two such Extension Requests during the terms of this Agreement. The
Administrative Agent shall promptly advise the Lenders and the Issuers of any
Extension Request given pursuant to this Section 2.21.

(b) The Initial Scheduled Maturity Date shall be extended (i) with respect to
the Commitment, Loans and the other rights and obligations of the Lenders or
Issuers that, each acting in its sole discretion, have consented to the First
Extension, to the First Extended Maturity Date and (ii) with respect to the
Commitment, Loans and the other rights and obligations of the Lenders or Issuers
that, each acting in its sole discretion, have consented to the Second
Extension, to the Second Extended Maturity Date, in each case of (i) and
(ii) above, if (A) the Administrative Agent shall have received the written
consent of the Required Lenders to the applicable Extension Request prior to the
one year anniversary of the Effective Date occurring immediately after the date
on which the applicable Extension Request has been given (each such date, an
“Extended Maturity Effective Date”); (B) the representations and warranties set
forth in Article III hereof shall be true and correct in all material respects
on and as of the applicable Extended Maturity Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (C) each
Borrower shall be in compliance in all material respects with all the terms and
provisions set forth herein on its part to be observed or performed, and on the
applicable Extended Maturity Effective Date and immediately after the Initial
Scheduled Maturity Date has been extended as requested in the applicable
Extension Request no Event of Default or Default shall have occurred and be
continuing; and (D) the Administrative Agent shall have received (x) the
relevant Extension Request and (y) a certificate dated the applicable Extended
Maturity Effective Date confirming the satisfaction of the condition set forth
in clause (B) above and that as of such Extended Maturity Effective Date, no
Event of Default or Default has occurred and is continuing. In no event shall
the Initial Scheduled Maturity Date or the First Extended Maturity Date, as
applicable, be extended with respect to the Commitments, Loans or any other
right or obligations hereunder of any Lender or Issuer without the prior written
consent of such Lender or Issuer to such extension.

(c) In the event that any Lender or any Issuer shall not have consented to an
Extension Request, Alcoa shall have the right, at its own expense, upon notice
to such Lender or Issuer

 

28



--------------------------------------------------------------------------------

and the Administrative Agent, to require such Lender or Issuer to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in Section 10.04) all its interests, rights and obligations under this
Agreement to another financial institution or other entity (provided, in the
case of a replacement of an Issuer, that such financial institution or other
entity complies with the definition of Issuer hereunder) that has informed the
Administrative Agent of its consent to such Extension Request in writing prior
to the applicable Extended Maturity Effective Date, which shall assume such
obligations; provided, however, that (i) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority and
(ii) Alcoa or the assignee, as the case may be, shall pay (or, in the case of
Alcoa, cause another Borrower to pay) to the affected Lender or Issuer in
immediately available funds on the date of such termination or assignment the
principal of and interest accrued to the date of payment on the Loans made or
Letter of Credit Issued by such affected Lender or Issuer, as applicable, and
all other amounts accrued for such affected Lender’s or Issuer’s account or owed
to it hereunder.

SECTION 2.22. Letters of Credit. (a) On the terms and subject to the conditions
contained in this Agreement, each Issuer agrees to Issue at the request of any
Borrower and for the account of such Borrower one or more Letters of Credit from
time to time on any Business Day during the Revolving Credit Period; provided,
however, that no Issuer shall be under any obligation to Issue (and, upon the
occurrence of any of the events described in clauses (ii), (iii), (iv), (v), and
(vi)(A) below, shall not Issue) any Letter of Credit upon the occurrence of any
of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any requirement of law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Commitments
in effect at such time;

(iv) after giving effect to the Issuance of such Letter of Credit, (A) the sum
of (i) the Dollar Equivalents of the aggregate undrawn face amount of all
Letters of Credit Issued by such Issuer outstanding at such time and (ii) the
Dollar Equivalent of the Reimbursement Obligations owed to such Issuer at such
time exceeds such Issuer’s L/C Commitment or (B) the sum of (i) the Dollar
Equivalents of the Letter of Credit Undrawn Amounts at such time and (ii) the
Dollar Equivalents of the Reimbursement Obligations at such time exceeds the
Letter of Credit Sublimit;

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars or Euros; or

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance

 

29



--------------------------------------------------------------------------------

reasonably acceptable to it and, if applicable, duly executed by such Borrower,
applications, agreements and other documentation (collectively, a “Letter of
Credit Reimbursement Agreement”) such Issuer generally employs in the ordinary
course of its business for the Issuance of letters of credit of the type of such
Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than five days
prior to the Initial Scheduled Maturity Date (or, (A) with respect to any Letter
of Credit Issued by any Issuer that has consented to the First Extension, if
each of the conditions set forth in Section 2.22(b) with respect to the First
Extension shall have been satisfied, the First Extended Maturity Date or
(B) with respect to any Letter of Credit Issued by any Issuer that has consented
to the Second Extension, if each of the conditions set forth in Section 2.22(b)
with respect to the Second Extension shall have been satisfied, the Second
Extended Maturity Date); provided, however, that any Letter of Credit with a
term less than or equal to one year may provide for the renewal thereof for
additional periods less than or equal to one year, as long as, (x) on or before
the expiration of each such term and each such period, the applicable Borrower
and the Issuer of such Letter or Credit shall have the option to prevent such
renewal and (y) such Borrower shall not permit any such renewal to extend the
expiration date of any Letter beyond the date set forth in clause (ii) above.

(c) In connection with the Issuance of each Letter of Credit, the applicable
Borrower shall give the relevant Issuer and the Administrative Agent at least
two Business Days’ prior written notice, in substantially the form of Exhibit F
(or in such other written or electronic form as is acceptable to the Issuer), of
the requested Issuance of such Letter of Credit (a “Letter of Credit Request”).
Such notice shall be irrevocable and shall specify the Issuer of such Letter of
Credit, the currency of issuance and face amount of the Letter of Credit
requested (whose Dollar Equivalent shall not be less than $1,000,000), the date
of Issuance of such requested Letter of Credit, the date on which such Letter of
Credit is to expire (which date shall be a Business Day) and, in the case of an
issuance, the Person for whose benefit the requested Letter of Credit is to be
issued. Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. (New York time) on the
second Business Day prior to the requested Issuance of such Letter of Credit.

(d) Subject to the satisfaction of the conditions set forth in this
Section 2.22, the relevant Issuer shall, on the requested date, Issue a Letter
of Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices. No Issuer shall Issue any Letter of
Credit in the period commencing on the first Business Day after it receives
written notice from any Lender or the Administrative Agent that one or more of
the conditions precedent contained in Section 4.02 or clause (a) above (other
than those conditions set forth in clauses (a)(i), (a)(vi)(B) and (C) above and,
to the extent such clause relates to fees owing to the Issuer of such Letter of
Credit and its Affiliates, clause (a)(vi)(A) above) are not on such date
satisfied or duly waived and ending when such conditions are satisfied or duly
waived. No Issuer shall otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 4.02 have been satisfied
in connection with the Issuance of any Letter of Credit.

(e) Each Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder for the account of such Borrower. In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

 

30



--------------------------------------------------------------------------------

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the Issuance of any Letter of Credit Issued by it, of all drawings
under any Letter of Credit Issued by it and of the payment (or the failure to
pay when due) by any Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit by telecopy, electronic
mail or similar transmission to each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of any Letter
of Credit Reimbursement Agreement to which such Issuer is a party and such other
documentation as may reasonably be requested by such Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
quarter, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and Alcoa separate schedules
for Documentary Letters of Credit and Standby Letters of Credit issued by it, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the aggregate Letter of Credit Obligations, in each case outstanding at
the end of each quarter and any information requested by the Borrowers or the
Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

(h) Alcoa and each other Borrower agrees to pay to the Issuer of any Letter of
Credit the amount of all Reimbursement Obligations owing to such Issuer under
any Letter of Credit issued for its account no later than the date that is the
next succeeding Business Day after such Borrower receives written notice from
such Issuer that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against such Issuer or any other
Person. In the event that any Issuer makes any payment under any Letter of
Credit and the Borrowers shall not have repaid such amount to such Issuer
pursuant to this clause (h) or any such payment by the Borrowers is rescinded or
set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to the Reimbursement Date, at the rate of
interest applicable during such period to Loans that are Base Rate Loans and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Loans that are Base
Rate Loans, and such Issuer shall promptly notify the Administrative Agent,
which shall promptly notify each Lender of such failure, and each Lender shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Ratable Portion of such payment (or the
Dollar Equivalent thereof if such payment was made in any currency other than
Dollars) in immediately available Dollars. If the Administrative Agent so
notifies such Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Lender shall make available to the Administrative Agent for the account of
such Issuer its Ratable Portion of the amount of such payment on such Business
Day in immediately available funds. Upon such payment by a Lender, such Lender
shall, except during the continuance of a Default or Event of Default under
clause (g) or clause (h) of Article

 

31



--------------------------------------------------------------------------------

VII and notwithstanding whether or not the conditions precedent set forth in
Section 4.02 shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), be deemed to have made a Loan to the applicable
Borrower in the principal amount of such payment. Whenever any Issuer receives
from any Borrower a payment of a Reimbursement Obligation as to which the
Administrative Agent has received for the account of such Issuer any payment
from a Lender pursuant to this clause (h), such Issuer shall pay over to the
Administrative Agent any amount received in excess of such Reimbursement
Obligation and, upon receipt of such amount, the Administrative Agent shall
promptly pay over to each Lender, in immediately available funds, an amount
equal to such Lender’s Ratable Portion of the amount of such payment adjusted,
if necessary, to reflect the respective amounts the Lenders have paid in respect
of such Reimbursement Obligation.

(i) If and to the extent such Lender shall not have so made its Ratable Portion
of the amount of the payment required by clause (h) above available to the
Administrative Agent for the account of such Issuer, such Lender agrees to pay
to the Administrative Agent for the account of such Issuer forthwith on demand
any such unpaid amount together with interest thereon, for the first Business
Day after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans
under the Facility.

(j) Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set-off, defense or other right that Alcoa,
any other Borrower, any other party guaranteeing, or otherwise obligated with,
any Borrower, any Subsidiary or other Affiliate thereof or any other Person may
at any time have against the beneficiary under any Letter of Credit, any Issuer,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of Alcoa’s or any other Borrower’s obligations hereunder.

 

32



--------------------------------------------------------------------------------

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrowers or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders, the Issuers and
the Administrative Agent with respect to itself as follows (except that the
Borrowing Subsidiaries make no representations or warranties under Section 3.06
or 3.09):

SECTION 3.01. Organization. Such Borrower is duly organized, validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business as a foreign corporation (or
other entity, as applicable) and, where applicable, is in good standing in all
other jurisdictions in which the ownership of its properties or the nature of
its activities or both makes such qualification necessary, except to the extent
that failure to be so qualified would not result in a Material Adverse Effect.

SECTION 3.02. Authorization. Such Borrower has power and authority, corporate or
otherwise, to execute, deliver and carry out the provisions of this Agreement
and each other Loan Document to which it is a party, or to become a party to
this Agreement in accordance with the terms hereof and the terms of each other
Loan Document, to borrow hereunder and to perform its obligations hereunder,
under each other Loan Document to which it is a party, and all such action has
been duly and validly authorized by all necessary proceedings, corporate or
otherwise, on its part.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document to
which such Borrower is a party has been duly executed and delivered by such
Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.

SECTION 3.04. Governmental Approvals. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority is necessary
in connection with such Borrower’s execution and delivery of this Agreement and
each other Loan Document to which such Borrower is a party, the consummation by
any Borrower of the transactions contemplated hereby or thereby or such
Borrower’s performance of or compliance with the terms and conditions hereof or
thereof.

 

33



--------------------------------------------------------------------------------

SECTION 3.05. No Conflict. None of the execution and delivery by such Borrower
of this Agreement and each other Loan Document to which such Borrower is a
party, the consummation by such Borrower of the transactions contemplated hereby
and thereby or performance by such Borrower of or compliance by such Borrower
with the terms and conditions hereof or thereof will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which it is subject,
(b) conflict with or result in a breach or default under its charter or
Memorandum and Articles of Association or by-laws (or equivalent organizational
or governing documents), as applicable, (c) conflict with or result in a breach
or default which is material in the context of this Agreement under any
agreement or instrument to which such Borrower is a party or by which it or any
of its properties, whether now owned or hereafter acquired, may be subject or
bound or (d) result in the creation or imposition of any Lien prohibited by
Section 6.01 upon any property or assets, whether now owned or hereafter
acquired, of such Borrower.

SECTION 3.06. Financial Statements. In the case of Alcoa, it has furnished to
the Lenders copies of its consolidated balance sheet as of December 31, 2005 and
2006, and the related consolidated statements of income and shareholders’ equity
and cash flows for the three years ended December 31, 2006, all audited by
PricewaterhouseCoopers LLP, and Alcoa’s unaudited consolidated balance sheets as
at March 31, 2007 and June 30, 2007 and the related unaudited consolidated
statements of income and shareholders’ equity and cash flows for the three
months and six months, as applicable, then ended. Such financial statements
(including the notes thereto) present fairly the financial condition of Alcoa
and its Subsidiaries as of such dates and the results of their operations and
cash flows for the periods then ended (subject, in the case of said balance
sheets as at March 31, 2007 and June 30, 2007, and said statements of income,
shareholders equity and cash flows for the three months and six months, as
applicable, then ended, to the absence of footnote disclosure and normal
year-end audit adjustments), all in conformity with GAAP.

SECTION 3.07. No Defaults. No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default hereunder. Such
Borrower is not in violation of (i) any term of its charter or constitution or
by-laws (or the equivalent organizational or governing documents), as
applicable, or (ii) any agreement or instrument to which it is a party or by
which it or any of its properties may be subject or bound where such violation
is likely to result in a Material Adverse Effect.

SECTION 3.08. Litigation. Except as set forth in the financial statements
referred to in Section 3.06 or the Exchange Act Reports or otherwise disclosed
on Schedule 3.08, there is no pending or, to the knowledge of any of its
Responsible Officers, threatened proceeding by or before any Governmental
Authority against Alcoa or any or its Subsidiaries, which in the opinion of
Alcoa’s counsel is likely to result in a Material Adverse Effect.

SECTION 3.09. No Material Adverse Change. As of the date of this Agreement,
there has been no material adverse change in the business, assets, operations or
financial condition of itself and its Subsidiaries, taken as a whole, except, in
the case of Alcoa and the Borrowing Subsidiaries, as disclosed in the Exchange
Act Reports, since December 31, 2006.

SECTION 3.10. Employee Benefit Plans. (a) U.S. Plans. Each Plan is in compliance
with all requirements of ERISA and the regulations and published interpretations
thereunder except to the extent such non-compliance could not reasonably be
expected to result in a Material

 

34



--------------------------------------------------------------------------------

Adverse Effect. No Reportable Event has occurred as to which any Borrower or any
ERISA Affiliate was required to file a report with the PBGC that alone or
together with any other Reportable Event would reasonably be expected to result
in a liability of such Borrower to the PBGC in an aggregate amount in excess of
$50,000,000. The aggregate present value of all benefit liabilities under the
Plans (based on the assumptions used to fund such Plans) did not, as of the last
annual valuation dates applicable thereto, exceed the aggregate value of the
assets of the Plans by more than 10% of Consolidated Net Worth. Neither such
Borrower nor any ERISA Affiliate has incurred any Withdrawal Liability that
would reasonably be expected to result in a Material Adverse Effect. Neither
such Borrower nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, and no Responsible Officer of any Borrower has
knowledge of any fact which would reasonably be expected to result in the
reorganization or termination of a Multiemployer Plan where such reorganization
or termination has resulted or would reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect.

(b) Foreign Plans. Each Foreign Plan is in compliance with all requirements of
law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Pension Plan, none of the Borrowers, their respective Affiliates or
any of their directors, officers, employees or agents has engaged in a
transaction which would subject any of the Borrowers, directly or indirectly, to
a tax or civil penalty which could reasonably be expected to result in a
Material Adverse Effect. With respect to each Foreign Plan, adequate reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Plan is
maintained. The aggregate unfunded liabilities, after giving effect to any such
reserves for such liabilities, with respect to such Foreign Plans could not
reasonably be expected to result in a Material Adverse Effect. There are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened in writing against any of the Borrowers or any of their Affiliates
with respect to any Foreign Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.11. Title to Properties; Possession Under Leases. (a) Such Borrower
and each of its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all its material properties and assets, except for minor
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes.

(b) Such Borrower and each of its Subsidiaries have complied with all material
obligations under all material leases to which it is a party and all such leases
are in full force and effect. Such Borrower and its Subsidiaries enjoy peaceful
and undisturbed possession under all such material leases.

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Alcoa or any Borrowing Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940. Alcoa is
exempted as, and no Borrowing Subsidiary is, a “holding company” as defined in,
or subject to regulations under, the Public Utility Holding Company Act of 1935,
as amended, or, as the case may be, the Public Utility Holding Company Act of
2005, enacted as part of the Energy Policy Act of 2005, Pub. L. No. 109-58 as
codified at §§ 1261 et seq., and the regulations adopted thereunder, as amended.

 

35



--------------------------------------------------------------------------------

SECTION 3.13. Tax Returns. Such Borrower and its Subsidiaries have filed or
caused to be filed all material Federal, state, local and foreign tax returns
required to have been filed by it in all jurisdictions in which such tax returns
are required to be filed and all such tax returns are true, complete and correct
in all material respects. Each Borrower and its Subsidiaries has paid or caused
to be paid all material taxes shown to be due and payable on such returns or on
any assessments received by it, except taxes that are being contested in good
faith by appropriate proceedings and for which adequate reserves are maintained
on the applicable financial statements in accordance with GAAP.

SECTION 3.14. Compliance with Laws and Agreements. (a) Neither such Borrower nor
any of its Subsidiaries is in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to result in a Material Adverse Effect.

(b) Neither such Borrower nor any of its Subsidiaries is in default in any
material manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would be reasonably likely to
result in a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. Except for information not prepared by
or on behalf of Alcoa and expressly disclaimed thereby, no information, report,
financial statement, exhibit or schedule furnished by or on behalf of such
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or included herein or delivered pursuant thereto
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading.

SECTION 3.16. Use of Proceeds; Federal Reserve Regulations. The proceeds of any
Loan and any Letter of Credit will be used to provide working capital or for
other general corporate purposes, including but not limited to the support of
Alcoa’s Commercial Paper program. No part of the proceeds of any Loan to such
Borrower will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.

SECTION 3.17. No Trusts. Such Borrower is not entering into this Agreement in
its capacity as trustee of any trust.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS, LENDING, LETTERS OF CREDIT

AND DESIGNATION OF BORROWING SUBSIDIARIES

The obligations of the Lenders to make Loans to any Borrower hereunder and the
obligation of each Issuer to Issue Letters of Credit hereunder are subject to
the satisfaction of the conditions set forth in Sections 4.01 and 4.02 below
(and, in the case of Loans to, or Letters of Credit for the account of, any
Borrowing Subsidiary, the satisfaction, as to such Borrowing Subsidiary, of the
conditions set forth in Section 4.03 below):

SECTION 4.01. Effective Date. On the Effective Date:

(a) The Administrative Agent shall have received a written opinion of Thomas F.
Seligson, Counsel of Alcoa, dated the Effective Date and addressed to the
Administrative Agent and the Lenders, to the effect set forth in Exhibit C
hereto.

 

36



--------------------------------------------------------------------------------

(b) All legal matters incident to this Agreement and the borrowings hereunder
shall be reasonably satisfactory to the Lenders and to Weil, Gotshal & Manges
LLP, counsel for the Administrative Agent.

(c) The Administrative Agent shall have received (i) this Agreement, duly
executed and delivered by Alcoa, (ii) a copy, including all amendments thereto,
of the charter of Alcoa, certified as of a recent date by the Secretary of State
or other appropriate official of its jurisdiction of incorporation and a
certificate as to the good standing of Alcoa as of a recent date, from such
Secretary of State or other official; (iii) a certificate of the Secretary or
Assistant Secretary of Alcoa dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of Alcoa as in
effect on the Effective Date showing all amendments thereto since the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
Alcoa authorizing the execution, delivery and performance of this Agreement and
the borrowings by Alcoa hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
charter of Alcoa has not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to clause
(ii) above and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of Alcoa; (iv) a certificate of another officer of Alcoa as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above; and (v) such other
documents as the Lenders or Weil, Gotshal & Manges LLP, counsel for the
Administrative Agent may reasonably request.

(d) No loans shall be outstanding under any of the Existing Five-Year Credit
Agreements and the commitments under each such agreement shall have been
terminated.

(e) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(f) The Administrative Agent shall have received certificates dated the
Effective Date and signed by a Financial Officer of Alcoa confirming the
satisfaction of the conditions precedent set forth in paragraphs (d) and (e) of
this Section 4.01 and that as of the Effective Date, no Event of Default or
Default has occurred and is continuing.

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date.

(h) The Administrative Agent shall have received certificates of a Responsible
Officer of Alcoa, each dated the Effective Date and stating that (i) except as
disclosed in the Exchange Act Reports or otherwise disclosed in such
certificate, Alcoa and each of its Subsidiaries have complied in all respects
with all Federal, state, local and foreign statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control except to the extent any such failure so to
comply would not, alone or together with any other such failure, be reasonably
likely to result in a Material Adverse Effect; (ii) neither Alcoa nor any of its
Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure would be reasonably likely to result in a
Material Adverse Effect; and (iii) the plants of Alcoa and its Subsidiaries

 

37



--------------------------------------------------------------------------------

do not manage any hazardous wastes, toxic pollutants or substances similarly
denominated in violation of any applicable law or regulations promulgated
pursuant thereto including, for operations within the United States, the
Resource Conservation and Recovery Act, the Comprehensive Environmental Response
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or any other
applicable law, where such violation would be reasonably likely to result,
individually or together with any such other violations, in a Material Adverse
Effect.

SECTION 4.02. All Borrowings and Issuances of Letters of Credit. On the date of
each Borrowing and each Issuance of a Letter of Credit:

(a) Such Borrower shall have provided the notice as required by Section 2.03,
and, with respect to any Letter of Credit, the Administrative Agent and the
applicable Issuer shall have received a duly executed Letter of Credit Request.

(b) The representations and warranties set forth in Article III hereof (other
than the representations and warranties set forth in Sections 3.08, 3.09 and
3.10) shall be true and correct in all material respects on and as of the date
of such Borrowing with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

(c) Each Borrower shall be in compliance in all material respects with all the
terms and provisions set forth herein on its part to be observed or performed,
and at the time of and immediately after such Borrowing no Event of Default or
Default shall have occurred and be continuing.

(d) In the case of any Borrowing which would cause the aggregate principal
amount of outstanding Loans under this Agreement, and any other “Facilities” (as
defined in the resolutions duly adopted by the Board of Directors of Alcoa on
November 9, 2001) to exceed $10,000,000,000, such Borrowing shall have been duly
authorized by Alcoa and the Administrative Agent shall have received a true and
complete copy of resolutions duly adopted by the Board of Directors of Alcoa
authorizing such Borrowing.

(e) There shall have been paid to the Administrative Agent, for the account of
the Lenders, all fees and expenses (including reasonable fees and expenses of
counsel) due and payable on or before such Borrowing.

Each Borrowing by any Borrower, and each submission by any Borrower to an Issuer
of a Letter of Credit Request, and the Issuance of each Letter of Credit
requested therein, shall be deemed to constitute a representation and warranty
by such Borrower and, in the case of a Borrowing Subsidiary, Alcoa on the date
of such Borrowing as to the matters specified in paragraphs (b), (c) and (d) of
this Section 4.02. Notwithstanding any contrary provision hereof, a conversion
of a Borrowing to a different Type or a continuation of a Borrowing in its
existing Type shall not be considered a new Borrowing.

SECTION 4.03. Designation of Borrowing Subsidiaries. On each Designation Date:

(a) The Administrative Agent shall have received (i) a copy of the charter or
equivalent organizational document including all amendments thereto, of each
applicable Borrowing Subsidiary, certified as of a recent date by the Secretary
of State or the appropriate foreign governmental official of the state or
country of its organization, and a certificate as to the good standing, if
available, of such Borrowing Subsidiary as of a recent date from such Secretary
of State or appropriate foreign governmental official, or such other evidence of
status reasonably satisfactory to the Administrative

 

38



--------------------------------------------------------------------------------

Agent under such Borrowing Subsidiary’s jurisdiction of organization, as
applicable; (ii) a certificate of the Secretary or Assistant Secretary of such
Borrowing Subsidiary dated the Designation Date and certifying (A) that attached
thereto is a true and completed copy of the by-laws, or equivalent governing
document, of such Borrowing Subsidiary as in effect on the Designation Date
showing all amendments thereto since the date of the resolutions described in
clause (B) below, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors, or equivalent governing body
or person, of such Borrowing Subsidiary authorizing the execution, delivery and
performance of this Agreement and the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the charter, or equivalent organizational document, of such
Borrowing Subsidiary has not been amended since the date of the last amendment
thereto shown on the certificate of good standing or other evidence of status
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing or any other document delivered in
connection herewith on behalf of such Borrowing Subsidiary; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
(ii) above.

(b) The Administrative Agent shall have received a Designation of Borrowing
Subsidiary of each applicable Borrowing Subsidiary as provided in
Section 10.04(f).

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation or any Commitment remains outstanding, unless the
Required Lenders shall otherwise consent in writing:

SECTION 5.01. Financial Statements, Reports, etc. Alcoa shall furnish to the
Administrative Agent the following, and the Administrative Agent shall make a
copy thereof available to each Lender:

(a) Within 90 days after the end of each fiscal year its consolidated balance
sheet and related statements of income and cash flow audited by independent
public accountants of recognized national standing, accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or in any
manner calling into question the status of its business as a going concern) to
the effect that such consolidated financial statements fairly present its
financial condition and results of operations and that of its consolidated
Subsidiaries, taken as a whole, in accordance with GAAP;

(b) Within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its Form 10-Q as prescribed by the SEC;

(c) No later than the respective delivery due dates of financial statements
under (a) and (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred and is continuing or, if such
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenant contained in Section 6.03;

(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it (other than
registration statements and prospectuses related to offerings to directors,
officers or employees) with the SEC or any Governmental Authority succeeding to
any of or all the functions of the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

 

39



--------------------------------------------------------------------------------

(e) Promptly, from time to time, such other information regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by Alcoa to the Administrative Agent providing notice of
such availability); provided that Alcoa shall deliver paper copies of such
information to the Administrative Agent for delivery to any Lender that requests
such delivery. Information required to be delivered pursuant to this
Section 5.01 (other than the information that pursuant to the immediately
preceding sentence is deemed to have been delivered if it is made available on
the website of the SEC) shall be delivered by electronic communications pursuant
to the procedures set forth in Section 9.03.

SECTION 5.02. Pari Passu Ranking. Each Borrower shall ensure that any amounts
payable by it hereunder will at all times rank at least pari passu with all
other unsecured, unsubordinated Indebtedness of such Borrower except to the
extent any such Indebtedness may be preferred by law.

SECTION 5.03. Maintenance of Properties. Each Borrower shall, and shall cause
its Subsidiaries to, maintain and keep its properties in such repair, working
order and condition, and make or cause to be made all such needful and proper
repairs, renewals and replacements thereto, as in the judgment of such Borrower
are necessary and in the interests of such Borrower; provided, however, that
nothing in this Section 5.03 shall prevent such Borrower (or any Subsidiary
thereof) from selling, abandoning or otherwise disposing of any of its
respective properties or discontinuing a part of its respective businesses from
time to time if, (i) in the judgment of such Borrower, such sale, abandonment,
disposition or discontinuance is advisable and (ii) in the case of a sale or
other disposition, is a transaction permitted under Section 6.02.

SECTION 5.04. Obligations and Taxes. Each Borrower shall pay its Indebtedness
and other obligations that, if not paid, would result in a Material Adverse
Effect before the same shall become delinquent or in default, and pay and
discharge all (i) material taxes upon or against it, or against its properties,
and (ii) all claims which could reasonably be expected, if unpaid, to become a
Lien upon its property (other than a Lien permitted under Section 6.01), in each
case prior to the date on which penalties attach thereto, unless and to the
extent that any such obligation or tax is being contested in good faith and
adequate reserves with respect thereto are maintained on the applicable
financial statements in accordance with GAAP.

SECTION 5.05. Insurance. Each Borrower shall, and shall cause its consolidated
Subsidiaries to, insure and keep insured, in each case with reputable insurance
companies, so much of its respective properties to such an extent and against
such risks, or in lieu thereof, in the case of any Borrower, maintain or cause
to be maintained a system or systems of self-insurance, as is customary in the
case of corporations engaged in the same or similar business or having similar
properties similarly situated.

 

40



--------------------------------------------------------------------------------

SECTION 5.06. Existence; Businesses and Properties. (a) Each Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence in its jurisdiction of organization, except
as otherwise expressly permitted under Section 6.02.

(b) Each Borrower shall do or cause to be done all things necessary to obtain,
preserve, renew, extend and keep in full force and effect the rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names material to the conduct of its business as its Board of Directors shall
determine in its judgment.

SECTION 5.07. Compliance with Laws. (a) Each Borrower shall comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority to which it is subject, whether now in effect or
hereafter enacted, such that no failure so to comply will result in the levy of
any penalty or fine which shall have a Material Adverse Effect.

(b) Each Borrower shall comply in all material respects with the applicable
provisions of ERISA and all other related applicable laws and furnish to the
Administrative Agent and each Lender (i) as soon as possible, and in any event
within 30 days after any Responsible Officer of such Borrower or any ERISA
Affiliate either knows or has reason to know that any ERISA Event has occurred
that alone or together with any other ERISA Event would reasonably be expected
to result in liability of such Borrower to the PBGC in an aggregate amount
exceeding $50,000,000, a statement of a Financial Officer setting forth details
as to such ERISA Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such ERISA Event given to the
PBGC or other Governmental Authority, (ii) promptly after receipt thereof, a
copy of any notice such Borrower or any ERISA Affiliate may receive from the
PBGC or other Governmental Authority relating to the intention of the PBGC or
other Governmental Authority to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code), or any Foreign
Plan or Foreign Plans, or to appoint a trustee to administer any Plan or Plans,
or any Foreign Plan or Foreign Plans, (iii) within 10 days after the due date
for filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of a Financial Officer setting forth details as to such failure and
the action proposed to be taken with respect thereto, together with a copy of
such notice given to the PBGC and (iv) promptly and in any event within 30 days
after receipt thereof by such Borrower or any ERISA Affiliate from the sponsor
of a Multiemployer Plan, a copy of each notice received by such Borrower or
ERISA Affiliate concerning (A) the imposition of Withdrawal Liability in excess
of $50,000,000 or (B) a determination that a Multiemployer Plan is, or is
expected to be, terminated or in reorganization, in each case within the meaning
of Title IV of ERISA, if such termination or reorganization would reasonably be
expected to result, alone or with any other such termination or reorganization,
in increases in excess of $50,000,000 in the contributions required to be made
to the relevant Plan or Plans.

SECTION 5.08. Default Notices. Each Borrower shall furnish to the Administrative
Agent prompt written notice upon its becoming aware of any Event of Default or
Default, specifying the nature and extent thereof and the corrective action (if
any) proposed to be taken with respect thereto.

SECTION 5.09. Borrowing Subsidiaries. Alcoa shall cause each Borrowing
Subsidiary at all times to be a wholly-owned Subsidiary.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender that, so long as any
Obligation or any Commitment remains outstanding, unless the Required Lenders
shall otherwise consent in writing, such Borrower will not:

SECTION 6.01. Liens. (a) Create or incur, or permit any Restricted Subsidiary to
create or incur, any Lien on its property or assets (including stock or other
securities of any person, including any of its Subsidiaries) now or hereafter
acquired by it or on any income or revenues or rights in respect thereof,
securing Indebtedness for borrowed money, without ratably securing the Loans;
provided, however, that the foregoing shall not apply to the following:

(i) Liens on property or assets of any corporation existing at the time such
corporation becomes a Restricted Subsidiary;

(ii) Liens existing on any property or asset at or prior to the acquisition
thereof by such Borrower or a Restricted Subsidiary, Liens on any property or
asset securing the payment of all or any part of the purchase price of such
property or asset, Liens on any property or asset securing any Indebtedness
incurred prior to, at the time of or within 180 days after the acquisition of
such property or asset for the purpose of financing all or any part of the
purchase price thereof or Liens on any property or asset securing any
Indebtedness incurred for the purpose of financing all or any part of the cost
to such Borrower or Restricted Subsidiary of improvements thereto;

(iii) Liens securing Indebtedness of a Restricted Subsidiary owing to Alcoa or
to another Restricted Subsidiary;

(iv) Liens existing on June 30, 2007, and set forth on Schedule 6.01(a);

(v) Liens on property of a person existing at the time such person is merged
into or consolidated with Alcoa or a Restricted Subsidiary or at the time such
person becomes a Subsidiary of Alcoa through the direct or indirect acquisition
of capital stock of such person by Alcoa or at the time of a sale, lease or
other disposition of the properties of a person as an entirety or substantially
as an entirety to Alcoa or a Restricted Subsidiary;

(vi) Liens on any property owned by Alcoa or any Restricted Subsidiary, in favor
of the United States of America or any state thereof, or any department, agency
or instrumentality or political subdivision of the United States of America or
any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute or to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price or the cost of
construction of the property subject to such Liens;

(vii) Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being contested in good faith by
appropriate proceedings and for which adequate reserves are maintained by the
applicable financial statements in accordance with GAAP; and

 

42



--------------------------------------------------------------------------------

(viii) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of the Liens referred to in clauses
(i) through (vi) of this Section 6.01(a); provided, however, that each such
extension, renewal or replacement is limited to all or a part of the property
which secured the Lien so extended, renewed or replaced (and any improvements
thereon).

(b) Notwithstanding paragraph (a) of this Section 6.01 and in addition to the
Liens permitted thereunder, each Borrower and any Restricted Subsidiary may
create or incur Liens which would otherwise be subject to the foregoing
restrictions to secure Indebtedness for borrowed money in an aggregate amount
which does not at the time exceed 10% of the Consolidated Net Tangible Assets of
Alcoa and its consolidated Subsidiaries at such time.

SECTION 6.02. Consolidation, Merger, Sale of Assets, etc. Consolidate or merge
with or into any other person or sell, lease or transfer all or substantially
all of its property and assets, or agree to do any of the foregoing, unless
(a) no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect thereto, (b) if such Borrower is not the
surviving corporation or if such Borrower sells, leases or transfers all or
substantially all of its property and assets, Alcoa or the surviving corporation
or the person purchasing or being leased the assets agrees to be bound by the
terms and provisions applicable to such Borrower hereunder, and (c)(i) in the
case of Alcoa, immediately after such transaction, individuals who were
directors of Alcoa during the twelve month period prior to such merger, sale or
lease (together with any replacement or additional directors whose election was
recommended by or who were elected by a majority of directors then in office)
constitute the Board of Directors of the surviving corporation or the person
purchasing or being leased the assets and (ii) in the case of a Borrowing
Subsidiary, (A) the surviving corporation or the person purchasing or being
leased the assets is Alcoa or a wholly-owned Subsidiary of Alcoa and (B) if the
surviving corporation or such person is not Alcoa, Alcoa agrees to guarantee
pursuant to Article VIII the obligations of such person under this Agreement.

SECTION 6.03. Financial Undertaking. In the case of Alcoa, permit the aggregate
Indebtedness of Alcoa and its consolidated Subsidiaries, after eliminating
intercompany items, to exceed 150% of Consolidated Net Worth of Alcoa and its
consolidated Subsidiaries.

SECTION 6.04. Change in Business. In the case of Alcoa, together with its
consolidated Subsidiaries, cease to be primarily engaged in the production and
sale of aluminum products.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any Borrower shall default in the payment when due of any principal of any
Loan or any Reimbursement Obligation and, if such default shall result from the
failure of any third party payments system used by such Borrower, such default
shall continue for a period of two Business Days;

(b) any Borrower shall fail to pay when due any interest, fee or other amount
payable under this Agreement or Alcoa shall fail to pay any amount due under
Article VIII upon demand therefor, and, in each case, such failure shall
continue for a period of five Business Days;

 

43



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by a Borrower under this
Agreement or any statement made by a Borrower in any financial statement,
certificate, report, exhibit or document furnished by or on behalf of such
Borrower in connection with this Agreement shall prove to have been false or
misleading in any material respect as of the time when made and, if such
representation or warranty is able to be corrected, such representation or
warranty is not corrected within 20 days after such Borrower’s knowledge that it
was false or misleading;

(d) any Borrower shall default in the performance or observance of any covenant
contained in Section 5.02, Section 5.06(a), Section 5.08 or Article VI;

(e) any Borrower shall default in the performance or observance of any covenant
or agreement under this Agreement (other than those specified in paragraphs (a),
(b) and (d) above) and such default shall continue for a period of 30 days after
notice from the Administrative Agent;

(f) any Borrower shall (i) (A) default in the payment of any principal or
interest beyond any period of grace provided with respect thereto, due in
respect of any Indebtedness in a principal amount in excess of $50,000,000, or
(B) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness in a principal amount in excess of $50,000,000, if the effect of
any such default or failure referred to in this clause (i) is to cause such
Indebtedness to become due prior to its stated maturity; or (ii) default in the
payment at maturity of any principal in respect of any Indebtedness in a
principal amount in excess of $50,000,000;

(g) a proceeding shall have been instituted or a petition filed in respect of a
Borrower

(i) seeking to have an order for relief entered in respect of such Borrower, or
seeking a declaration or entailing a finding that such Borrower is insolvent or
a similar declaration or finding, or seeking dissolution, winding-up, revocation
or forfeiture of charter or Memorandum and Articles of Association, liquidation,
reorganization, arrangement, adjustment, composition or other relief with
respect to such Borrower, its assets or its debts under any law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar law now or hereafter in
effect, or

(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for such
Borrower or for all or any substantial part of its property,

and such proceeding or petition shall remain undismissed for a period of 90
consecutive days or an order or decree approving any of the foregoing shall be
entered;

(h) any Borrower shall become insolvent, shall become generally unable to pay
its debts as they become due, shall voluntarily suspend transaction of its
business generally or as a whole, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described in clause (g)(i)
above or shall consent to any order or decree described therein, shall institute
a proceeding described in clause (g)(ii) above or shall consent to any such
appointment or to the taking of possession by any such official of all or any
substantial part of its property whether or not any such proceeding is
instituted, shall dissolve, wind-up or liquidate itself or any substantial part
of its property or shall take any action in furtherance of any of the foregoing;

 

44



--------------------------------------------------------------------------------

(i) any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of Alcoa (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act of 1934 and the applicable rules and regulations
thereunder), (ii) during any period of 25 consecutive months, commencing before
or after the date of this Agreement, individuals who at the beginning of such 25
month period were directors of Alcoa (together with any replacement or
additional directors whose election was recommended by or who were elected by a
majority of directors then in office) cease to constitute a majority of the
Board of Directors of Alcoa or (iii) any person or group of related persons
shall acquire all or substantially all of the assets of Alcoa provided, however,
that a change in control of Alcoa shall not be deemed to have occurred pursuant
to clause (iii) of this paragraph (i) if Alcoa shall have merged or consolidated
with or transferred all or substantially all of its assets to another person in
compliance with the provisions of Section 6.02 and the ratio represented by the
total assets of the surviving person, successor or transferee divided by such
person’s stockholders’ equity, in each case as determined and as would be shown
in a consolidated balance sheet of such person prepared in accordance with GAAP
(the “Leverage Ratio” of such person) is no greater than the then Leverage Ratio
of Alcoa immediately prior to such event;

(j) an ERISA Event or ERISA Events shall have occurred with respect to any Plan
or Plans, or any Foreign Plan or Foreign Plans, that reasonably could be
expected to result in liability of any Borrower to the PBGC or other
Governmental Authority or to a Plan or Foreign Plan in an aggregate amount
exceeding $50,000,000 and, within 30 days after the reporting of any such ERISA
Event to the Administrative Agent or after the receipt by the Administrative
Agent of the statement required pursuant to Section 5.07(b), the Administrative
Agent shall have notified the Borrower in writing that (i) the Required Lenders
have made a determination that, on the basis of such ERISA Event or ERISA Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans, or such Foreign Plan or Foreign Plans, by
the PBGC or other Governmental Authority, (B) for the appointment either by the
appropriate United States District Court of a trustee to administer such Plan or
Plans or by an applicable court of law outside the United States of a trustee to
administer such Foreign Plan or Foreign Plans or (C) for the imposition of a
lien in favor of a Plan or Foreign Plan and (ii) as a result thereof an Event of
Default exists hereunder; or a trustee shall be appointed by a United States
District Court to administer any such Plan or Plans or by an applicable court of
law outside the United States of a trustee to administer such Foreign Plan or
Foreign Plans; or the PBGC or other Governmental Authority shall institute
proceedings to terminate any Plan or Plans or any Foreign Plan or Foreign Plans;

(k)(i) any Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) such Borrower or such ERISA Affiliate does not
have reasonable grounds for contesting such Withdrawal Liability or is not in
fact contesting such Withdrawal Liability in a timely and appropriate manner and
does not have adequate reserves set aside against such Withdrawal Liability and
(iii) the amount of the Withdrawal Liability specified in such notice, when
aggregated with all other amounts required to be paid to Multiemployer Plans in
connection with Withdrawal Liabilities (determined as of the date or dates of
such notification), exceeds $50,000,000 or requires payments exceeding
$50,000,000 in any calendar year;

(l) any Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of such
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$50,000,000;

 

45



--------------------------------------------------------------------------------

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against any Borrower or any Subsidiary
of any Borrower or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed (unless an appeal or writ of certiorari is being
diligently prosecuted), or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to levy upon assets or properties of any Borrower or any Subsidiary
of a Borrower to enforce any such judgment; or

(n) Alcoa’s guarantee under Article VIII shall for any reason fail or cease to
be valid and binding on, or enforceable against, Alcoa, or Alcoa or any other
Borrower shall so state in writing; or

(o) any provision of any Loan Document (other than Alcoa’s guarantee under
Article VIII) after delivery thereof shall for any reason fail or cease to be
valid and binding on, or enforceable against, any Borrower party thereto, or
Alcoa or any other Borrower shall so state in writing, but only if such events
or circumstances, individually or in the aggregate, result in a Material Adverse
Effect; or

then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent, at the request of the Required Lenders, shall, by written
notice to Alcoa, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the obligation of each
Lender to make any Loan and each Issuer to Issue any Letter of Credit shall
immediately terminate, and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding; and in any
event described in paragraph (g) or (h) above, (x) the Commitment of each Lender
to make Loans and the commitments of each Lender and Issuer to Issue or
participate in Letters of Credit shall each automatically be terminated and
(y) the Loans, all such interest and all such amounts and Obligations shall
automatically become and be due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein to the contrary
notwithstanding.

At any time and from time to time (i) upon and after the last Maturity Date to
occur or (ii) as may be required by Section 2.11(b) or Section 2.11(d), the
Borrowers shall pay to the Administrative Agent in immediately available funds
at the Administrative Agent’s office referred to in Section 10.01, for deposit
in a cash collateral account maintained with the Administrative Agent, (x) the
amount required so that, after such payment, the aggregate funds on deposit in
such cash collateral accounts at any time equals or exceeds 105% of the Dollar
Equivalent of all outstanding Letter of Credit Obligations. The Administrative
Agent may, from time to time after funds are deposited in such cash collateral
account, apply funds then held in such cash collateral account to the payment of
any amounts as shall have become or shall become due and payable by any
Borrowers to any Issuer or Lender in respect of the Letter of Credit
Obligations. The Administrative Agent shall promptly give written notice of any
such application to Alcoa; provided, however, that the failure to give such
written notice shall not invalidate any such application. The Administrative
Agent shall return to Alcoa all funds remaining in such cash collateral account
promptly after the payment in full of all outstanding Letter of Credit
Obligations.

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTEE

In order to induce the Administrative Agent, the Lenders and the Issuers to
execute and deliver this Agreement and to make and maintain the Loans and to
Issue Letters of Credit:

(a) Alcoa unconditionally and irrevocably guarantees, as a principal obligor and
not merely as a surety, the due and punctual payment and performance of all
Borrowing Subsidiaries Obligations. Alcoa further agrees that the Borrowing
Subsidiaries Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and that it will remain bound upon the
provisions of this Article VIII notwithstanding any extension or renewal of any
Borrowing Subsidiary Obligation.

(b) Alcoa waives presentation to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Borrowing Subsidiaries Obligations, and also
waives notice of acceptance of the guarantee set forth in this Article VIII and
notice of protest for nonpayment. The obligations of Alcoa hereunder shall not
be affected by (i) the failure of the Administrative Agent or any Lender to
assert any claim or demand or to enforce any right or remedy against any
Borrower under the provisions of this Agreement or any guarantee; (ii) any
extension or renewal of any provision of this Agreement or any guarantee; or
(iii) any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement or any guarantee or any other agreement.

(c) Alcoa further agrees that the guarantee set forth in this Article VIII
constitutes a guarantee of payment when due and not of collection and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to the balance of any deposit account or credit on the books of the
Administrative Agent or the relevant Lender, as applicable, in favor of any
Borrower or any other person.

(d) The obligations of Alcoa hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim or
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Borrowing
Subsidiaries Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of Alcoa hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent or any
Lender to assert any claim or demand or to enforce any remedy under this
Agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Borrowing Subsidiaries
Obligations or by any other act or omission which may or might in any manner or
to any extent vary the risk of Alcoa or would otherwise operate as a discharge
of Alcoa as a matter of law or equity (other than the defense of payment in
satisfaction of such Obligation).

(e) Alcoa further agrees that this guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment by any Borrowing
Subsidiary to the Administrative Agent or any Lender, or any part thereof, of
principal of or interest on such Borrowing Subsidiary Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any Lender or any
holder of any Borrowing Subsidiaries Obligation upon the bankruptcy or
reorganization of such Borrowing Subsidiary or otherwise.

 

47



--------------------------------------------------------------------------------

(f) In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against Alcoa by virtue hereof, upon the failure of any Borrowing Subsidiary to
pay any Borrowing Subsidiaries Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
Alcoa hereby promises to and will, upon receipt of written demand by the
Administrative Agent, promptly pay, or cause to be paid, to such Agent in cash
the amount of such unpaid Borrowing Subsidiaries Obligation, and thereupon such
Agent shall assign, in any reasonable manner, the amount of the Borrowing
Subsidiaries Obligation paid by Alcoa pursuant to this guarantee to Alcoa, such
assignment to be pro tanto to the extent to which the Borrowing Subsidiaries
Obligation in question was discharged by Alcoa, or make such other disposition
thereof as Alcoa shall direct (all without recourse to the Administrative Agent
or any Lender and without any representation or warranty by the Administrative
Agent or Lender).

Upon payment by Alcoa of any sums to the Administrative Agent as provided above,
all rights of Alcoa against the Borrowing Subsidiaries arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of all the Borrowing Subsidiaries Obligations.

ARTICLE IX

THE ADMINISTRATIVE AGENT

SECTION 9.01. Authorization and Action. (a) Each Lender and each Issuer hereby
appoints Citi as the Administrative Agent hereunder and each Lender and each
Issuer authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. Without limiting
the foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and each Issuer;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and each Issuer prompt notice
of each notice given to it by any Borrower pursuant to the terms of this
Agreement or the other Loan Documents.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in Section 2.05(c) and
Section 10.04(b), and its duties are entirely administrative in nature. The
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation other than as expressly set forth herein and in the other Loan
Documents or any other relationship as the agent, fiduciary or trustee of or for
any Lender, Issuer or holder of any other Obligation. The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

48



--------------------------------------------------------------------------------

(d) In the event that Citi or any of its Affiliates is or becomes an indenture
trustee under the Trust Indenture Act of 1939 (as amended, the “Trust Indenture
Act”) in respect of any securities issued or guaranteed by any Borrower, the
parties hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of such Borrower hereunder or
under any other Loan Document by or on behalf of Citi in its capacity as such
for the benefit of any Borrower under any Loan Document (other than Citi or an
Affiliate of Citi) and which is applied in accordance with the Loan Documents is
exempt from the requirements of Section 311 of the Trust Indenture Act pursuant
to Section 311(b)(3) of the Trust Indenture Act.

(e) Neither the Syndication Agent nor any Arranger shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.

SECTION 9.02. Administrative Agent’s Reliance, Etc. None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of such person. Without limiting the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 10.04, (b) may rely on the Register to the
extent set forth in Section 2.05 and Section 10.04(b), (c) may consult with
legal counsel (including counsel to the Borrowers), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of any Borrower in or in connection with this Agreement or any other Loan
Document, (e) shall not have any duty to ascertain or to inquire either as to
the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any
Borrower or as to the existence or possible existence of any Default or Event of
Default and (f) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 9.03. Posting of Communications. (a) Alcoa and each other Borrower
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated, or otherwise chooses to,
furnish to the Administrative Agent pursuant to any Loan Document or in
connection with the transactions contemplated therein, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto) or Letter of Credit Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled payment date therefor, (iii) relates to a termination or a reduction
of Commitments pursuant to Section 2.10 or 10.04(h), (iv) relates to the
designation of a Borrowing Subsidiary pursuant to Section 10.04(f), (v) provides
notice of any Default or Event of Default, (vi) is required to be delivered to
satisfy any condition precedent under Article IV or (vii) in accordance with
Section 5.01, including clauses (a), (b) and (d) of such Section, is deemed to
have been delivered if it is

 

49



--------------------------------------------------------------------------------

made available on the website of the SEC (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.

(b) Alcoa and each other Borrower further agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications available to the
Lenders and the Issuers by posting the Communications on IntraLinksTM or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, each of the Issuers
and each Borrower acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuers and each Borrower hereby approves distribution of
the Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ALCOA, ANY OTHER
BORROWER, ANY LENDER, ANY ISSUER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ALCOA’S OR ANY OTHER BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its Email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender and each Issuer agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Approved Electronic Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender and each Issuer agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s or Issuer’s (as applicable) Email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such Email address.

 

50



--------------------------------------------------------------------------------

(f) Each of the Lenders, each of the Issuers and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(g) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuer to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 9.04. The Administrative Agent Individually. With respect to its Ratable
Portion, Citi shall have and may exercise the same rights and powers hereunder
and is subject to the same obligations and liabilities as and to the extent set
forth herein for any other Lender or Issuer. The terms “Issuers”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuer or as one of the Required Lenders. Citi and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with, any Borrower as if Citi were not acting
as the Administrative Agent.

SECTION 9.05. Indemnification. Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrowers, but without affecting the Borrowers’ reimbursement
obligation), from and against such Lender’s aggregate ratable share of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent any of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of the Administrative
Agent or such Affiliate. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrowers.

SECTION 9.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and Alcoa, whether or not a Successor Administrative Agent has been
appointed. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation,

 

51



--------------------------------------------------------------------------------

then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, selected from among the Lenders. In either case,
such appointment shall be subject to the prior written approval of Alcoa (which
approval may not be unreasonably withheld and shall not be required upon the
occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the earlier of (x) the date that is 30 days
after the giving by the existing Administrative Agent of a resignation notice
pursuant to this Section 9.06 and (y) the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
IX as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. Except as provided in Section 9.03, notices and other
communications provided for herein shall (unless deemed to have been delivered
in accordance with Section 5.01) be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy as follows:

(a) if to Alcoa or a Borrowing Subsidiary, to Alcoa Inc. at 390 Park Avenue, New
York, New York 10022-4608, Attention of Vice President & Treasurer (Telecopy
No. 212-836-2823);

(b) if to the Administrative Agent, to Citibank, N.A. at 2 Penns Way, Suite 110,
New Castle, Delaware 19720, Attention: Bank Loan Syndications (Telecopy
No. 212-994-0961); and

(c) if to a Lender or an Issuer, to it at its address (or telecopy number) set
forth in Schedule 2.01(a) or Schedule 2.01(b), as applicable, or in the
Assignment and Assumption or, in the case of an Issuer, the applicable
assignment document pursuant to which such Issuer shall have become a party
hereto.

Any party may subsequently change its notice address by written notice to the
other parties as herein provided. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by telecopy or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 10.01 or in accordance with the latest unrevoked direction from such
party to the Administrative Agent and each Borrower given in accordance with
this Section 10.01.

Notices and other communications to the Lenders and Issuers hereunder may be
delivered or furnished by electronic communications pursuant to procedures set
forth in Section 9.03 or otherwise approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender or
Issuer;

 

52



--------------------------------------------------------------------------------

provided further that any Lender or any Issuer may, upon request, receive a hard
copy delivery of any or all such notices. The Administrative Agent or Alcoa may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures set forth in
Section 9.03 or otherwise approved by it; provided that approval of such
procedures may be limited to particular notices or communications.

Any notice hereunder shall be effective upon receipt. Any notice or other
communication received on a day which is not a Business Day or after business
hours in the place of receipt shall be deemed to be served on the next following
Business Day in such place. Any notice given to Alcoa shall be deemed to have
been duly given to each other Borrower at the same time and in the same manner.

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by any Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuers and shall survive the making by the Lenders of the Loans and the
Issuers’ Issuance of Letters of Credit, regardless of any investigation made by
the Lenders or the Issuers or on their behalf, and shall continue in full force
and effect as long as any Obligation remains outstanding and unpaid and so long
as the Commitments have not been terminated.

SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Alcoa and the Administrative Agent and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender and each Issuer, and thereafter
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent, each Lender and each Issuer and their respective
successors and assigns, except that none of the Borrowers shall have the right
to assign its rights hereunder or any interest herein without the prior consent
of all the Lenders and each Issuer.

SECTION 10.04. Successors and Assigns; Additional Borrowing Subsidiaries.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder (except as provided in
Section 10.04(f)) without the prior written consent of each Lender and each
Issuer (and any attempted assignment or transfer by the Borrowers without such
consent shall be null and void) and (ii) no Lender or Issuer may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Lenders and the Issuers) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to any Borrower or any
Borrower’s Subsidiary or Affiliate) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its rights and
obligations with respect to its Commitment, the Loans and the Letters of Credit)
to (1) any other Lender or an Affiliate of such Lender or (2) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) Alcoa, provided that no consent of Alcoa shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or,
if an Event of Default under clause (a), (b), (g) or (h) of Article VII has
occurred and is continuing, any other assignee; and

 

53



--------------------------------------------------------------------------------

(B) the Administrative Agent and each Issuer.

(ii) Assignments shall be subject to the following conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 or an integral multiple thereof, unless each of Alcoa
and the Administrative Agent otherwise consent, provided that no such consent of
Alcoa shall be required if an Event of Default under clause (a), (b), (g) or
(h) of Article VII has occurred and is continuing);

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement; provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the proviso to Section 10.08(b) that affects such CLO.

For purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” shall mean (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” shall mean any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto with respect to
the interests assumed and, to the extent of the interest assigned under such
Assignment and Assumption, have the rights and obligations of a Lender and if
such Lender is an Issuer, as Issuer under this Agreement, and the assigning

 

54



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.14, 2.18 and 10.05).

(iv) The Administrative Agent shall maintain at its address referred to in
Section 10.01 a copy of each Assignment and Assumption delivered to and accepted
by it and shall record in the Register the names and addresses of the Lenders
and Issuers and the principal amount of the Loans and Reimbursement Obligations
owing to each Lender from time to time and the Commitments of each Lender. Any
assignment pursuant to this Section 10.04 shall not be effective until such
assignment is recorded in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall promptly (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give notice thereof to Alcoa. No assignment shall be effective for
purposes of this Agreement until it has been recorded in the Register as
provided in this paragraph.

(c)(i) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuer, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its rights and obligations
with respect to its Commitment, the Loans and Letters of Credit); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent, the other Lenders and the Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 10.08(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, Alcoa agrees that each Participant
shall be entitled to the benefits of Sections 2.12 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.16 as though
it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Alcoa’s prior written
consent or unless the right to a greater payment results from a change in law
after the Participant becomes a Participant with respect to such participation.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and the other provisions of this Section 10.04

 

55



--------------------------------------------------------------------------------

shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to Alcoa,
the Administrative Agent, such Issuer and such Lender, subject to the provisions
of Section 2.05(c) relating to notations of transfer in the Register. If any
Issuer ceases to be a Lender hereunder by virtue of any assignment made pursuant
to this Section, then, as of the effective date of such cessation, such Issuer’s
obligations to Issue Letters of Credit pursuant to Section 2.22 shall terminate
and such Issuer shall be an Issuer hereunder only with respect to outstanding
Letters of Credit issued prior to such date.

(f) Unless an Event of Default has occurred and is continuing, Alcoa at any time
and from time to time, upon not less than 15 Business Days’ notice to the
Administrative Agent, each Lender and each Issuer, may designate any
wholly-owned Subsidiary to be a Borrowing Subsidiary upon the completion of the
following: (i) each of Alcoa and such Subsidiary shall have executed and
delivered to the Administrative Agent a Designation of Borrowing Subsidiary and
(ii) such Subsidiary shall have complied with Section 4.03, whereupon (A) such
Subsidiary shall become a party hereto and shall have the rights and obligations
of a Borrowing Subsidiary hereunder and (B) the obligations of such Subsidiary
shall become part of the Borrowing Subsidiaries Obligations and the guarantee of
Alcoa pursuant to Article VIII hereof shall apply thereto to the same extent
that it applies to the other Borrowing Subsidiaries Obligations, if any (the
date on which any such designation shall occur being called a “Designation
Date”). Following the giving of notice pursuant to the first sentence of this
paragraph, if the designation of such Borrowing Subsidiary obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, Alcoa shall, promptly upon the
request of the Administrative Agent or any Lender, supply such documentation or
other evidence as is reasonably requested by the Administrative Agent or any
Lender in order for the Administrative Agent or such Lender, as applicable, to
comply with “know your customer” and other applicable laws and regulations.

(g) If Alcoa shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and Alcoa, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Borrowing Subsidiary (and such Lender shall, to the extent of
Loans made to such Subsidiary Borrower, be deemed for all purposes hereof to
have pro tanto assigned such Loans to such Affiliate in compliance with the
provisions of this Section 10.04). Upon receiving such notice, the
Administrative Agent shall record the relevant information in the Register
pursuant to Section 10.04(b)(v) and Section 2.05(b).

(h) As soon as practicable after receiving notice from Alcoa or the
Administrative Agent of Alcoa’s intent to designate a wholly-owned Subsidiary as
a Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, with respect to a Borrowing Subsidiary that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Lender or Issuer that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Borrowing Subsidiary, directly or through an Affiliate of such Lender as
provided in clause (g) above (each such Lender, a “Protesting Lender”), shall so
notify Alcoa and the Administrative Agent in writing. With respect to each
Protesting Lender, Alcoa shall, effective on or before the date that such
Borrowing Subsidiary shall have the right to borrow hereunder, either (i) notify
the Administrative Agent and such Protesting Lender that the Commitments of such
Protesting Lender and in the case of any Protesting Lender that is an Issuer,
that the commitment of such

 

56



--------------------------------------------------------------------------------

Issuer to Issue Letters of Credit hereunder, shall be terminated; provided that
such Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and/or Reimbursement Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Alcoa or the relevant Borrowing Subsidiary (in the case of
all other amounts), or (ii) cancel its request to designate such Subsidiary as a
“Borrowing Subsidiary” hereunder.

SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree upon demand to pay,
or reimburse the Administrative Agent, the Syndication Agent and each of the
Arrangers for all of each such person’s reasonable and documented out-of-pocket
costs and expenses of every type and nature (including the reasonable fees,
expenses and disbursements of the Administrative Agent’s counsel, Weil,
Gotshal & Manges LLP) incurred by each such person in connection with any of the
following: (i) the Administrative Agent’s negotiation or execution of any Loan
Document, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including the satisfaction or attempted satisfaction of any condition
set forth in Article IV), any Loan Document or any proposal letter or commitment
letter issued in connection therewith, or the making of the Loans hereunder,
(iii) the ongoing administration of this Agreement and the Loans, including
consultation with attorneys in connection therewith and with respect to the
Administrative Agent’s rights and responsibilities hereunder and under the other
Loan Documents, (iv) the protection, collection or enforcement of any Obligation
or the enforcement of any Loan Document, (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations,
this Agreement or any other Loan Document, (vi) the response to, and preparation
for, any subpoena or request for document production with which the
Administrative Agent is served or deposition or other proceeding in which the
Administrative Agent is called to testify, in each case, relating in any way to
the Obligations, this Agreement or any other Loan Document or (vii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document or the preparation, negotiation and execution of the same.

(b) The Borrowers further agree to pay or reimburse the Administrative Agent and
each of the Lenders and Issuers upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (which shall be limited to one
primary counsel and one local counsel per each applicable jurisdiction),
incurred by the Administrative Agent or such Lenders or Issuers in connection
with any of the following: (i) in enforcing any Loan Document or Obligation or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any of
the Borrowers’ respective Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Loan Document or (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.

(c) The Borrowers agree to hold harmless the Administrative Agent, each Lender,
each Issuer, the Syndication Agent, each Arranger and each of their respective
affiliates and each of their respective officers, directors, employees, agents,
advisors, attorneys and representatives (each, an “Indemnitee”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and disbursements of counsel (which shall be
limited to one primary counsel and one local counsel per each applicable
jurisdiction for the Administrative Agent, the Syndication Agent, any Lender or
any Issuer, unless, in the reasonable opinion of the Administrative Agent,
representation of all such Indemnitees would be inappropriate due to an actual
or potential conflict

 

57



--------------------------------------------------------------------------------

of interest, in which case there shall be permitted one additional counsel for
such affected Indemnitees)), joint or several, that may be incurred by or
asserted or awarded against any Indemnitee (including in connection with or
relating to any investigation, litigation or proceeding or the preparation of
any defense in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement, the other Loan Documents, or any
actual or proposed use of the proceeds of the Facility, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or any of its
officers, directors, employees or agents. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section applies,
such indemnity shall be effective, whether or not such investigation, litigation
or proceeding is brought by Alcoa, any other Borrower or any of their respective
directors, security holders or creditors, an Indemnitee or any other person, or
an Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated by this Agreement are consummated. No Indemnitee shall have any
liability (whether in contract, tort or otherwise) to Alcoa, any other Borrower
or any of their respective security holders or creditors for or in connection
with the transactions contemplated by this Agreement, except to the extent such
liability is determined in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct. In no event, however, shall any Indemnitee be liable on
any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). Each Borrower hereby waives, releases and agrees (each for
itself and on behalf of its Subsidiaries) not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(d) The provisions of this Section 10.05 and any other indemnification or other
protection provided to any Indemnitee pursuant to this Agreement shall
(i) remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or Lender, and
(ii) inure to the benefit of any person that was at the time such claim arose an
Indemnitee under this Agreement or any other Loan Document. The Administrative
Agent, each Lender and each Issuer agrees to use commercially reasonable efforts
to promptly notify Alcoa of any claims for indemnification or other protection
under this Section 10.05; provided, however, that any failure by such Person to
deliver any such notice shall not relieve Alcoa or any other Borrower from its
obligations under this Section 10.05. All amounts due under this Section 10.05
shall be payable on written demand therefor, but shall be subject to the
requirements of reasonableness and documentation as set forth herein.

SECTION 10.06. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender or such
Issuer or its Affiliates to or for the credit or the account of any Borrower
against any of and all the Obligations of such Borrower (or, in the case of
Alcoa, any of and all the Obligations of any Borrower) now or hereafter existing
under this Agreement held by such Lender or such Issuer, irrespective of whether
or not such Lender or such Issuer shall have made any demand under this
Agreement or otherwise and although such obligations may be unmatured. The
rights of each Lender and each Issuer under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or such Issuer may have.

 

58



--------------------------------------------------------------------------------

SECTION 10.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or any Issuer in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Lenders and the Issuers hereunder are cumulative and
are not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower in any case shall entitle such Borrower to any
further notice or shall entitle such Borrower or any other Borrower to notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
any principal payment date or date for the payment of any interest on any Loan
or date fixed for payment of any Facility Fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender affected thereby, (ii) change
or extend the Commitment or decrease the Facility Fee of any Lender without the
prior written consent of such Lender, (iii) release any Borrower from its
obligations to repay the principal amount of any Loan or Reimbursement
Obligation owing to such Lender (other than by the payment or prepayment
thereof) without the prior written consent of such Lender, (iv) amend or modify
the provisions of Sections 2.14 and 2.15, the provisions of Article VIII, the
provisions of this Section or the definition of “Required Lenders”, without the
prior written consent of each Lender , (v) amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent or (vi) amend, modify or otherwise affect
the rights or duties of an Issuer under Section 2.22 without the prior written
consent of such Issuer. Each Lender, each Issuer and each assignee thereof shall
be bound by any waiver, consent, amendment or modification authorized by this
Section.

SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable to such
Lender, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate.

SECTION 10.10. Entire Agreement. This Agreement and any fee arrangements related
hereto constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the fee
arrangements related hereto.

 

59



--------------------------------------------------------------------------------

SECTION 10.11. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement, as applicable,
by, among other things, the mutual waivers and certifications in this
Section 10.11.

SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.15. Jurisdiction, Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) To the extent that any Borrower has, or hereafter may be entitled to claim,
any immunity (whether sovereign or otherwise) from suit, jurisdiction of any
court or from any legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution or

 

60



--------------------------------------------------------------------------------

otherwise) with respect to itself, such Borrower hereby waives such immunity in
respect of its obligations hereunder and any other Loan Document to the fullest
extent permitted by applicable law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 10.15(d) shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may legally and effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
in The City of New York, on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent, any Lender or any Issuer hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender or Issuer, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent or such
Lender or such Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender or Issuer from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender or such Issuer, as the case may be, against such loss. If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent or any Lender or Issuer in such currency the
Administrative Agent or such Lender or Issuer, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

SECTION 10.17. National Security Laws. (a) Each Lender and each Issuer hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

(b) Notwithstanding any other provision of this Agreement, no Lender or Issuer
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.

SECTION 10.18. Confidentiality. Each Lender, each Issuer, the Administrative
Agent, the Syndication Agent and each Arranger agree to use all reasonable
efforts to keep information obtained by it pursuant hereto and the other Loan
Documents (other than such information that is made

 

61



--------------------------------------------------------------------------------

public by Alcoa or any of its Affiliates) confidential in accordance with such
person’s customary practices and agrees that it shall not disclose any such
information other than (a) to such person’s respective Affiliates and their
respective employees, representatives and agents that are or are expected to be
involved in the evaluation of such information in connection with the
Transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such person on a non-confidential basis from a
source other than Alcoa, the other Borrowers or any advisor, agent, employee or
other representative thereof in each case that identified itself as such, (c) to
the extent disclosure is required by law, regulation or judicial order or
requested or required by bank regulators or auditors, (d) to current or
prospective assignees, participants and Approved Funds, grantees described in
Section 10.04, any direct or indirect contractual counterparties to any swap or
derivative transaction relating to any Borrower and its Obligations, and to
their respective legal or financial advisors, in each case and to the extent
such assignees, participants, Approved Funds, grantees or counterparties are
instructed to comply with, and to cause their advisors to comply with, the
provisions of this Section 10.18 or other provisions at least as restrictive as
the provisions of this Section 10.18, (e) to any rating agency when required by
it, provided, however, that, prior to any such disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to Alcoa or the other Borrowers received by it from either
the Administrative Agent or the Syndication Agent, any of the Arrangers, any
Lender or any Issuer, (f) disclosures in connection with the exercise of any
remedies hereunder or under any other Loan Document and (g) disclosures required
or requested by any governmental agency or representative thereof or by the
National Association of Insurance Commissioners or pursuant to legal or judicial
process. Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrowers (and each of their
respective officers, directors, employees, accountants, attorneys and other
advisors) may disclose to any and all persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the Facility and the
transactions contemplated hereby and all materials of any kind (including
opinions and other tax analyses) that are provided to it relating to such U.S.
tax treatment and U.S. tax structure.

SECTION 10.19. Waiver of Notice Period Under Existing Five-Year Credit
Agreements. The requirements under each of the Existing Five-Year Credit
Agreements to provide prior written notice with respect to the termination of
the “Total Commitment”, as such term is defined in each Existing Five-Year
Credit Agreement, is hereby waived.

[Signature pages follow]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Alcoa, the Administrative Agent, the Syndication Agent, the
Lenders and the Issuers have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first written above.

 

ALCOA INC. by  

/s/ Peter Hong

Name:   Peter Hong Title:   Vice President and Treasurer

[SIGNATURE PAGE TO ALCOA FIVE-YEAR REVOLVING CREDIT AGREEMENT DATED AS OF
OCTOBER 2, 2007]



--------------------------------------------------------------------------------

CITIBANK, N. A., as Administrative Agent, Lender and Issuer By:  

/s/ Raymond G. Dunning

Name:   Raymond G. Dunning Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Syndication Agent and Lender By:  

/s/ Gary B. Wenslow

Name:   Gary B. Wenslow Title:   Associate Director

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Larry Robinson

Name:   Larry Robinson Title:   Director By:  

/s/ Greg Smothers

Name:   Greg Smothers Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Jeff Hallmark

Name:   Jeff Hallmark Title:   Senior Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Lender By:  

/s/ Joanne Nasuti

Name:   Joanne Nasuti Title:   Authorized Signatory

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED, as Lender By:  

/s/ John W. Wade

Name:   John W. Wade Title:   Director

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Lender By:  

/s/ Kristina H. Burden

Name:   Kristina H. Burden Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Lender By:  

/s/ William M. Feathers

Name:   William M. Feathers Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT
CORPORATION (Recourse only to the assets of

William Street Commitment Corporation),

As Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice-President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Linda M. Meyer

Name:   Linda Meyer Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as Lender By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC by  

/s/ Ahuva Schwager

Name:   Ahuva Schwager Title:   Authorized Signatory

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA S.A., as Lender By:  

/s/ Anne-Maureen Sarfati

Name:   Anne-Maureen Sarfati Title:   Vice President   Global Corporate Banking
By:  

/s/ Rector O. Villegas

Name:   Rector O. Villegas Title:   Vice President   Global Corporate Banking

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Lender By:  

/s/ Philippe Sandmeier

Name:   Philippe Sandmeier Title:   Managing Director

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WESTLB AG, TORONTO BRANCH, as Lender By:  

/s/ Alik A. Kassner

Name:   Alik A. Kassner Title:   Principal Officer By:  

/s/ Robert L. Dyck

Name:   Robert L. Dyck Title:   Director, Corporate Finance

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMMERZBANK AG, NY AND GRAND
CAYMAN BRANCHES, as Lender By:  

/s/ Robert S. Taylor, Jr.

Name:   Robert S. Taylor, Jr. Title:   Senior Vice President By:  

/s/ Barbara Peters

Name:   Barbara Peters Title:   Assistant Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

INTESA SANPAOLO SPA, as Lender By:  

/s/ Renato Carducci

Name:   Renato Carducci Title:   General Manager By:  

/s/ Luca Sacchi

Name:   Luca Sacchi Title:   Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:  

/s/ David A. Buck

Name:   David A. Buck Title:   Senior Vice President

[SIGNATURE PAGE TO ALCOA 2007 FIVE-YEAR REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO CREDIT AGREEMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION, dated as of                  ,          (this
“Assignment and Assumption”) (between [NAME OF ASSIGNOR] (the “Assignor”) and
[NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the Credit Agreement, dated as of October 2, 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation
(“Alcoa”), the Lenders and Issuers party thereto, Citibank N.A., as
Administrative Agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and Barclays Bank PLC, as syndication agent.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

 

1. As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, all of the Assignor’s rights and obligations under the Credit
Agreement to the extent related to the amounts and percentages specified in
Section 1 of Schedule I hereto (the “Assigned Interest”).

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral thereunder, (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of Alcoa or the Borrowers or the performance or observance by Alcoa and the
Borrowers of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto and (d) attaches the Note(s), if any, held by the Assignor and requests
that the Administrative Agent exchange such Note(s) for a new Note or Notes.

 

3.

The Assignee (a) agrees that it will, independently and without reliance upon
the Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, (b) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are

 

A-1



--------------------------------------------------------------------------------

 

delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (c) agrees to be bound by the terms
of the Credit Agreement and perform in accordance with their terms all of the
obligations that, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (d) represents and warrants that it (i) has full
power and authority, and has taken all actions necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (ii) is sophisticated with respect to decisions to acquire assets of
the type represented by the Assigned Interest and either it or the Person
exercising discretion in making the decision to acquire the Assigned Interest is
experienced in acquiring assets of such type, (e) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest
independently and without reliance upon the Administrative Agent, the Assignor
or any Lender, (f) specifies as its Domestic Lending Office (and address for
notices) and Eurodollar Lending Office the offices set forth beneath its name on
the signature pages hereof and (g) if applicable, attaches two properly
completed Forms W-8BEN, W-8ECI or successor or form prescribed by the Internal
Revenue Service of the United States, certifying that such Assignee is entitled
to receive all payments under the Credit Agreement and the Notes payable to it
without deduction or withholding of any United States federal income taxes.

 

4. Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (together with an
assignment fee in the amount of $3,500 payable by the Assignee to the
Administrative Agent if required pursuant to Section 10.04(b) for acceptance and
recording by the Administrative Agent. The effective date of this Assignment and
Assumption shall be the effective date specified in Section 2 of Schedule I
hereto (the “Effective Date”).

 

5. Upon such acceptance and recording by the Administrative Agent, then, as of
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Assumption, have the rights
and obligations under the Credit Agreement of a Lender and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights (except those surviving the payment in full of the Obligations) and be
released from its obligations under the Loan Documents other than those relating
to events or circumstances occurring prior to the Effective Date.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Documents in respect of the interest assigned hereby (a) to the
Assignee, in the case of amounts accrued with respect to any period on or after
the Effective Date, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.

 

7. This Assignment and Assumption shall be governed by, and be construed and
interpreted in accordance with, the law of the State of New York.

 

8. This Assignment and Assumption may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Assignment and Assumption by telecopier shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.

 

A-2



--------------------------------------------------------------------------------

9. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

[SIGNATURE PAGES FOLLOW]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

[NAME OF ASSIGNOR],

as Assignor

By:  

 

Name:   Title:  

[NAME OF ASSIGNEE],

as Assignee

By:  

 

Name:   Title:     Address for notices: [Insert Address (including contact name,
fax number and e-mail address)]

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

this      day of                          :

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

[NAME OF ISSUER]

By:

 

 

Name:

 

Title:

 

[ALCOA INC.]1

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

1

If required pursuant to Section 10.04 of the Credit Agreement.

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION]



--------------------------------------------------------------------------------

SCHEDULE I

TO

ASSIGNMENT AND ASSUMPTION

SECTION 1.

 

Ratable Portion assigned to Assignee:

                                  %  

Commitment assigned to Assignee:

   $                                 

Aggregate outstanding principal amount of Loans assigned to Assignee:

   $                                  SECTION 2.     

Effective Date:

                      ,             

 

A-I-1



--------------------------------------------------------------------------------

EXHIBIT B

TO CREDIT AGREEMENT

ADMINISTRATIVE QUESTIONNAIRE

Alcoa Inc.

 

Agent Address:   2 Penns Way   Return form to:   Monica Davis-Richardson   Suite
100   Telephone:   302-894-6065   New Castle, DE 19720   Facsimile:  
212-994-0961     E-mail:   oploanswebadmin@citigroup.com

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned

promptly. If your institution is sub-allocating its allocation, please fill out
an administrative questionnaire for each legal

entity.

Legal Name of Lender to appear in Documentation:

 

--------------------------------------------------------------------------------

 

Signature Block Information:

 

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension

Fund, Other Regulated Investment Fund, Special Purpose Vehicle, Other-please
specify)

 

Lender Parent:  

 

 

Domestic Address

  Eurodollar Address

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc

 

   Primary Credit Contact    Secondary Credit Contact Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

   Primary Operations Contact    Primary Disclosure Contact Name:   

 

  

 

Company:   

 

  

 

Title:   

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

Facsimile:   

 

  

 

E-Mail Address:   

 

  

 

   Bid Contact    Primary Disclosure Contact Name:       Company:       Title:
      Address:       Telephone:       Facsimile:       E-Mail Address:      

 

B-2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

 

Bank Name:

 

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

Lender’s Foreign Wire Instructions

 

Currency:

 

 

Bank Name:

 

 

Swift/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

Agent’s Wire Instructions

 

Bank Name:    ABA/Routing No.:    Account Name:    Account No.:    Reference:   

 

B-3



--------------------------------------------------------------------------------

Tax Documents

NON-U.S. LENDER INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO CREDIT AGREEMENT

[FORM OF OPINION OF COUNSEL OF ALCOA]

October 2, 2007

Citibank, N.A., as Administrative Agent,

Barclays Bank PLC, as Syndication Agent,

and each of the Lenders and Issuers party

to the Credit Agreement referred to below

c/o Citibank, N.A.

2 Penns Way, Suite 110

New Castle, Delaware 19720

Ladies and Gentlemen:

I am Counsel of Alcoa Inc., a Pennsylvania corporation (“Alcoa”), and in such
capacity am familiar with the Five-Year Revolving Credit Agreement, dated as
of October 2, 2007 (the “Credit Agreement”), among Alcoa, the Lenders, the
Issuers, Citibank, N.A., as Administrative Agent, and Barclays Bank PLC, as
Syndication Agent. This opinion is rendered to you pursuant to Section 4.01(a)
of the Credit Agreement. Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.

In rendering the opinion expressed below, I have examined and am familiar with
(i) the Credit Agreement, (ii) the Articles and By-laws of Alcoa, in each case
as amended to the date hereof, (iii) certain resolutions of the Board of
Directors of Alcoa relating to the approval of the Credit Agreement and the
borrowings thereunder, and (iv) such other documents as I have deemed
appropriate as a basis for the opinion set forth below.

In my examination, I have assumed the genuineness of all signatures, the legal
capacity and competency of natural persons, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as facsimile, electronic, certified or photostatic
copies, and the authenticity of the originals of such copies. In making my
examination of documents executed by parties other than Alcoa, I have assumed
that such parties had the power, corporate or other, to enter into and perform
all obligations thereunder and have also assumed the due authorization by all
requisite action, corporate or other, and execution and delivery by such parties
of such documents and the validity and binding effect thereof upon such parties.
As to any facts material to this opinion that I did not independently establish
or verify, I have relied upon statements and representations of officers and
other representatives of Alcoa and its subsidiaries and of public officials.

Based upon the foregoing and subject to the qualifications, assumptions and
limitations stated herein, I am of the opinion that:

1. Alcoa (a) is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania and (b) is duly
qualified to do business as a foreign corporation and is in good standing in all
other jurisdictions in which the ownership of its properties or the nature of
its activities or both makes such qualification necessary, except to the extent
that failure to be so qualified would not result in a Material Adverse Effect.



--------------------------------------------------------------------------------

2. Alcoa has corporate power and authority to (a) execute, deliver and carry out
the provisions of the Credit Agreement and each other Loan Document to which it
is a party in accordance with the terms thereof, (b) guarantee any Borrowing
Subsidiaries Obligations and borrow or request the issuance of Letters of Credit
under the Credit Agreement, and (c) perform its obligations under the Credit
Agreement and each other Loan Document to which it is a party, and all such
actions have been duly and validly authorized by all necessary corporate
proceedings on its part.

3. The Credit Agreement and each other Loan Document to which Alcoa is a party
has been duly executed and delivered by Alcoa and constitutes the valid and
binding obligation of Alcoa enforceable against Alcoa in accordance with its
terms under the law of the Commonwealth of Pennsylvania, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application affecting the enforcement of creditors’ rights or by
general principles of equity limiting the availability of equitable remedies
(regardless of whether enforcement is sought in equity or at law).

4. No authorization, consent, approval, license, exemption or other action by,
and no registration, qualification, designation, declaration or filing with, any
Governmental Authority is necessary in connection with Alcoa’s execution and
delivery of the Credit Agreement or each other Loan Document to which Alcoa is a
party, the consummation by Alcoa of the transactions contemplated thereby or
Alcoa’s performance of or compliance with the terms and conditions thereof.

5. None of the execution and delivery by Alcoa of the Credit Agreement or each
other Loan Document to which Alcoa is a party, the consummation by Alcoa of the
transactions contemplated thereby or performance by Alcoa of, or compliance by
Alcoa with, the terms and conditions thereof will (a) violate any law,
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Governmental Authority to which Alcoa is subject,
(b) conflict with or result in a breach or default under its Articles or
By-laws, (c) to the best of my knowledge, conflict with or result in a breach or
default which is material in the context of the Credit Agreement under any
agreement or instrument to which Alcoa is a party or by which it or any of its
properties, whether now owned or hereafter acquired, may be subject or bound or
(d) result in the creation or imposition of any Lien prohibited by Section 6.01
of the Credit Agreement upon any property or assets of Alcoa, whether now owned
or hereafter acquired.

6. Except as set forth in the financial statements referred to in Section 3.06
of the Credit Agreement, the Exchange Act Reports or otherwise disclosed on
Schedule 3.08 to the Credit Agreement, there is no pending or, to my knowledge,
threatened proceeding by or before any Governmental Authority against Alcoa or
any of its Subsidiaries which in my opinion is likely to result in a Material
Adverse Effect.

 

C-2



--------------------------------------------------------------------------------

7. Alcoa is not an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

I am a member of the bar of the Commonwealth of Pennsylvania and my opinion is
limited to the laws of the Commonwealth of Pennsylvania and the laws of the
United States of America. I express no opinion herein as to whether a court
would apply New York law to any particular subject matter hereof. To the extent
that the laws of the State of New York or, contrary to the agreement of the
parties, the laws of any other State govern the documents referenced herein, you
may rely on my opinion with respect to such laws to the extent that the laws of
such state or states are substantially the same as the laws of the Commonwealth
of Pennsylvania, as to which sameness I express no opinion.

This opinion is being furnished only to you in connection with the Credit
Agreement and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without my prior written consent;
provided that I hereby consent to this opinion being relied upon by persons
becoming Lenders pursuant to Section 10.04(b) of the Credit Agreement or persons
becoming Issuers pursuant to the terms of the Credit Agreement after the date
hereof as if addressed to such Lenders or Issuers, as applicable, on the date
hereof.

Very truly yours,

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

TO CREDIT AGREEMENT

[FORM OF]

DESIGNATION OF BORROWING SUBSIDIARY

Reference is made to the Credit Agreement dated as of October 2, 2007, as
amended, supplemented, restated or otherwise modified or replaced from time to
time, the “Credit Agreement”), among Alcoa Inc., a Pennsylvania corporation
(“Alcoa”), the Lenders and Issuers party thereto, Citibank, N.A., as
Administrative Agent for the Lenders and Issuers, and Barclays Bank PLC, as
Syndication Agent. Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

1. Pursuant to Section 10.04(f) of the Credit Agreement, Alcoa hereby designates
[    ], a [    ] [corporation], a wholly-owned Subsidiary of Alcoa (the
“Designated Subsidiary”), effective as of                  , 20[    ] (the
“Designation Date”), as a Borrowing Subsidiary under the Credit Agreement.

2. The Designated Subsidiary hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Article III, V and VI of
the Credit Agreement. From and after the Designation Date, the Designated
Subsidiary shall become a party to the Credit Agreement as a Borrowing
Subsidiary with the same force and effect as if originally named as a Borrowing
Subsidiary therein and shall have the rights and obligations of a Borrowing
Subsidiary thereunder.

3. This Designation of Borrowing Subsidiary is being delivered to the
Administrative Agent together with the documents set forth in Section 4.03(a).

4. This Designation of Borrowing Subsidiary shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Designation of Borrowing Subsidiary shall be governed by and construed in
accordance with the laws of the State of New York. This Designation of Borrowing
Subsidiary may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement. Delivery of an executed counterpart of this Designation of
Borrowing Subsidiary by telecopier or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Designation of
Borrowing Subsidiary.

[Signature page follows]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designation of Borrowing
Subsidiary to be executed by their respective officers thereunto duly
authorized.

 

ALCOA INC. By:  

 

Name:   Title:   Date:                  , 200[  ]

[Name of Designated Subsidiary],

as Designated Subsidiary

By:  

 

Name:   Title:   Date:                  , 20[    ]

ACCEPTED AND AGREED

this      day of              20[    ]:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO [NAME OF DESIGNATED SUBSIDIARY] DESIGNATION OF BORROWING
SUBSIDIARY]



--------------------------------------------------------------------------------

EXHIBIT E

TO CREDIT AGREEMENT

[FORM OF]

ACCESSION AGREEMENT

ACCESSION AGREEMENT dated as of [•], among [                                ]
(the “Acceding Lender”), ALCOA INC., a Pennsylvania corporation (“Alcoa”), and
Citibank, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders and Issuers (as defined in the Credit Agreement referred to below).

A. Reference is made to the Five-Year Revolving Credit Agreement dated as of
October 2, 2007 (as amended from time to time, the “Credit Agreement”), among
Alcoa, the Lenders and Issuers party thereto, Citibank, N.A. (“Citi”), as
Administrative Agent for the Lenders and Issuers, and Barclays Bank PLC, as
Syndication Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

C. Pursuant to Section 2.20(a) of the Credit Agreement, Alcoa has invited the
Acceding Lender, and the Acceding Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder. The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

Accordingly, the Acceding Lender, Alcoa and the Administrative Agent agree as
follows:

SECTION 1. Accession to the Credit Agreement. (a) The Acceding Lender, as of the
Effective Date, hereby accedes to the Credit Agreement and shall thereafter have
the rights and obligations of a Lender thereunder with the same force and effect
as if originally named therein as a Lender.

(b) The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.

(c) The amount of the Acceding Lender’s Commitment hereby supplements Schedule
2.01(a) to the Credit Agreement.

SECTION 2. Representations and Warranties, Agreements of Acceding Lender, etc.
The Acceding Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance upon the Administrative Agent, any other
Agent or any Lender; (c) confirms that it will independently and without
reliance upon the Administrative Agent, any other Agent or any Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) agrees that it will perform, in accordance with the
terms of the Credit Agreement, all the obligations that by the terms of the
Credit Agreement are required to be performed by

 

E-1



--------------------------------------------------------------------------------

it as a Lender and (e) irrevocably appoints Citi as Administrative Agent under
the Credit Agreement. The Acceding Lender authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Credit Agreement, together with
such actions and powers as are reasonably incidental thereto.

SECTION 3. Effectiveness. (a) This Agreement shall become effective as of [•]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
(i) counterparts of this Agreement duly executed on behalf of the Acceding
Lender and Alcoa and (ii) the documents required to be delivered by Alcoa under
the penultimate sentence of Section 2.20 of the Credit Agreement.

(b) Upon the effectiveness of this Agreement, the Administrative Agent shall
give prompt notice thereof to the Lenders.

SECTION 4. Foreign Lenders. If the Acceding Lender is organized under the laws
of a jurisdiction outside the United States, it will provide, following the
Effective Date, the forms specified in Section 2.18(g) of the Credit Agreement,
at the times specified therein, duly completed and executed by the Acceding
Lender.

SECTION 5. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

SECTION 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth under its signature hereto.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Acceding Lender, Alcoa and the Administrative Agent have
duly executed this Agreement as of the day and year first above written.

 

Commitment       $[                    ]     [Acceding Lender],     by  

 

    Name:       Title:       Address:       ALCOA INC.,     by  

 

    Name:       Title:       CITIBANK, N.A.,     as Administrative Agent,     by
 

 

    Name:       Title:  

 

3



--------------------------------------------------------------------------------

EXHIBIT F

TO CREDIT AGREEMENT

[FORM OF] LETTER OF CREDIT REQUEST

[NAME OF ISSUER], as an Issuer

under the Credit Agreement referred

to below

[Address]

Attention:

CITIBANK, N.A.,

as Administrative Agent under the

Credit Agreement referred to below

2 Penns Way, Suite 110, New Castle,

Delaware 19720

Attention:    Bank Loan Syndications

 

  Re: [NAME OF BORROWER] (the “Borrower”)

Reference is made to the Credit Agreement, dated as of October 2, 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Alcoa Inc., the Lenders and Issuers party
thereto, Citibank, N.A., as Administrative Agent for the Lenders and Issuers,
and Barclays Bank PLC, as Syndication Agent. Capitalized terms used herein and
not otherwise defined in this Letter of Credit Request are used herein as
defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.22(c)
of the Credit Agreement that the undersigned requests the issuance of a Letter
of Credit by [Name of Issuer] in the form of a [standby] [documentary] Letter of
Credit for the benefit of [Name of Beneficiary], in the amount of
[$                    ] [Amount in Euros (the Dollar Equivalent of which is
$             as of the date hereof)]. to be issued on                  ,
         (the “Issue Date”) and having an expiration date of                  ,
        .

The form of the requested Letter of Credit is attached hereto.

The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Issue Date both before and after giving
effect thereto:

(a) the representations and warranties set forth in Article III of the Credit
Agreement (other than the representations and warranties set forth in
Section 3.08, 3.09 and 3.10 of the Credit Agreement) are true and correct in all
material respects on and as of the Issue Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

(b) no Default or Event of Default has occurred and is continuing on the Issue
Date.

[Signature page follows]

 

F-1



--------------------------------------------------------------------------------

[NAME OF BORROWER] By:  

 

Name:   Title:  

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

TO CREDIT AGREEMENT

LENDERS AND COMMITMENTS

 

Lender

   Commitment   

Address for Notices

Citibank, N.A.

   $ 275,000,000   

Dennis Banfield

2 Penns Way, Suite 101

New Castle, DE 19720

Tel- 302-894-6109

Fax- 212-994-0847

dennis1.banfield@citigroup.com

Barclays Bank PLC

   $ 275,000,000   

Nicholas Bell

Barclays Capital

200 Park Avenue, 4th Floor

New York, NY, 10166

Tel- 212-412-4029

Fax- 212-412-7600

nicholas.bell@barcap.com

BNP Paribas

   $    250,000,000   

Tammy Papadeas

525 Washington Blvd., 8th floor

Jersey City, NJ 07310

Tel- 514-285-6043

Fax- 201-850-4058

 

Cheryl Guerra

525 Washington Blvd., 8th floor

Jersey City, NJ 07310

Tel- 514-285-6043

Fax- 201-850-4058

Bank of America, N.A.

   $ 250,000,000   

Jeff Hallmark

335 Madison Avenue

New York, NY 10017

Tel-212-503-7992

jeff.hallmark@bankofamerica.com

 

George Hlentzas

335 Madison Avenue

New York, NY 10017

Tel- 212-503-7896

george.p.hlentzas@bankofamerica.com

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch    $ 250,000,000   

Joanne Nasuti

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Tel- 212-782-4458

Fax- 212-782-6440

jnasuti@us.mufg.jp

 

Schedule 2.01(a)-1



--------------------------------------------------------------------------------

     

Lillian Kim

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

Tel- 212-782-4225

Fax- 212-782-6440

lkim@us.mufg.jp

Deutsche Bank AG New York Branch

   $ 250,000,000   

Joe Cusmai

100 Plaza One

Jersey City, NJ 07311-3901

Tel- 201-593-2202

Fax- 201-593-2313

joe.cusmai@db.com

Australia and New Zealand Banking Group Limited

   $ 150,000,000   

Orlando Diaz

1177 Avenue of the Americas, 6th Floor

New York, NY 10036

Tel- 212-801-9740

Fax- 212-536-9247

odiaz@anz.com

Bank of Montreal

   $    150,000,000   

Robert Wright

100 King St. W. 4th floor

Toronto, Ontario

Tel- 416-359-6890

Fax- 416-359-7796

Robert.Wright@BMO.com

 

Diego Barrios

100 King St. W. 4th floor

Toronto, Ontario

Tel- 416-359-4885

Fax- 416-359-7796

Diego.Barrios@BMO.com

The Bank of New York

   $ 150,000,000   

William M. Feathers

One Mellon Center, Room 4535

Pittsburgh, Pa. 15258-0001

Tel- 412-234-4598

Fax- 412-236-6112

feathers.w@mellon.com

 

Paul F. Noel

One Mellon Center, Room 4535

Pittsburgh, Pa. 15258-0001

Tel- 412-234-3753

Fax- 412-236-6112

noel.pf@mellon.com

 

Schedule 2.01(a)-2



--------------------------------------------------------------------------------

William Street Commitment Corporation

   $ 150,000,000   

Michael Tanney

30 Hudson Street, 17th floor

Jersey City, NJ 07302

Tel- 212-357-9719

Fax- 212-256-4855

Michael.Tanney@gs.com

cc. loanopsny@gs.com

 

Michelle Latzoni

30 Hudson Street, 17th floor

Jersey City, NJ 07302

Tel- 212-902-8517

Fax- 212-256-4855

Michelle.Latzoni@gs.com

cc. loanopsny@gs.com

 

Muhammad Khan

30 Hudson Street, 17th floor

Jersey City, NJ 07302

Tel- 212-357-9719

Fax- 212-256-4855

Muhammad.Khan@gs.com

cc. loanopsny@gs.com

JPMorgan Chase Bank, N.A.

   $    150,000,000   

James H Ramage

270 Park Avenue 4th FL

New York, NY 10017-2014

Tel- 212-270-1373

Fax- 212-270-5100

JAMES.RAMAGE@jpmorgan.com

Morgan Stanley Bank

   $ 150,000,000   

Erma Dell’aquila

One Pierrepont Plaza 7th floor

300 Cadman Plaza West

Brooklyn, NY 11201

Tel- 718-754-7286

Fax- 718-754-7249

Erma.Dell’aquila@morganstanley.com

 

Edward Henley

One Pierrepont Plaza 7th floor

300 Cadman Plaza West

Brooklyn, NY 11201

Tel- 718-754-7285

Fax- 718-754-7250

Edward.Henley@morganstanley.com

Lehman Commercial Paper Inc

   $ 150,000,000   

Robert Diaz

745 7th Avenue, 5th Floor

New York, NY 10019

Tel- 212-526-6560

Fax- 212-520-0450

loaniqservicing@lehman.com

 

Schedule 2.01(a)-3



--------------------------------------------------------------------------------

UBS Loan Finance LLC    $ 150,000,000   

Safraz Hassan

677 Washington Boulevard

Stamford, CT 06901

Tel- 203-719-3143

Fax- 203-719-3888

safraz.hassan@ubs.com

Banco Bilbao Vizcaya Argentaria S.A.    $ 150,000,000   

Anne-Maureen Sarfati

1345 Avenue of the Americas, 45th Floor

New York, NY 1015

Tel- 212-728-1654

Fax- 212-333-2904

annemaureen.sarfati@bbvany.com

The Royal Bank of Scotland plc    $ 150,000,000   

Grover Fitch

101 Park Avenue, 12th Floor

New York, NY 10178

Tel- 212-401-3561

Grover.Fitch@rbs.com

 

Uche Osuji

101 Park Avenue, 12th Floor

New York, NY 10178

Tel- 212-401-3720

Uche.Osuji@rbs.com

WestLB AG, Toronto Branch    $      50,000,000   

Dario Murkovic

Suite 2301, Box #41

Royal Bank Plaza, North Tower

200 Bay Street

Toronto, Ontario M5J 2J1

Canada

Tel- 416-216-5020

Fax- 416-216-5002

Dario_murkovic@westlb.com

 

Lyndon Solivan

Suite 2301, Box #41

Royal Bank Plaza, North Tower

200 Bay Street

Toronto, Ontario M5J 2J1

Canada

Tel- 212-852-5994

Fax- 212-302-7946

 

Schedule 2.01(a)-4



--------------------------------------------------------------------------------

Commerzbank AG, NY and Grand Cayman Branches    $ 50,000,000   

Robert Taylor

2 World Financial Center

New York, NY 10281

Tel- 212-266-7708

Fax- 212-266-7594

rtaylor@cbkna.com

 

Barbara Peters

2 World Financial Center

New York, NY 10281

Tel- 212-266-7659

Fax- 212-266-7594

bpeters@cbkna.com

Intesa Sanpaolo SPA    $ 50,000,000   

Luca Sacchi

245 Park Avenue

New York, NY 10167

Tel- 212-692-3130

Fax- 212-692-3178

luca.sacchi@intesasanpaolo.com

Sumitomo Mitsui Banking Corporation    $ 50,000,000   

Kimberly Rosario-Calviat/ Mariko Stewart

277 Park Avenue

New York, NY 10172

Tel- 212-224-4392/4367

Fax- 212-224-5192

Kimberly_dawn_rosario@smbcgroup.com

Total    $ 3,250,000,000   

 

Schedule 2.01(a)-5



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

TO CREDIT AGREEMENT

ISSUER AND L/C COMMITMENTS

 

Issuer

   L/C Commitment   

Address for Notices

Citibank, N.A.    $100,000,000   

Dennis Banfield

2 Penns Way, Suite 101

New Castle, DE 19720

Tel- 302-894-6109

Fax- 212-994-0847

dennis1.banfield@citigroup.com



--------------------------------------------------------------------------------

SCHEDULE 3.08

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 6.01(a)

Existing Liens

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA FUJIKURA LTD. - DELAWARE SECRETARY OF STATE    ALCOA FUJIKURA LTD. INC.   
DE-SOS    1 OF 14    INITIAL   

CISCO SYSTEMS CAPITAL

CORPORATION

   1/10/2001    1004371 6    THIS FINANCING STATEMENT COVERS ALL OF THE DEBTOR’S
RIGHT, TITLE AND INTEREST . . . IN THE FOLLOWING PROPERTY: ALL EQUIPMENT SUBJECT
TO MASTER AGREEMENT TO LEASE EQUIPMENT . . . INCLUDING ALL RELATED INSURANCE,
WARRANTY, RENTAL AND OTHER CLAIMS, AND RIGHTS TO PAYMENT, AND ALL BOOKS,
RECORDS, AND PROCEEDS. ALCOA FUJIKURA LTD. INC.    DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   5/9/2001    1042383    FILE NUMBER: 1004371 6 FILE DATE: 1/10/2001 THIS
AMENDMENT IS TO CHANGE THE DEBTOR’S ADDRESS FROM “105 WEST PARK DR, STE 200,
BRENTWOOD, TN 37027” TO “830 CRESCENT CENTER DRIVE, STE 600, FRANKLIN, TN
37067.” ALCOA FUJIKURA LTD. INC.    DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   9/5/2001    1096556    FILE NUMBER: 1004371 6 FILE DATE: 1/10/2001 THIS
AMENDMENT CHANGES THE DEBTOR’S ORGANIZATION NAME TO: ALCOA FUJIKURA LTD. ALCOA
FUJIKURA LTD. INC.    DE-SOS      

COLLATERAL

AMENDMENT

   CISCO SYSTEMS CAPITAL    2/20/2003    3047929 8    FILE NUMBER: 1004371 6
FILE DATE: 1/10/2001 THE DESCRIPTION OF COLLATERAL CONTAINED IN THE ORIGINAL
FINANCING STATEMENT IS SLIGHTLY AMENDED, BUT STILL INCLUDES THE EQUIPMENT AND
RELATED INSURANCE, WARRANTY, RENTAL AND OTHER CLAIMS AND RIGHTS TO PAYMENT, AND
ALL BOOKS, RECORDS, AND PROCEEDS.    DE-SOS       CONTINUATION    CISCO SYSTEMS
CAPITAL    10/14/2005    5318448 9    FILE NUMBER: 1004371 6 FILE DATE:
1/10/2001

 

1



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA FUJIKURA LTD. INC.

   DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/28/2006    6104192 0    FILE NUMBER: 1004371 6
FILE DATE: 1/10/2001 DEBTOR ZIP CODE CHANGE FROM 37067 TO 37027

ALCOA FUJIKURA LTD. INC.

   DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/28/2007    2007 1157949    FILE NUMBER: 1004371 6
FILE DATE: 1/10/2001 DEBTOR ADDRESS CHANGED TO 105 WESTPARK DRIVE, BRENTWOOD, TN
37027    DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   4/24/2007    2007 1530012    FILE NUMBER: 1004371 6 FILE DATE: 1/10/2001
DEBTOR NAME CHANGED TO ALCOA FUJIKURA LTD.    DE-SOS    2 OF 14    INITIAL   
SAFECO CREDIT CO. INC.    8/9/2002    2206225 9    THIS “IN LIEU” FINANCING
STATEMENT IS BEING FILED TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING
FINANCING STATEMENTS: FILE DATE: 9/22/1997, FILE NUMBER: 196907, TX SECRETARY OF
STATE, ORIGINAL, WHICH LISTS A 1997 STEINBOCK FORKLIFT, MODEL WM13/526D AND
RELATED ACCESSORIES, ADDITIONS, AND REPLACEMENTS.    DE-SOS    3 OF 14   
INITIAL    SAFECO CREDIT CO. INC.    10/23/2002    2276647 9    THIS “IN LIEU”
FINANCING STATEMENT IS BEING FILED TO CONTINUE THE EFFECTIVENESS OF THE
FOLLOWING FINANCING STATEMENTS: 1) TN-SEC. OF STATE, ORIGINAL, 01/07/1998,
982-001424, WHICH COVERS THE ACCESSORIES, PARTS, AND SUPPLIES IN CONNECTION WITH
A NEW 1997 YALE LIFT TRUCK; 2) TX-SEC. OF STATE, ORIGINAL, 01/06/1998,
98-003442, WHICH COVERS THE ACCESSORIES, PARTS, AND SUPPLIES IN CONNECTION WITH
A NEW 1997 YALE REACH TRUCK

 

2



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    4 OF 14    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   1/21/2003    3031558 3    TO SCHEDULE 2002-02 DATED 10/25/2002 TO MASTER
LEASE AGREEMENT NUMBER 40081, LISTING THE FOLLOWING LEASED EQUIPMENT: 1) 2002
TOYOTA FBE15 3000 LB 3 WHEEL ELECTRIC RIDER TRUCK; 2) 2002 TOYOTA 7FGCU70
CUSHIONED LPG FORK TRUCK. ALCOA FUJIKURA LTD. INC.    DE-SOS    5 OF 14   
INITIAL    CISCO SYSTEMS CAPITAL    2/20/2003    3048108 8    THIS “IN LIEU”
FINANCING STATEMENT IS BEING FILED TO CONTINUE THE EFFECTIVENESS OF THE
FOLLOWING FINANCING STATEMENTS: 1) TX-SEC. OF STATE, ORIGINAL, 05/09/2001,
01-087478; 2) TN-SEC. OF STATE, ORIGINAL, 12/11/2000, 100-008795; EACH STATEMENT
OF WHICH COVERS ALL OF THE DEBTOR’S RIGHT, TITLE, AND INTEREST IN PROPERTY
INCLUDING ALL EQUIPMENT AND ALL RELATED INSURANCE, WARRANTY, RENTAL AND OTHER
CLAIMS, AND ALL BOOKS, RECORDS, AND PROCEEDS.    DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/20/2007   

2007

1045151

   FILE NUMBER: 3048108 8 FILE DATE: 2/20/2003 DEBTOR ADDRESS AMENDED TO: 105
WESTPARK DRIVE, BRENTWOOD, TN, 37027 ALCOA FUJIKURA LTD. INC.    DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/20/2007   

2007

1045508

   FILE NUMBER: 3048108 8 FILE DATE: 2/20/2003 DEBTOR’S ORGANIZATION NAME
AMENDED TO ALCOA FUJIKURA LTD, INC. ALCOA FUJIKURA LTD. INC.    DE-SOS    6 OF
14    INITIAL    CISCO SYSTEMS CAPITAL    2/20/2003    3048113 8    THIS “IN
LIEU” FINANCING STATEMENT IS BEING FILED TO CONTINUE THE EFFECTIVENESS OF THE
FOLLOWING FINANCING STATEMENTS: 1) PA-SEC.I19 OF STATE, ORIGINAL, 09/05/2001,
34300652, WHICH COVERS ALL OF THE DEBTOR’S RIGHT, TITLE, AND INTEREST IN
PROPERTY INCLUDING ALL EQUIPMENT AND ALL RELATED INSURANCE, WARRANTY, RENTAL AND
OTHER CLAIMS, AND ALL BOOKS, RECORDS, AND PROCEEDS.

 

3



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/20/2007   

2007

1045144

   FILE NUMBER: 3048113 8 FILE DATE: 2/20/2003 DEBTOR ADDRESS AMENDED TO: 105
WESTPARK DRIVE 600, BRENTWOOD, TN 37027 ALCOA FUJIKURA LTD. INC.    DE-SOS      

DEBTOR

AMENDMENT

   CISCO SYSTEMS CAPITAL    3/20/2007   

2007

1045219

   FILE NUMBER: 3048113 8 FILE DATE: 2/20/2003 DEBTOR’S ORGANIZATION NAME
AMENDED TO: ALCOA FUJIKURA LTD. INC.    DE-SOS    7 OF 14    INITIAL    FLEET
BUSINESS CREDIT, INC.    8/27/2003    3221739 9    THIS FINANCING STATEMENT IS
BEING FILED IN LIEU OF A CONTINUATION STATEMENT(S) FOR THE FOLLOWING PREVIOUSLY
FILED FINANCING STATEMENT(S): TX-SEC. OF STATE, 0000636623, 12/04/2000, LISTING
EQUIPMENT, INCLUDING ALL REPLACEMENT PARTS, REPAIRS, AND ATTACHMENTS.    DE-SOS
   8 OF 14    INITIAL   

BANC ONE LEASING

CORPORATION

   1/21/2004    4016377 6    THIS FINANCING STATEMENT IS BEING FILED IN LIEU OF
A CONTINUATION STATEMENT(S) FOR THE FOLLOWING PREVIOUSLY FILED FINANCING
STATEMENT(S): 1) PA-SEC. OF COMMONWEALTH, 29981121, 03/05/1999; 2) ALLEGHENY
PROTHONOTARY, PA, UCC99-1620, 03/08/1999; LISTING AN AGIECUT WIRE EDM MACHINE
TOOL AND ALL ATTACHMENTS, PARTS, REPAIRS, ETC.    DE-SOS    9 OF 14    INITIAL
  

BANC ONE LEASING

CORPORATION

   1/21/2004    4016382 6    THIS FINANCING STATEMENT IS BEING FILED IN LIEU OF
A CONTINUATION STATEMENT(S) FOR THE FOLLOWING PREVIOUSLY FILED FINANCING
STATEMENT(S): 1) MI-SEC. OF STATE, D487243, 03/05/1999; LISTING AN AGIECUT WIRE
EDM MACHINE TOOL AND ALL ATTACHMENTS, PARTS, REPAIRS, ETC.

 

4



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    10 OF 14    INITIAL    JAMAC, INC.    5/12/2004    4131707 4   
THIS FINANCING STATEMENT COVERS THE FOLLOWING COLLATERAL: JANOME BRAND DESKTOP
ROBOT MODEL JR2303 (110V) WITH MEMORY CARD VERSION SAC 4.80; NSK SPINDLE MODEL
NE52; NORTECH VACUUM SYSTEM MODEL 041MJ.    DE-SOS       TERMINATION    JAMAC,
INC.    6/18/2004    4169169 2    FILE NUMBER: 4131707 4 FILE DATE: 05/12/2004
   DE-SOS    11 OF 14    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   3/9/2005    5075714 7    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED TO
CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) TN - DEPT.
OF STATE, ORIGINAL UCC, 07/13/2000, 300-038415; 2) TX - SEC. OF STATE, ORIGINAL
UCC, 07/13/2000, 0000540371; 3) TX - BEXAR COUNTY CLERK, ORIGINAL UCC,
09/26/2000, 2000-0625533; LISTING A 1996 CESSNA CITATION N991PC, S/N 560-0364
AIRCRAFT, AND ALL ATTACHMENTS, ACCESSORIES, INSTRUMENTS, EQUIPMENT, ETC.
THEREOF, AS MORE SPECIFICALLY DESCRIBED IN ANNEX A    DE-SOS    12 OF 14   
INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   3/15/2005    5080996 3    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) TN-DEPT.
OF STATE, ORIGINAL, 07/13/2000, 300-038415; LISTING A 1996 CESSNA CITATION
N991PC, S/N 560-0364 AIRCRAFT AND ALL ATTACHMENTS, ACCESSORIES, INSTRUMENTS,
EQUIPMENT, ETC. THEREOF, AS MORE SPECIFICALLY DESCRIBED IN ANNEX A.    DE-SOS   
   TERMINATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   3/15/2005    5081667 9    FILE NUMBER: 5080996 3 FILE DATE: 3/15/2005

 

5



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of
Initial Filings
Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    13 OF 14    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   3/16/2005    5083565 3    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) TN -
DEPT. OF STATE, ORIGINAL UCC, 07/13/2000, 300-038415; LISTING A 1996 CESSNA
CITATION N991PC, S/N 560-0364 AIRCRAFT AND ALL ATTACHMENTS, ACCESSORIES,
INSTRUMENTS, EQUIPMENT, ETC. THEREOF, AS MORE SPECIFICALLY DESCRIBED IN ANNEX A
   DE-SOS    14 OF 14    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   10/11/2005    5321584 6    THE FINANCING STATEMENT IS AN “IN LIEU OF
CONTINUATION” FOR THE FOLLOWING STATEMENTS: 1) KY SOS ORIGINAL 1606836,
2/27/2001; 2) TX SOS ORIGINAL 01-035555, 2/27/2001; EACH COVERING PROPERTY
LISTED IN ATTACHED ANNEX A, SUCH AS 4 WHEEL ELECTRIC LIFT TRUCKS; 3 WHEEL
ELECTRIC RIDER TRUCKS; NARROW AISLE REACH TRUCKS; AND V LINE INDUSTRIAL
BATTERIES. ALCOA GLOBAL FASTENERS, INC. - DELAWARE SECRETARY OF STATE

FAIRCHILD HOLDING

    CORP. THE FAIRCHILD

    CORPORATION

   DE-SOS    1 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/2/2002    2109999 7    THIS FINANCING STATEMENT COVERS THE COLLATERAL
LISTED IN EXHIBIT A: A HELITRONIC MINI POWER MACHINE WITH POWER CART ORGANIZER,
AUTOMATIC LOADER, AND REMOTE CONTROL PENDANT, AND ALL ATTACHMENTS, ACCESSORIES &
ADDITIONS ATTACHED THERETO.

FAIRCHILD HOLDING CORP.

   DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   1/30/2007    2007 0384668    FILE NUMBER: 2109999 7 FILE DATE: 5/2/2002
DEBTOR’S ORGANIZATION NAME AMENDED TO: ALCOA INC.

THE FAIRCHILD

    CORPORATION

   DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   1/30/2007    2007 0384676    FILE NUMBER: 2109999 7 FILE DATE: 5/2/2002
DEBTOR’S ORGANIZATION NAME AMENDED TO: ALCOA GLOBAL FASTENERS, INC.

 

6



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of
Initial Filings
Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS       CONTINUATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   1/30/2007    2007 0384684    FILE NUMBER: 2109999 7 FILE DATE: 5/2/2002

FAIRCHILD HOLDING

    CORP. THE FAIRCHILD

    CORPORATION

   DE-SOS    2 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/2/2002    2110007 6    THIS FINANCING STATEMENT COVERS THE COLLATERAL
LISTED IN EXHIBIT A: (3) ACME GRIDLEY RA-6 SCREW MACHINES, AND ALL ATTACHMENTS,
ACCESSORIES & ADDITIONS ATTACHED THERETO.

FAIRCHILD HOLDING CORP.

   DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/1/2007    2007 0419381    FILE NUMBER: 2110007 6 FILE DATE: 5/2/2002
DEBTOR’S ORGANIZATION NAME AMENDED TO: ALCOA INC.

THE FAIRCHILD

    CORPORATION

   DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/1/2007    2007 0419399    FILE NUMBER: 2110007 6 FILE DATE: 5/2/2002
DEBTOR’S ORGANIZATION NAME AMENDED TO: ALCOA GLOBAL FASTENERS, INC.    DE-SOS   
   CONTINUATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/1/2007    2007 0419415    FILE NUMBER: 2110007 6 FILE DATE: 5/2/2002 ALCOA,
INC.    DE-SOS    3 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/22/2005    5057733 9    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) VA -
STATE CORP. COMMISSION, ORIGINAL UCC, 05/22/2000, 000522 7814; 2) CA - SEC. OF
STATE, ORIGINAL UCC, 05/22/2000, 0014560770; EACH COVERING THE COLLATERAL LISTED
IN ATTACHED SCHEDULE A: (6) GILDEMEISTER, S/N 001130000541, F100 CNC TURNING
MACHINES.

 

7



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of
Initial Filings
Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    4 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   3/11/2005    5078809 2    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) MA -
SEC. OF THE COMMONWEALTH, ORIGINAL UCC, 07/12/2000, 729882, WHICH COVERS THE
COLLATERAL LISTED IN ATTACHED SCHEDULE A: (1) CARLO SALVI, S/N 2626,
DL/330/SV/TF HIGH SPEED, DOUBLE BLOW, SINGLE DIE COLD HEADER, AND ALL
ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA, INC.    DE-SOS   
5 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   4/25/2005    5126623 9    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) CA -
SEC. OF STATE, ORIGINAL, 08/16/2000, 0023160672; 2) VA - STATE CORP. COMMISSION,
ORIGINAL, 08/16/2000, 0008116 7829, WHICH COVERS THE COLLATERAL LISTED IN
ATTACHED SCHEDULE A: (1) GILDEMEISTER, S/N 01130000711, F100 CNC TRAINING
MACHINE, AND ALL ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA,
INC.    DE-SOS    6 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/19/2005    5155698 5    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) MA -
SEC. OF THE COMMONWEALTH, ORIGINAL, 08/22/2000, 739098, WHICH COVERS THE
COLLATERAL LISTED IN ATTACHED SCHEDULE A: (2) CARLO SALVI, 550/SV/TF HIGH SPEED,
DOUBLE BLOW, SINGLE DIE COLD HEADERS, AND ALL ATTACHMENTS, ACCESSORIES &
ADDITIONS ATTACHED THERETO.

 

8



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of
Initial Filings
Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA, INC.    DE-SOS    7 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   7/19/2005    5222255 3    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) CA -
SEC. OF STATE, ORIGINAL, 11/02/2000, 0031261755; 2) VA - STATE CORP. COMMISSION,
ORIGINAL, 11/02/2000, 001102 7845, WHICH COVERS THE COLLATERAL LISTED IN
ATTACHED SCHEDULE A WHICH INCLUDES VARIOUS MODELS AND TYPES OF EQUIPMENT SUCH AS
TURNING MACHINES AND AUTOMATIC SPINDLE BAR MACHINES, AND ALL ATTACHMENTS,
ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA, INC.    DE-SOS    8 OF 18   
INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   7/19/2005    5222259 5    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) VA -
STATE CORP. COMMISSION, ORIGINAL, 11/02/2000, 001102 7844; 2) CA - SEC. OF
STATE, ORIGINAL, 11/02/2000, 0031261698, WHICH COVERS THE COLLATERAL LISTED IN
ATTACHED SCHEDULE A WHICH INCLUDES VARIOUS MODELS AND TYPES OF GILDEMEISTER
EQUIPMENT SUCH AS TURNING MACHINES AND AUTOMATIC SPINDLE BAR MACHINES, AND ALL
ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO.

 

9



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of
Initial Filings
Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA, INC.    DE-SOS    9 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   7/19/2005    5222262 9    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) VA -
STATE CORP. COMMISSION, ORIGINAL, 11/02/2000, 001102 7843; 2) CA - SEC. OF
STATE, ORIGINAL, 11/02/2000, 0031261692, WHICH COVERS THE COLLATERAL LISTED IN
ATTACHED SCHEDULE A WHICH INCLUDES: (1) GILDEMEISTER MF SPRINT 65 CNC AUTOMATIC
SPINDLE BAR MACHINE; (3) GILDEMEISTER F100 CNC TURNING CENTERS; AND (2) AGIE
CHALLENGE 2 AGIE WIRE ELECTRICAL DISCHARGE MACHINES, AND ALL ATTACHMENTS,
ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA, INC.    DE-SOS    10 OF 18   
INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   8/31/2005    5271170 4    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) CA -
SEC. OF STATE, ORIGINAL, 12/08/2000, 0034860595, WHICH COVERS THE COLLATERAL
LISTED IN ATTACHED SCHEDULE A: WHICH INCLUDES VARIOUS STEELCASE FURNITURE AND
FIXTURES, AND ALL ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA,
INC.    DE-SOS    11 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   8/31/2005    5271171 2    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING FINANCING STATEMENTS: 1) VA -
STATE CORP. COMMISSION, ORIGINAL, 12/08/2000, 001208 7828, WHICH COVERS THE
COLLATERAL LISTED IN ATTACHED SCHEDULE A: WHICH INCLUDES VARIOUS STEELCASE
FURNITURE AND FIXTURES, AND ALL ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED
THERETO

 

10



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA, INC.    DE-SOS    12 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   11/2/2005    5349958 0    THIS FINANCING STATEMENT COVERS THE COLLATERAL
LISTED IN ATTACHED SCHEDULE A: (2) CARLO SALVI, BLOW TRANSFER HEADERS, AND ALL
ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA, INC.    DE-SOS   
13 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   11/2/2005    5350486 8    THIS FINANCING STATEMENT COVERS THE COLLATERAL
LISTED IN ATTACHED SCHEDULE A: (1) CARLO SALVI, 246/TR HIGH SPEED, TWO-DIE FOUR
BLOW COLD HEADER WITH SET OF WIRE FEED ROLLS. ALCOA, INC.    DE-SOS    14 OF 18
   INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   11/17/2005    5365535 5    THIS FINANCING STATEMENT COVERS THE COLLATERAL
LISTED IN ATTACHED SCHEDULE A: (2) GILDEMEISTER, 2000 FF100 CNC TURNING
MACHINES, AND ALL ATTACHMENTS, ACCESSORIES & ADDITIONS ATTACHED THERETO. ALCOA,
INC.    DE-SOS    15 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/19/2006    6176831 6    THE FINANCING STATEMENT IS AN “IN LIEU OF
CONTINUATION” FOR THE FOLLOWING STATEMENTS: 1) CA SOS ORIGINAL UCC FILE#
0117060047, DATED 06/18/2001; 2) VA SOS ORIGINAL UCC FILE# 010618 7822, DATED
06/18/200; EACH COVERING THE COLLATERAL LISTED IN ATTACHED SCHEDULE A: (1)
GILDEMEISTER, SPRINT 65 V7 CNC TURNING MACHINE, AND ALL ATTACHMENTS, ACCESSORIES
& ADDITIONS ATTACHED THERETO. ALCOA, INC.    DE-SOS    16 OF 18    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/19/2006    6176836 5    THE FINANCING STATEMENT IS AN “IN LIEU OF
CONTINUATION” FOR THE FOLLOWING STATEMENTS: 1) CA SOS ORIGINAL UCC FILE#
0117060050, DATED 06/18/2001; 2) VA SOS ORIGINAL UCC FILE# 010618 7821, DATED
06/18/200; EACH COVERING THE COLLATERAL LISTED IN ATTACHED SCHEDULE A: (1)
GILDEMEISTER, FAIRCHILD 100 CNC TURNING CENTER, AND ALL ATTACHMENTS, ACCESSORIES
& ADDITIONS ATTACHED THERETO.

 

11



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    17 OF 18    INITIAL    ALCOA DIMARC INC.    12/21/2006    6448149 5
   THIS FINANCING STATEMENT COVERS ALL OF ALCOA GLOBAL FASTENERS, INC’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER . . . ALL PURCHASED RECEIVABLES AND OTHER
RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF.    DE-SOS    18 OF 18   
INITIAL   

RAYMOND LEASING

CORPORATION

   2/13/2007    2007 0571215    THIS FINANCING STATEMENT COVERS THE FOLLOWING
COLLATERAL: RAYMOND 4DR45TT 37685 ENERSYS WG3-18-775 EL1837 ENERSYS 18-E125-13
RFA413013. ALCOA INTER-AMERICA, INC. - DELAWARE SECRETARY OF STATE       DE-SOS
   1 OF 2    INITIAL   

FINACITY PURCHASING

CORPORATION 2002-B

   12/30/2002    2325635 5    THIS FINANCING STATEMENT COVERS ALL OF THE
DEBTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER, ALL OF THE FOLLOWING: 1)
RECEIVABLES INCLUDING ALL ACCOUNTS, INSTRUMENTS, CHATTEL PAPER, PAYMENT
INTANGIBLES AND OTHER INDEBTEDNESS OF ANY OBLIGOR; 2) ALL SECURITY INTERESTS,
LIENS, PROPERTY, GUARANTIES, INSURANCE OR OTHER AGREEMENTS SECURING PAYMENT OF
EACH RECEIVABLE; 3) ALL BOOKS, RECORDS, AND OTHER INFORMATION RELATING TO SUCH
RECEIVABLES; 4) ALL CASH COLLECTIONS AND OTHER CASH PROCEEDS OF SUCH
RECEIVABLES; 5) ALL PROCEEDS RELATED TO SUCH RECEIVABLES.    DE-SOS      

SECURED

PARTY /

COLLATERAL

AMENDMENT

  

FINACITY PURCHASING

CORPORATION 2002-B

   1/6/2006    6005805 7    FILE NUMBER: 2325635 5 FILE DATE: 12/30/2002 SECURED
PARTY ADDRESS AMENDED TO: ALCOA CORPORATE CENTER 3A03-A, 201 ISABELLA STREET,
PITTSBURGH, PA 15212-5858.

 

12



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALCOA KAMA, INC. - DELAWARE SECRETARY OF STATE       DE-SOS    1 OF 1    INITIAL
  

CIT COMMUNICATIONS FINANCE

CORPORATION

   4/5/2007    2007 1286607    THIS FINANCING STATEMENT COVERS: EQUIPMENT NOW OR
HEREAFTER ACQUIRED, WHICH IS LEASED TO LESSEE BY LESSOR PURSUANT TO LEASE NO.
X532142, INCLUDING BUT NOT LIMITED TO AVAYA, INC. IP OFFICE, AND ALL
ATTACHMENTS, ACCESSIONS, ADDITIONS, PRODUCTS, REPLACEMENTS, AND RENTALS AND A
RIGHT TO USE LICENSE FOR ANY SOFTWARE RELATED TO ANY OF THE FOREGOING AND
PROCEEDS THEREFROM. EQUIPMENT LOCATION INCLUDES 1050 WEST SYCAMORE ROAD,
MANTENO, IL 60950. ALCOA WORLD ALUMINA LLC - DELAWARE SECRETARY OF STATE      
DE-SOS    1 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   10/17/2001    1141463 5    THIS FINANCING STATEMENT COVERS THE FOLLOWING
COLLATERAL LISTED IN ANNEX A: (2) 2001 CAT 2EC30-GE 4 WHEEL ELECTRIC LIFT
TRUCKS; (1) 2001 CASE 1825B SKID STEER LOADER; (1) 2001 SHUTTLEWAG SW415B RAIL
CAR.    DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   8/22/2006    6262398 5    FILE NUMBER: 1141463 5 FILE DATE: 10/17/2001 DEBTOR
AMENDED TO CORRECT ENTITY TYPE    DE-SOS       CONTINUATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   8/22/2006    6292399 3    FILE NUMBER: 1141463 5 FILE DATE: 10/17/2001   
DE-SOS    2 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   1/10/2002    2030178 2    PROPERTY CONSISTING OF THE EQUIPMENT LISTED BELOW
AND SUBJECT TO SCHEDULE NO. 2001-06 TO MASTER LEASE AGREEMENT: (1) 2001
CATERPILLAR 988G WHEEL LOADER, SERIAL NO. 2TW00617.

 

13



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS       CONTINUATION   

BANK LEUMI LEASING

CORPORATION

   12/28/2006    6456483 7    FILE NUMBER: 2030178 2 FILE DATE: 1/10/2002   
DE-SOS    3 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   5/23/2002    2151314 6    THIS FINANCING STATEMENT COVERS THE FOLLOWING
COLLATERAL LISTED IN ANNEX A: (1) 2000 YALE GP100MJ PNEUMATIC DIESEL LIFT TRUCK;
(1) 2002 SHUTTLEWAG SWX465B SHUTTLE WAGON.    DE-SOS      

DEBTOR

AMENDMENT

  

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/1/2007    2007 0418482    FILE NUMBER: 2151314 6 FILE DATE: 5/23/2002
DEBTOR AMENDED TO CORRECT ENTITY TYPE    DE-SOS       CONTINUATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   2/1/2007    2007 0418490    FILE NUMBER: 2151314 6 FILE DATE: 5/23/2002   
DE-SOS    4 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   1/21/2003    3032011 2    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2002-4 TO MASTER LEASE AGREEMENT NO. 40149 LISTED IN EXHIBIT 1: (5)
S185 TURBO BOBCAT LOADERS; (1) 463F SERIES BOBCAT LOADER.    DE-SOS    5 OF 40
   INITIAL   

BANK LEUMI LEASING

CORPORATION

   1/21/2003    3032956 8    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2002-05 TO MASTER LEASE AGREEMENT NO. 40149 LISTED IN EXHIBIT 1:
(13) 2002 ISUZU TFS 4X4 CREW LS TRUCK-LIGHT DUTY; (1) 2002 ISUZU FTR-33-K-03
TRUCK-MEDIUM DUTY.

 

14



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    6 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   1/21/2003    3032958 4    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2002-05 TO MASTER LEASE AGREEMENT NO. 40149 LISTED IN EXHIBIT 1:
(1) 2002 ISUZU FRATELLO MARCOPOLO BUS; (1) 2003 ISUZU NKR55E SINGLECAB 4X2 2.5T
TRUCK-LIGHT DUTY; (2) 2003 ISUZU NKR55E CREWCAB 4X2 1.75T TRUCK-LIGHT DUTY; (19)
2003 ISUZU TFS54HDK TRUCK-LIGHT DUTY.    DE-SOS    7 OF 40    INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/6/2003    3072209 3    THE COLLATERAL CONSISTS OF THE EQUIPMENT LISTED IN
SCHEDULE A: EQUIPMENT ACQUIRED FROM TIME TO TIME PURSUANT TO MASTER LEASE
BETWEEN ALCOA ALUMINA & CHEMICALS, L.L.C.., NOW KNOW AS ALCOA WORLD ALUMINA,
L.L.C.. AS LESSEE AND ASSOCIATES LEASING, INC., NOW KNOWN AS CITICAPITAL
COMMERCIAL LEASING CORPORATION AS LESSOR, COMPLETE WITH ALL PRESENT AND FUTURE
ATTACHMENTS, ACCESSORIES, REPLACEMENT PARTS…    DE-SOS    8 OF 40    INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/12/2003    3073804 0    SEE ATTACHED SCHEDULE A (not available) COMPLETE
WITH ALL PRESENT AND FUTURE ATTACHMENTS, ACCESSORIES, REPLACEMENT PARTS…(REFER
TO FINANCING STATEMENT)    DE-SOS    9 OF 40    INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/13/2003    3074152 3    THE COLLATERAL CONSISTS OF THE EQUIPMENT LISTED IN
SCHEDULE A: EQUIPMENT ACQUIRED FROM TIME TO TIME PURSUANT TO MASTER LEASE
BETWEEN ALCOA ALUMINA & CHEMICALS, L.L.C.., NOW KNOW AS ALCOA WORLD ALUMINA,
L.L.C. AS LESSEE AND ASSOCIATES LEASING, INC., NOW KNOWN AS CITICAPITAL
COMMERCIAL LEASING CORPORATION AS LESSOR, COMPLETE WITH ALL PRESENT AND FUTURE
ATTACHMENTS, ACCESSORIES, REPLACEMENT PARTS…

 

15



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    10 OF 40    INITIAL    VISION FINANCIAL GROUP, INC.    4/30/2003   
3129087 6    THE COLLATERAL CONSISTS OF: (4) BRKIMAN LAB UNITS.    DE-SOS      
ASSIGNMENT    VISION FINANCIAL GROUP, INC.    12/3/2003    3323465 8    FILE
NUMBER: 3129087 6 FILE DATE: 4/30/2003 ASSIGNED TO: FIRST BANK OF HIGHLAND PARK.
   DE-SOS    11 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   5/7/2003    3143797 2    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2003-02 MASTER LEASE AGREEMENT 40149 LISTED IN EXHIBIT 1: (2) 2003
ISUZU NKR55E SINGLE CAB TRUCK-LIGHT DUTY; (3) 2003 ISUZU NKR66L SINGLE CAB
TRUCK-LIGHT DUTY; (3) 2003 ISUZU NKR55E CREW CAB 4X2 2.75T TRUCK-LIGHT DUTY;
(27) 2003 ISUZU TFS 4X4 CREW LS TRUCK-LIGHT DUTY; (1) ISUZU TFS 77H TRUCK-LIGHT
DUTY.    DE-SOS    12 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   9/22/2003    3255087 2    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2003-02 MASTER LEASE AGREEMENT 40149 LISTED IN EXHIBIT 1: (5) 2003
ISUZU UBS25GUKT-TID TRUCK-LIGHT DUTY; (6) 2003 ISUZU UBS69GJ-1A TRUCK-LIGHT
DUTY; (1) 2003 ISUZU UBS69GJ-1A TRUCK-LIGHT DUTY; (5) 2003 ISUZU CREW CAB
TRUCK-LIGHT DUTY.    DE-SOS    13 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   12/12/2003    3328236 8    THE COLLATERAL CONSISTS OF: (1) 2003 EMD
REMANUFACTURED GP40-3 LOCOMOTIVE AND ALL PRODUCTS, PROCEEDS, ACCESSIONS,
ACCESSORIES, ATTACHMENTS, PARTS, ETC. IN CONNECTION THERETO.

 

16



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    14 OF 40    INITIAL    VISION FINANCIAL GROUP, INC.    12/23/2003
   4009613 3    THE COLLATERAL CONSISTS OF: (1) ELWELL PARKER MODEL FEX-4 FORK
TRUCK, SN:28213    DE-SOS       TERMINATION    VISION FINANCIAL GROUP, INC.   
4/28/2005    5146066 7    FILE NUMBER: 4009613 3 FILE DATE: 12/23/2003    DE-SOS
   15 OF 40    INITIAL   

BANK LEUMI LEASING

CORPORATION

   1/9/2004    4028600 7    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT TO
SCHEDULE NO. 2003-4 TO MASTER LEASE AGREEMENT NO. 40149: (9) 2004 ISUZU
NKR55E-U1DW TRUCK-LIGHT DUTY; (2) 2004 ISUZU NKR55E-U1EXA TRUCK-LIGHT DUTY; (1)
2004 ISUZU NKR66L-U5GW TRUCK-LIGHT DUTY; (2) 2004 ISUZU TFS 4X4 CREW LS
TRUCK-LIGHT DUTY; (4) 2003 ISUZU TROOPER RHD TRUCK-LIGHT DUTY.    DE-SOS    16
OF 40    INITIAL    VISION FINANCIAL GROUP, INC.    3/2/2004    4063787 8    THE
COLLATERAL CONSISTS OF: (1) MCEMAS (AC-DC MCE/AC EMAS/5KV RTG), MCEMAS 2 YEAR
EXTENDED WARRANTY, SOFTWARE, NETWORK, SINGLE WRITE/UNLIMITED READ.    DE-SOS   
   ASSIGNMENT    VISION FINANCIAL GROUP, INC.    12/15/2004    4359360 7    FILE
NUMBER: 4063787 8 FILE DATE: 3/2/2004 ASSIGNED TO: FIRST PERSONAL BANK    DE-SOS
   17 OF 40    INITIAL    VISION FINANCIAL GROUP, INC.    3/23/2004    4089201 0
   THE COLLATERAL CONSISTS OF: (3) 8400 COLOR PF PPM, AUTOMATIC 2-SIDE PRINTING,
SN’S: RPC043313, RPC043495, RPC043505.    DE-SOS    18 OF 40    INITIAL    FIRST
EAGLE NATIONAL BANK    4/22/2004    4130650 7    THE COLLATERAL CONSISTS OF: 10
XRF SYSTEM.

 

17



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS       ASSIGNMENT    FIRST EAGLE NATIONAL BANK    12/15/2004    4359361
5    FILE NUMBER: 4130650 7 FILE DATE: 4/22/2004    DE-SOS    19 OF 40   
INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   7/8/2004    4194309 3    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED TO
CONTINUE THE EFFECTIVENESS OF THE FOLLOWING: 1) TX-SEC. OF STATE, ORIGINAL
04/24/2000, 0000480499, WITH ATTACHED ANNEX A LISTING: (1) 1999 SHUTTLEWAG
SWX410 SHUTTLE WAGON; (1) 1999 SHUTTLEWAG SWX520 SHUTTLE WAGON; (1) 1999
SHUTTLEWAG SWX520 SHUTTLE WAGON.    DE-SOS    20 OF 40    INITIAL    PARKVALE
SAVINGS BANK    9/14/2004    4260795 2    THE COLLATERAL CONSISTS OF: (1) SHARP
M350 NETWORK PRINTER SCANNER.    DE-SOS    21 OF 40    INITIAL   

WELLS FARGO EQUIPMENT

FINANCE, INC.

   11/5/2004    4312242 3    THE COLLATERAL CONSISTS OF: ALL RIGHT, TITLE AND
INTEREST IN EQUIPMENT DESCRIBED ON AND ENCUMBERED BY SCHEDULES: 2004-2 DATED
1/21/2004, 2004-04 DATED 5/18/2004, 2004-05 DATED 6/15/2004 AS THEY RELATE TO
MASTER LEASE AGREEMENT CONTROL NO. 40149 DATED 4/1/2000 BETWEEN ALCOA WORLD
ALUMINA LLC AS LESSEE AND LEASE PLAN USA, INC. AS LESSOR AS IT RELATES TO
EQUIPMENT DESCRIBED THEREIN, INCLUDING ALL PAYMENTS, REVENUES, INSURANCE,
PROCEEDS AND ALL RIGHT, TITLE AND INTEREST OF DEBTOR IN AND TO THE EQUIPMENT.

 

18



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    22 OF 40    INITIAL    LEASE PLAN, U.S.A., INC.    1/3/2005   
5008117 5    THE COLLATERAL CONSISTS OF: RE: MASTER LEASE AGREEMENT DATED
10/8/1996 BETWEEN ALCOA WORLD ALUMINA, L.L.C.. . . . AS LESSEE AND LEASE PLAN
U.S.A., INC. AS LESSOR IN PARTICULAR TO SCHEDULE NO. 2004-01 AND INCLUDES
VARIOUS MACHINE TOOLS AND EQUIPMENT HANDLING VEHICLES DESCRIBED IN SCHEDULE A:
(1) 2004 CAT P400-D PNEUMATIC DIESEL LIFT TRUCK; (1) 2004 CAT 312CL HYDRAULIC
EXCAVATOR; (1) 2003 INGERSOLL COMPRESSED AIR STATION PLANT EQUIPMENT; (1) 2004
CAT GC30K-LP CUSHIONED LPG FORK TRUCK; AND ALL ACCESSORIES, ATTACHMENTS, PARTS,
WAREHOUSE RECEIPTS, DOCUMENTS OF TITLE, INSURANCE, AND PROCEEDS RELATED TO THE
PROPERTY.    DE-SOS    23 OF 40    INITIAL    LEASE PLAN, U.S.A., INC.   
5/11/2005    5155888 2    THE COLLATERAL CONSISTS OF: RE: MASTER LEASE AGREEMENT
DATED 10/8/1996 BETWEEN ALCOA WORLD ALUMINA, L.L.C.. . . . AS LESSEE AND LEASE
PLAN U.S.A., INC. AS LESSOR IN PARTICULAR TO SCHEDULE NO. 2005-01 AND INCLUDES
VARIOUS VEHICLES DESCRIBED IN SCHEDULE A: (1) 2005 INTERNATIONAL 4300
TRUCK-MEDIUM DUTY; AND ALL ACCESSORIES, ATTACHMENTS, PARTS, WAREHOUSE RECEIPTS,
DOCUMENTS OF TITLE, INSURANCE, AND PROCEEDS RELATED TO THE PROPERTY.

 

19



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    24 OF 40    INITIAL    PULLMAN BANK AND TRUST    7/6/2005   
5206976 4    THE COLLATERAL CONSISTS OF: ALL OF THE EQUIPMENT AND PERSONAL
PROPERTY AND ALL MODIFICATIONS AND ADDITIONS THERETO AND REPLACEMENTS,
ACCESSIONS, ATTACHMENTS, ETC. LEASED PURSUANT TO EQUIPMENT SCHEDULE #2005-01 TO
MASTER LEASE AGREEMENT NO. 40149. THE EQUIPMENT INCLUDES: (1) 2005 KENWORTH
T-800 TANDEM AXLE TRACTOR; (4) 2005 ISUZU TFS 4X4 CREW LS TRUCK-LIGHT DUTY.   
DE-SOS      

COLLATERAL

AMENDMENT

   PULLMAN BANK AND TRUST    7/6/2005    5206995 4    THE COLLATERAL CONSISTS
OF: ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND
ADDITIONS THERETO AND REPLACEMENTS, ACCESSIONS, ATTACHMENTS, ETC. LEASED
PURSUANT TO EQUIPMENT SCHEDULE #2005-01 TO MASTER LEASE AGREEMENT NO. 40149. THE
EQUIPMENT INCLUDES: (1) 2005 KENWORTH T-800 TANDEM AXLE TRACTOR; (5) 2005 ISUZU
TFS 4X4 CREW LS TRUCK-LIGHT DUTY.    DE-SOS    25 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   9/8/2005    5278835 5    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED TO
CONTINUE THE EFFECTIVENESS OF THE FOLLOWING: 1) TX-SEC. OF STATE, ORIGINAL
03/16/2001, 0100048614; 2) AR - SEC. OF STATE, ORIGINAL, 03/16/2001, 01294349,
3) FL - SECURED TRANSACTION REGISTRY, ORIGINAL, 03/16/2001, 200100058636--8,
WHICH COVERS THE FOLLOWING COLLATERAL LISTED IN ANNEX A: (1) 2000 GENIE Z34/22DC
BOOM LIFT; (1) 2000 GENIE S-65 BOOM LIFT; (1) 2000 CASE 1840 UNILOADER SKID
STEER LOADER; (1) 2000 FAIR WEST G/N FLTBED FLAT BED TRAILER; (1) 2000 FAIR WEST
BP FLAT BED TRAILER; (1) 2000 FAIR WEST GN FLATBED FLAT BED TRAILER; (1) 2000
CASE 580 “L”-SERIES 2WD TRACTOR SKID STEER LOADER.

 

20



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    26 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   9/13/2005    5283388 8    THIS “IN LIEU” FINANCING STATEMENT IS BEING FILED
TO CONTINUE THE EFFECTIVENESS OF THE FOLLOWING: 1) FL-SECURED TRANSACTION
REGISTRY, ORIGINAL, 03/16/2001, 200100058638-4; 2) TX - SEC. OF STATE, STATUTORY
FILINGS DIV., ORIGINAL, 03/16/2001, 0100048616, 3) AR - SEC. OF STATE, ORIGINAL,
03/16/2001, 01294350, WHICH COVERS THE FOLLOWING COLLATERAL LISTED IN ANNEX A:
(1) 2000 INGERSOLL EPE300-2S EE2000 AIR COMP. PLANT EQUIPMENT; (1) 2000 CUSHMAN
898461 HAULSTER PERSONAL CARRIER; (1) 2000 CAT 953 HEAVY DUTY EQUIP.; (1) 2000
STERLING LT 7500 TRUCK-HEAVY DUTY; (1) 2000 CAT D6R LGP DS HEAVY DUTY EQUIP.   
DE-SOS    27 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   11/1/2005    5347503 6    THE FINANCING STATEMENT IS AN “IN LIEU OF
CONTINUATION” FOR THE FOLLOWING STATEMENTS: 1) TX SOS ORIGINAL UCC #01-048615,
03/16/2001; 2) FL SOS ORIGINAL UCC #200100058637--6, 03/16/2001; 3) PA SOS
ORIGINAL UCC #33721303, 03/16/2001; 4) AR SOS ORIGINAL UCC #01294351,
03/16/2001, WHICH COVERS THE FOLLOWING COLLATERAL LISTED IN ANNEX A: (1) 2000
OTAWA YT-50 COMMANDO YARD TRACTOR; (1) GENIE Z34/22DC BOOM LIFT; (1) 2000
SHUTTLEWAG SWX525B SHUTTLE WAGON.    DE-SOS    28 OF 40    INITIAL    PULLMAN
BANK AND TRUST    12/1/2005    5370629 9    THE COLLATERAL CONSISTS OF: ALL OF
THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND ADDITIONS,
REPLACEMENTS, ACCESSORIES, ACCESSIONS, ATTACHMENTS, ETC. THERETO PURSUANT TO
EQUIPMENT SCHEDULE # 2005-03, 8/8/05 TO MASTER LEASE # 40149. THE EQUIPMENT
INCLUDES: (1) 2005 ISUZU TFS 4X4 TRUCK-LIGHT DUTY; (1) 2005 ISUZU DMAX 4X4
TRUCK-LIGHT, LIGHT DUTY.

 

21



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    29 OF 40    INITIAL    PULLMAN BANK AND TRUST    12/5/2005   
5374065 2    ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS
AND ADDITIONS THERETO AND REPLACEMENTS, ACCESSORIES, ACCESSIONS, ETC. LEASED
PURSUANT TO EQUIPMENT SCHEDULE # 2005-02 TO MASTER LEASE # 40149. THE EQUIPMENT
IS DESCRIBED AS FOLLOWS: (2) ACTIVE 2005 ISUZU TFS 4X4 CREW LS TRUCK-LIGHT DUTY;
(2) ACTIVE 2005 ISUZU TFS 77TH TRUCK LIGHT DUTY; (1) ACTIVE 2004 KOMATSU
HD325-6A HAUL TRUCK HEAVY DUTY EQUIP.; (1) ACTIVE 2001 CATEPILLAR XQ2000
GENERATOR PLANT EQUIPMENT.    DE-SOS    30 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   1/10/2006    6021855 2    VARIOUS EQUIPMENT DESCRIBED IN THE ATTACHED
SUMMARY: (2) 2005 CATEPILLAR 226 SKID STEER LOADER; (2) 2005 CATEPILLAR 301 SKID
STEER LOADER; (1) 2005 BAKER AWA IV/EXPLORER II-L COMBO PLANT EQUIPMENT, AND ALL
ACCESSIONS, ACCESSORIES, ATTACHMENTS, PARTS, WAREHOUSE RECEIPTS, DOCUMENTS OF
TITLE, INSURANCE, AND PROCEEDS RELATED THERETO.    DE-SOS    31 OF 40    INITIAL
   PARK NATIONAL BANK    1/25/2006    6029991 7    ALL EQUIPMENT (TOGETHER WITH
ALL REPAIRS, ACCESSIONS, ACCESSORIES, AND REPLACEMENTS) LEASED TO LESSEE
PURSUANT TO EQUIPMENT SCHEDULE 2005-04, 9/14/05, TO MASTER LEASE AGREEMENT NO.
40149, WHICH INCLUDES: (1) 2005 ISUZU NKR55L TRUCK-LIGHT DUTY; (1) 2005 ISUZU
DMAX 4X4 TRUCK-LIGHT DUTY; (3) 2006 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY; (1) 2006
ISUZU FVR23H-05 WATER TANK TRUCK; (1) 2006 TOYOTA LH112R-BRMRS PANEL VAN
TRUCK-LIGHT DUTY; (1) 2006 ISUZU DMAX DOUBLE CABIN 4WD TRUCK-LIGHT DUTY; (1)
2005 INGERSOLL RAND 330A GENERATOR; (1) 2000 CATEPILLAR XQ350 GENERATOR; (2)
2005 LULL 944E TELEHANDLERS.

 

22



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    32 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   4/12/2006    6135597 3    ATTACHED ANNEX A ATTACHED TO UCC . . .LISTS THE
FOLLOWING COLLATERAL: (1) 2000 HYSTER N40XMR NARROW AISLE REACH TRUCK.    DE-SOS
   33 OF 40    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   4/12/2006    6135598 1    ATTACHED ANNEX A ATTACHED TO UCC . . . LISTS THE
FOLLOWING COLLATERAL: (7) 2001 CAT 2EC30-GE 4 WHEEL ELECTRIC LIFT TRUCKS.   
DE-SOS    34 OF 40    INITIAL    PARK NATIONAL BANK    5/4/2006    6150288 9   
ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND ADDITIONS
THERETO AND REPLACEMENTS, ACCESSORIES, ACCESSIONS, ETC. LEASED PURSUANT TO
EQUIPMENT SCHEDULE 2006-01 TOGETHER, WHICH LISTS THE FOLLOWING COLLATERAL: (19)
2006 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY.

ALCOA WORLD

    ALUMINA, LLC

   DE-SOS      

DEBTOR

AMENDMENT

   PARK NATIONAL BANK    7/19/2006    6248472 3    FILE NUMBER: 6150288 9 FILE
DATE: 5/4/2006 DEBTOR AMENDED TO: ALCOA WORLD ALUMINA LLC    DE-SOS    35 OF 40
   INITIAL    PARK NATIONAL BANK    7/19/2006    6248363 4    ALL OF THE
EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND ADDITIONS THERETO AND
REPLACEMENTS, ACCESSORIES, ACCESSIONS, ETC. LEASED PURSUANT TO EQUIPMENT
SCHEDULE 2006-02 TO MASTER LEASE AGREEMENT, 4/1/2000, AS DESCRIBED IN EXHIBIT A:
(1) 2006 KOMATSU HD325-6A HAUL TRUCK HEAVY DUTY EQUIP; (3) 2006 ISUZU DMAX
DOUBLE CABIN 4WD TRUCK-LIGHT DUTY; (11) 2006 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY;
(1) 2006 EMD F40-2 LOCOMOTIVE; (3) 2006 CATEPILLAR XQ2000 GENERATOR PLANT
EQUIPMENT.

 

23



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    36 OF 40    INITIAL    PARK NATIONAL BANK    10/3/2006    6341862 1
   ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND
ADDITIONS THERETO AND REPLACEMENTS, ACCESSORIES, ACCESSIONS, ETC. LEASED
PURSUANT TO EQUIPMENT SCHEDULE 2006-03 TO MASTER LEASE AGREEMENT, 4/1/2000, AS
DESCRIBED IN EXHIBIT A: (10) 2006 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY; (1) 2006
CATEPILLAR 226B SKID STEER LOADER; (5) 2006 TOYOTA HILUX 4X2 TRUCK-LIGHT DUTY;
(1) 2006 KOMATSU WA500-6 WHEEL LOADER; (11) 2006 ISUZU DOUBLE CABIN TRUCK-LIGHT
DUTY; (6) 2006 INGERSOLL XP825WCU COMPRESSOR PLANT EQUIPMENT; (1) 2006 JLG 800A
BOOM LIFT; (2) 2006 GROVE RT-530E CRANE.    DE-SOS    37 OF 40    INITIAL   
FERGUSON ENTERPRISES, INC.    9/19/2006    6348992 9    ATTACHED DESCRIPTION OF
CONSIGNED INVENTORY LISTS THE FOLLOWING: ABRASIVES, AIR POWER (PNEUMATIC),
CHEMICALS, LUBRICANTS, AND PAINTS, COMPUTER SUPPLIES AND EQUIP., CUTTING TOOLS,
ELECTRICAL CONTROLS, ELECTRICAL DISTRIBUTION, ELECTRICAL SUPPLIES, ELECTRONICS,
FABRICATION, FASTENERS, FLUID POWER (HYDRAULIC); HAND TOOLS AND TOOL STORAGE;
HARDWARE AND BUILDING EQUIPMENT, HVAC, REFRIGERATION, FILTRATION SUPPLIES AND
EQUIP., INDUSTRIAL PVF, PLUMBING, AND PUMPS, INDUSTRIAL RUBBER, PLASTIC, AND
GLASS PRODUCTS, JANITORIAL SUPPLIES, LABORATORY EQUIP. AND SUPPLIES, LIGHTING,
MATERIALS HANDLING EQUIPMENT; OEM AND MACHINE PARTS, OFFICE SUPPLIES AND EQUIP.,
PACKAGING MATERIALS, POWER TRANSMISSION AND AUTOMOTIVE, REPAIRS, SAFETY
PRODUCTS, STEEL AND OTHER METALS, TEST AND MEASURING INSTRUMENTS, WELDING
EQUIP., REFRACTORY.

 

24



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    38 OF 40    INITIAL    PARK NATIONAL BANK    12/21/2006    6448658
5    ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL MODIFICATIONS AND
ADDITIONS, ACCESSORIES, ACCESSIONS, ETC. LEASED PURSUANT TO EQUIPMENT SCHEDULE
2006-04, WHICH LISTS THE FOLLOWING: (1) 2006 RICO DSD-EX60 ETS 4 WHEEL ELECTRIC
LIFT TRUCK; (13) 2006 TOYOTA HILUX 4X2 TRUCK-LIGHT DUTY; (1) 2006 ISUZU DMAX 4X4
TRUCK-LIGHT DUTY; (1) 2006 TOYOTA HIACE AMBULANCE; (1) 2007 STERLING ACTERRA CAB
AND CHASSIS; (1) 2006 TEREX GTH-644 TELEHANDLER; (1) 2007 STERLING LT9500 VACUUM
TRUCK; (1) 2006 JLG 1250AJP BOOM LIFT; (1) 2006 CATEPILLAR 416E CAB4X
LOADER/BACKHOE.    DE-SOS    39 OF 40    INITIAL    PARK NATIONAL BANK   
4/6/2007    2007 1291698    ALL OF THE EQUIPMENT AND PERSONAL PROPERTY AND ALL
MODIFICATIONS AND ADDITIONS, ACCESSORIES, ACCESSIONS, ETC. LEASED PURSUANT TO
EQUIPMENT SCHEDULE 2007-01, WHICH LISTS THE FOLLOWING: (24) 2006 TOYOTA PRADO
KZJ120R-GKPETQ TRUCK-LIGHT DUTY; (2) 2006 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY; (2)
2006 ISUZU KUN 25R-PRMDH TRUCK-LIGHT DUTY; (1) 2006 TOYOTA PRADO KZJ120R-GKPETQ
TRUCK-LIGHT DUTY; (2) 2007 ISUZU DMAX 4X4 TRUCK-LIGHT DUTY. ALCOA LLC    DE-SOS
   40 OF 40    INITIAL    RHODIA, INC.    4/19/2007    2007 1468999    SELLER
AGREES TO SELL TO BUYER AND BUYER AGREES TO PURCHASE FROM SELLER, BULK
QUANTITIES OF SULFURIC ACID ON A CONSIGNMENT BASIS. ALCOA WORLD ALUMINA LLC -
PENNSYLVANIA SECRETARY OF THE COMMONWEALTH    PA-SOS    1 OF 5    INITIAL   
VISION FINANCIAL GROUP, INC.    3/6/2003    20030220469    (4) BRINKMAN LAB
UNITS.

 

25



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   PA-SOS    2 OF 5    INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/6/2003    20030217527    ATTACHED SCHEDULE A LISTS THE FOLLOWING
COLLATERAL: EQUIPMENT ACQUIRED FROM TIME TO TIME PURSUANT TO A MASTER LEASE,
10/25/95, COMPLETE WITH ALL PRESENT AND FUTURE ATTACHMENTS, ACCESSORIES,
REPLACEMENT PARTS, ETC. THERETO AND ALL CHATTEL PAPER, DOCUMENTS, INSTRUMENTS,
ACCOUNTS AND RELATED CONTRACT RIGHTS AND PROCEEDS.    PA-SOS    3 OF 5   
INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/13/2003    20030237507    SEE ATTACHED SCHEDULE A (not available) COMPLETE
WITH ALL PRESENT AND FUTURE ATTACHMENTS, ACCESSORIES, REPLACEMENT PARTS…(REFER
TO FINANCING STATEMENT)    PA-SOS    4 OF 5    INITIAL   

CITICAPITAL COMMERCIAL

CORPORATION

   3/13/2003    20030236689    ATTACHED SCHEDULE A LISTS THE FOLLOWING
COLLATERAL: EQUIPMENT ACQUIRED FROM TIME TO TIME PURSUANT TO A MASTER LEASE,
10/25/95, COMPLETE WITH ALL PRESENT AND FUTURE ATTACHMENTS, ACCESSORIES,
REPLACEMENT PARTS, ETC. THERETO AND ALL CHATTEL PAPER, DOCUMENTS, INSTRUMENTS,
ACCOUNTS AND RELATED CONTRACT RIGHTS AND PROCEEDS.    PA-SOS    5 OF 5   
INITIAL   

BANK LEUMI LEASING

CORPORATION

   4/16/2004    20040404079    THE COLLATERAL CONSISTS OF THE EQUIPMENT SUBJECT
TO SCHEDULE 2004-01 TO MASTER LEASE AGREEMENT NO. 40149, LISTED IN EXHIBIT 1 AS
THE FOLLOWING: (38) 2004 ISUZU TFS 4X4 CREW TRUCK-LIGHT DUTY; (1) 2004 ISUZU
RODEO TRUCK-LIGHT DUTY; (4) 2002 ISUZU TROOPER RHD TRUCK-LIGHT DUTY; (1) 2003
ISUZU NPR 25 SEATER PASSENGER BUS. ALCOA WORLD ALUMINA LLC - TEXAS SECRETARY OF
STATE    TX-SOS    1 OF 1    INITIAL    IRD LLC    7/17/2006    06-0024006391   
QTY 1 - E00599 - KIT 290 BAL HARD BRG UPGR - SN # 0607584

 

26



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   TX-SOS       TERMINATION    IRD LLC    4 /27/2007    07-00141157    FILE
NUMBER: 06-0024006391 FILE DATE: 04/27/2007 ALCOA, INC. - PENNSYLVANIA SECRETARY
OF THE COMMONWEALTH    PA-SOS    ***    ***    SEE CERTIFIED LISTING    ***   
***    SEE CERTIFIED LISTING ALUMAX INC. - DELAWARE SECRETARY OF STATE    DE-SOS
   1 OF 1    INITIAL    DELL FINANCIAL SERVICES, L.P.    7/12/2004    4194934 8
   THIS INITIAL FINANCING STATEMENT CONTINUES THE EFFECTIVENESS OF THE FOLLOWING
FINANCING STATEMENT: FILE DATE 09/07/1999, FILE #-007-99-009307. ALUMAX MILL
PRODUCTS, INC. - DELAWARE SECRETARY OF STATE    DE-SOS    1 OF 4    INITIAL   

BANK OF MONTREAL, AS

ADMINISTRATIVE AGENT

   11/26/2002    2298115 1    ALL ITEMS LISTED ON SCHEDULE II HERETO WHICH ARE
CURRENTLY LOCATED ON THE LAND DESCRIBED ON SCHEDULE I HERETO. THIS FINANCING
STATEMENT IS BEING FILED IN LIEU OF CONTINUATION STATEMENTS FOR PREVIOUSLY FILED
FINANCING STATEMENTS. SCHEDULE II LISTS THE FOLLOWING PROPERTY: SCALPERS,
PREHEAT FURNACES, HOT MILLS, ROLL GRINDERS, COLD MILLS, EDGE TRIM LINE, TENSION
LEVELLERS, ANNEALING FURNACES, COATING LINES, CRANES, MOBILE EQUIPMENT,
PACKAGING LINE EQUIPMENT, DATA PROCESSING, MISC. PURCHASES, PLANT GROUNDS,
BUILDINGS AND FACILITIES, ELECTRICAL, COOLING WATER SYSTEMS, COMPRESSED AIR
SYSTEMS, FIRE PROTECTION SYSTEM, SANITARY SEWER SYSTEM.

 

27



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS       ASSIGNMENT   

BANK OF MONTREAL, AS

ADMINISTRATIVE AGENT

   12/18/2003    3334995 1    FILE NUMBER: 2298115 1 FILE DATE: 11/26/2002
ASSIGNED TO: THE BANK OF TOKYO-MITSUBISHI, LTD, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT    DE-SOS       TERMINATION   

THE BANK OF TOKYO-

MITSUBISHI, LTD., NEW YORK

BRANCH, AS ADMINISTRATIVE

AGENT

   12/31/2003    3343695 6    FILE NUMBER: 2298115 1 FILE DATE: 11/26/2002   
DE-SOS    2 OF 4    INITIAL   

FINACITY PURCHASING

CORPORATION 2002-B

   12/1/2004    4337481 8    ALL OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER, WHETHER NOW EXISTING OR HEREAFTER FROM TIME TO TIME ACQUIRED, ANY
AND ALL SOLD RECEIVABLES AND THE OTHER RELATED SECURITY, COLLECTIONS AND THE
PROCEEDS THEREOF.    DE-SOS      

COLLATERAL /

SECURED

PARTY

AMENDMENT

  

FINACITY PURCHASING

CORPORATION 2002-B

   1/6/2006    6005816 4    FILE NUMBER: 4337481 8 FILE DATE: 12/1/2004
COLLATERAL AMENDED TO: ALL OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN, TO AND
UNDER, WHETHER NOW EXISTING OR HEREAFTER FROM TIME TO TIME ACQUIRED, ANY AND ALL
CONTRIBUTED RECEIVABLES (INCLUDING, FOR THE AVOIDANCE OF DOUBT, RECEIVABLES SOLD
UNDER THE AMENDED AGREEMENT) AND ALL THE RELATED SECURITY AND PROCEEDS THEREOF.
   DE-SOS    3 OF 4    INITIAL    AIR LIQUIDE INDUSTRIAL US LP    10/25/2005   
5331916 8    CRYOGENIC NITROGEN PRODUCING PLANT AND ALL RELATED EQUIPMENT
(LOCATION: TEXARKANA TX ACCOUNT# 2003587)    DE-SOS    4 OF 4    INITIAL   
ALCOA DIMARC INC.    12/21/2006    6448186 7    ALL OF ALUMAX MILL PRODUCTS,
INC.’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER, WHETHER NOW EXISTING OR
HEREAFTER FROM TIME TO TIME ACQUIRED, ANY AND ALL PURCHASED RECEIVABLES AND THE
OTHER RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF.

 

28



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

ALUMINERIE LAURALCO, INC. - DELAWARE SECRETARY OF STATE    DE-SOS    CLEAR   
***    ***    ***    ***    *** CORDANT TECHNOLOGIES HOLDING COMPANY - DELAWARE
SECRETARY OF STATE    DE-SOS    CLEAR    ***    ***    ***    ***    ***   
DE-SOS    CLEAR    ***    ***    ***    ***    *** HOWMET CORPORATION - DELAWARE
SECRETARY OF STATE ALCOA, INC.    DE-SOS    1 OF 11    INITIAL   

CISCO SYSTEMS CAPITAL

CORPORATION

   6/29/2001    1062309 5    THE FINANCING STATEMENT COVERS ALL OF THE DEBTOR’S
RIGHT, TITLE AND INTEREST, NOW EXISTING AND HEREAFTER ARISING, IN AND TO THE
FOLLOWING PROPERTY: 1) ALL EQUIPMENT FROM TIME TO TIME SUBJECT TO MASTER
AGREEMENT TO LEASE EQUIPMENT NO. 3441, DATED 2/14/2001; 2) ALL INSURANCE,
WARRANTY, RENTAL, AND OTHER CLAIMS AND RIGHTS TO PAYMENT AND CHATTEL PAPER
ARISING OUT OF SUCH EQUIPMENT; 3) ALL BOOKS, RECORDS, AND PROCEEDS RELATING TO
THE FOREGOING. ALCOA, INC.    DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   10/1/2001    1113344    FILE NUMBER: 1062309 5 FILE DATE: 6/29/2001 DEBTOR
AMENDED TO: SOUTHERN GRAPHIC SYSTEMS, INC.

 

29



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

SOUTHERN GRAPHIC

    SYSTEMS, INC.

   DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   2/5/2002    2052770 9    FILE NUMBER: 1062309 5 FILE DATE: 6/29/2001 DEBTOR
ADDRESS AMENDED TO: 2823 SOUTH FLOYD STREET, LOUISVILLE, KY 40209.

ALCOA, INC. SOUTHERN

    GRAPHIC SYSTEMS, INC.

   DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   10/16/2002    2263118 6    FILE NUMBER: 1062309 5 FILE DATE: 6/29/2001 DEBTOR
AMENDED TO: KAWNEER COMPANY, INC.

ALCOA, INC. SOUTHERN

    GRAPHIC SYSTEMS, INC.

   DE-SOS      

DEBTOR

AMENDMENT

  

CISCO SYSTEMS CAPITAL

CORPORATION

   10/16/2002    2269248 5    FILE NUMBER: 1062309 5 FILE DATE: 6/29/2001 DEBTOR
AMENDED TO: HOWMET CORPORATION.    DE-SOS       CONTINUATION   

CISCO SYSTEMS CAPITAL

CORPORATION

   1/20/2006    6024371 7    FILE NUMBER: 1062309 5 FILE DATE: 6/29/2001.   
DE-SOS    2 OF 11    INITIAL   

SUMITOMO CORPORATION OF

AMERICA

   6/28/2002    2158752 0    ANY AND ALL TITANIUM SPONGE PRODUCTS CONSIGNED TO
DEBTOR BY SECURED PARTY WHETHER NOW OR IN THE FUTURE, INCLUDING WITHOUT
LIMITATION, ANY SUCH TITANIUM SPONGE PRODUCTS OWNED BY SECURED PARTY AND
DELIVERED TO DEBTOR’S WAREHOUSE LOCATED AT ROY STREET DOVER, NJ.    DE-SOS      
CONTINUATION   

SUMITOMO CORPORATION OF

AMERICA

   1/3/2007    2007 0025881    FILE NUMBER: 2158752 0 FILE DATE: 6/28/2002

 

30



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    3 OF 11    INITIAL    IOS CAPITAL, LLC    10/23/2002    2266395 7
   THIS FINANCING STATEMENT COVERS THE FOLLOWING ITEMS AND TYPES OF PROPERTY: 1)
ALL EQUIPMENT NOW OR HEREAFTER LEASED IN CONNECTION WITH SCHEDULE NO.
26238-0S205 TO THAT CERTAIN MASTER AGREEMENT NO. 1005086 . . . , INCLUDING
WITHOUT LIMIT THE FOLLOWING EQUIPMENT AND ALL ADDITIONS, IMPROVEMENTS,
ATTACHMENTS, ACCESSORIES, UPGRADES, AND REPLACEMENTS THERETO, AND ANY AND ALL
SUBSTITUTIONS, PRODUCTS OR PROCEEDS THEREFROM.    DE-SOS    4 OF 11    INITIAL
   VERIZON CREDIT INC.    3/3/2003    3069448 2    LESSEE IS NOT AUTHORIZED TO
SELL, ASSIGN OR OTHERWISE TRANSFER LESSOR’S RIGHT TO THE EQUIPMENT DESCRIBED
HEREIN WITHOUT PRIOR WRITTEN CONSENT OF THE LESSOR. EQUIPMENT ADDRESS: 1110 EAST
LINCOLN WAY LAPORTE, IN 46350. SCHEDULE A LISTS EQUIPMENT INCLUDING: OPT61C FROM
OPT61, DUAL PORT DT1/PRI, MULTIPURPOSE SERIAL, DDPTO MSDL CABLE, 6806e CPU
128MB, CD-ROM MEDIA REQUEST, PADDLE BOARD QUAD, SDI PADDLE BOARD, DDP TO CLOCK
CONTROL, M1 SYSTEM S/W REL 25, RTU/FLEXIBLE TONES/C, RTU/NETWORKING, PUBLIC ISDN
ACCESS, RTU/IN-HOUSE SW CONV, PEDESTAL/TOP CAP PAC, AND OTHER CERTAIN EQUIPMENT.

 

31



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    5 OF 11    INITIAL    COMDISCO, INC.    8/28/2003    3223835 3   
COMDISCO, INC. IS THE LESSOR AND HOWMET CORPORATION IS THE LESSEE SUBJECT TO THE
TERMS AND CONDITIONS OF SCHEDULE NO. 4, DATED 12/15/1998 TO THE MASTER LEASE
AGREEMENT DATED 7/31/1997 FOR THE EQUIPMENT DESCRIBED ON ATTACHMENT A, WHICH
LISTS THE FOLLOWING PROPERTY: (1) 11C OPTION 11C SYSTEM PACKAGE; (1) AS1074
DTI/PRI CARD; (1) 602282 MERIDIAN MAIL OPT 8-12, 5-54HRS; NT2K08GB03 M2008HF,
STD BUS PHONE, BLACK; (1) NT2K16GA MERIDIAN M2616 PHONE; (1) ANALOG MESSAGE
WAITING LINE CA; (1) NT8D14BB UNIVERSAL TRUNK CARD; (2) NT8DO2EA DIGITAL LINE
CARDS; (1) NT2K08GB03 M2008HF, STD BUS PHONE, BLACK; (1) PBX SOFTWARE RECOVERY
CHARGE.    DE-SOS       ASSIGNMENT    COMDISCO, INC.    9/29/2004    4279442 0
   FILE NUMBER: 3223835 3 FILE DATE: 8/28/2003 ASSIGNED TO: BAY4 CAPITAL
PARTNERS, LLC

 

32



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    6 OF 11    INITIAL    BAY4 CAPITAL PARTNERS, LLC    8/11/2004   
4229345 6    THIS FILING IS FOR INFORMATIONAL PURPOSES ONLY. SEE ATTACHMENT A
ATTACHED HERETO FOR EQUIPMENT DESCRIPTION TO EQUIPMENT SCHEDULE NO. 3 TO SUMMARY
SCHEDULE DATE 7/17/1999 TO MASTER LEASE AGREEMENT NO. 01M0857800 DATED
7/31/1997. ATTACHMENT A LISTS THE FOLLOWING PROPERTY: (1) 5 CATALYST 1924C
SWITCH, 24 10; (1) CAT 5500 WIRING CLOSET BUNDLE; (2) 12PORT 10BASEFX SWITCHING
MOD; (2) 24 PORT 10/100TX BACKBONE SWIT; (1) SUPERVISOR III PCMCIA FLASH ME; (5)
10BT DSKTP ENET SWITCH MODULE; (5) CATALYST 5509 SECOND AC POWER; (1) CATALYST
5505 2ND AC PWR SUP; (5) CATALYST 5509 CHASSIS W/AC PWR; (5) DUAL PT 100FX MMF
UPLNK SUPIII; (1) CAT 5505 WIRING CLOSET BUNDLE; (1) 10BT DSKTP ENET SWITCH
MODULE.    DE-SOS    7 OF 11    INITIAL    BAY4 CAPITAL PARTNERS, LLC   
10/19/2004    4298871 7    THIS FILING IS FOR INFORMATIONAL PURPOSES ONLY. SEE
ATTACHMENT A ATTACHED HERETO FOR EQUIPMENT DESCRIPTION TO EQUIPMENT SCHEDULE NO.
6 TO MASTER LEASE AGREEMENT NO. 01M0857800, DATED 7/31/1997. ATTACHMENT A LISTS
THE FOLLOWING PROPERTY: (1) OPTION 11 COMPACT C PACKAGE; (1) MINI IPE 16PT
ANALOG LINE CARD; (1) MINI IPB 4 PT TRUNK/4PT LINE CARD; (1) M2008HF STD
BUSINESS TELEPHONE W; (1) MERIDIAN M2616 PERF+ W/DISP AS; (1) OPT 11C COMPACT
OFFICE COMM PK; (1) OPT 11C COMPACT EXP CAB PKG; (1) MINI IPE 1.5MB DTI/PRI
PACKAGE; (1) POWER BAR; (1) MISC. CABLES PBX EQUIPMENT; (1) MISC PBX EQUIPMENT;
(1) MICROLINE 320 TURBO 9 PIN; (1) SITE EVENT BUFFER-II 2 PORT; (1) 600VA/400W
UPS; (1) M2008 STANDARD BUSINESS PHONE GRA.

 

33



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    8 OF 11    INITIAL    CITIBANK, N.A.    10/18/2005    5321596 0   
ACCOUNTS RECEIVABLE FROM UNITED TECHNOLOGIES CORP. PURCHASED BY CITIBANK, N.A.
PER THE TERMS OF THE SUPPLIER AGREEMENT BETWEEN HOWMET CORP. AND ALCOA, INC. AND
CITIBANK, N.A.    DE-SOS    9 OF 11    INITIAL   

GENERAL ELECTRIC CAPITAL

CORPORATION

   12/27/2005    5402281 1    ALL ACCOUNTS RECEIVABLE FOR WHICH HONEYWELL
INTERNATIONAL INC. IS THE ACCOUNT DEBTOR AND WHICH HAVE BEEN PURCHASED FROM THE
DEBTOR PURSUANT TO THE AGREEMENT, DATED 12/9/1997, BETWEEN THE DEBTOR AND THE
SECURED PARTY, AND ALL PROCEEDS THEREOF.    DE-SOS       TERMINATION   

GENERAL ELECTRIC CAPITAL

CORPORATION

   6/29/2006    6223979 6    FILE NUMBER: 5402281 1 FILE DATE: 12/27/2005   
DE-SOS    10 OF 11    INITIAL    IOS CAPITAL, LLC    2/3/2006    6041795 6   
THIS FINANCING STATEMENT COVERS THE FOLLOWING ITEMS AND TYPES OF PROPERTY: 1)
ALL EQUIPMENT NOW OR HEREAFTER LEASED IN AN EQUIPMENT LEASING TRANSACTION IN
CONNECTION WITH THAT CERTAIN MASTER AGREEMENT NO., PRODUCT SCHEDULE NO.,
INCLUDING, WITHOUT LIMIT, THE EQUIPMENT LISTED BELOW AND ALL ADDITIONS,
IMPROVEMENTS, ACCESSORIES, ETC. RELATED THERETO AND ALL RELATED PRODUCTS,
INSURANCE, AND PROCEEDS. . .    DE-SOS    11 OF 11    INITIAL    ALCOA DIMARC
INC.    12/21/2006    6448173 5    ALL OF HOWMET CORPORATIONS RIGHT, TITLE AND
INTEREST IN, TO AND UNDER, WHETHER NOW EXISTING OR HEREAFTER FROM TIME TO TIME
ACQUIRED, ANY AND ALL PURCHASED RECEIVABLES AND THE OTHER RELATED SECURITY,
COLLECTIONS AND THE PROCEEDS THEREOF.

 

34



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

HUCK INTERNATIONAL, INC. - DELAWARE SECRETARY OF STATE    DE-SOS    1 OF 2   
INITIAL   

PCC SPECIALTY PRODUCTS, INC.,

DOING BUSINESS AS REED-RICO

   2/19/2003    3041021 0    THIS FINANCING STATEMENT COVERS CERTAIN INVENTORY
CONSISTING OF TORX PINS SUPPLIED BY THE SECURED PARTY (THE “CONSIGNED
INVENTORY”).    DE-SOS    2 OF 2    INITIAL    RELATIONAL LLC    4/26/2005   
5127026 4    ALL PRESENT AND FUTURE GOODS, INCLUDING BUT NOT LIMITED TO VARIOUS
COMPUTER EQUIPMENT, PERSONAL COMPUTERS, LAPTOPS, PERIPHERALS AND SOFTWARE, AND
ANY REPLACEMENT, SUBSTITUTION, ADDITION, ATTACHMENT . . . ACCESSORY THERETO, AND
ANY INSURANCE PROCEEDS AND THE CASH PROCEEDS OF ANY GOODS LEASED PURSUANT TO THE
MASTER EQUIPMENT LEASE AGREEMENT, DATED 5/19/2003.    DE-SOS       ASSIGNMENT   
RELATIONAL LLC    5/15/2007    2007 1819860    FILE NUMBER: 5127026 4 FILE DATE:
4/26/2005 ASSIGNED TO: MB FINANCIAL BANK, N.A.

 

35



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

IPC, INC. - DELAWARE SECRETARY OF STATE    DE-SOS    1 OF 1    INITIAL   

NATIONSBANK, N.A. AS

COLLATERAL AGENT

   9/10/2002    2227605 7    THIS “IN LIEU” FINAN. STMENT IS BEING FILED TO
CONTINUE THE EFFECTIVENESS OF VARIOUS FINAN. STMENTS. THE COLLATERAL CONSISTS OF
ALL ACCOUNTS, INVENTORY, GEN. INTANGIBLES, CHATTEL PAPER, DOCUMENTS,
INSTRUMENTS, DEPOSIT ACCOUNTS, EQUIP. . . AND ALL PRODUCTS AND PROCEEDS OF THE
FOLLOWING PROPERTY AS LISTED IN EXHIBIT A: 1) ALL EQUIP. INCLU. VEHICLES,
ROLLING STOCK, MACHINERY, TOOLS, FURNITURE, OFFICE EQUIP. AND TRADE FIXTURES; 2)
ALL ACCTS AND RECEIVALBES AND GOODS REPRESEN. BY OR SECURING ACCTS AND
RECEIVABLES INCLU.RENTS AND TENANT PAYMENTS; 3) ALL INVENTORY, INCLU. RAW
MATERIALS, WORK IN PROCESS AND GOODS HELD BY DEBTOR SALE OR LEASE; 4) ALL
CONTRACT RIGHTS, INCLU. RIGHTS UNDER MANAGEMENT AGREEMENTS, TAX SHARING
AGREEMENTS, LEASE AGREEMENTS, AND ALL RIGHTS TO PAYMENT OF MONEY, TAX REFUNDS
AND INSUR. PROCEEDS; 5) CERTAIN STOCK SHARES AND SECURITIES; 6) ALL INSTRUMENTS,
DOCUMENTS, POLICIES AND CERTIFICATES OF INSUR. DEPOSITS, CASH OR OTHER GOODS; 7)
ALL BOOKS, RECORDS, FILES, COMPUTER SOFTWARE, TAPES; 8) ALL COPYRIGHTS, PATENTS,
TRADEMARKS, LICENSES; 9) THE DEBTOR’S PERSONAL PROPERTY; 10) ALL ACCESSIONS,
ADDITIONS, REPLACEMENTS, PROCEEDS AND PRODUCTS OF THE FOREGOING.    DE-SOS      
TERMINATION   

NATIONSBANK, N.A., NOW

KNOWN AS BANK OF AMERICA,

N.A., AS COLLATERAL AGENT.

   2/24/2003    3044902 8    FILE NUMBER: 2227605 7 FILE DATE: 9/10/2002

 

36



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

REYNOLDS FOOD PACKAGING LLC - DELAWARE SECRETARY OF STATE    DE-SOS    1 OF 2   
INITIAL    SPECIALTY TOOL & MOLD, INC.    8/22/2006    6293067 5    SPECIALTY
TOOL & MOLD, INC.’ S JOB ##06090; REYNOLDS FOOD PACKAGING LLC (DIVISION OF
ALCOA, INC.) PURCHASE ORDER NUMBER #450045466 DATED 7/18/2006; 6 UP K3524
COMPLETE TOOL; TOOL AND DIE MANUFACTURE, DESIGN, AND BUILD, AND ALL ATTACHMENTS,
ACCESSIONS, FITTINGS, INCREASES, TOOLS, PARTS, REPAIRS, ETC. RELATED TO THE
FOREGOING PROPERTY.    DE-SOS       TERMINATION    SPECIALTY TOOL & MOLD, INC.
   10/12/2006    6354500 1    FILE NUMBER: 6293067 5 FILE DATE: 8/22/206   
DE-SOS    2 OF 2    INITIAL    SPECIALTY TOOL & MOLD, INC.    1/17/2007    2007
0209063    SPECIALTY TOOL & MOLD, INC.’ S JOB ##07008; REYNOLDS FOOD PACKAGING
LLC (DIVISION OF ALCOA, INC.), PURCHASE ORDER #450051410; COMPLETE 6-UP K3524
CIP TOOL PER QUOTE RGC-122006 PRODUCT DRAWING 088-131145 REV* AND SPARE MOLD SET
AND FORGED KNIFE PER QUOTE RGC-122006; MOLD AND DIE MANUFACTURE, DESIGN, AND
BUILD, AND ALL ATTACHMENTS, ACCESSIONS, FITTINGS, INCREASES, TOOLS, PARTS,
REPAIRS, ETC. RELATED TO THE FOREGOING PROPERTY.    DE-SOS       TERMINATION   
SPECIALTY TOOL & MOLD, INC.    3/29/2007    2007 1177160    FILE NUMBER: 2007
0209063 FILE DATE: 1/17/2007 REYNOLDS INTERNATIONAL, INC. - DELAWARE SECRETARY
OF STATE    DE-SOS    1 OF 2    INITIAL   

DEUTSCHE FINANCIAL

SERVICES, INC.

   6/27/2002    2182129 1    TAPE LIBRARY EQUIPMENT/LEASE NO: 40007467

 

37



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    2 OF 2    INITIAL   

DEUTSCHE FINANCIAL

SERVICES, INC.

   6/27/2002    2182133 3    SUN SERVER EQUIPMENT/LEASE NO: 40007469 REYNOLDS
METALS COMPANY - DELAWARE SECRETARY OF STATE    DE-SOS    1 OF 6    INITIAL   
IBM CREDIT CORPORATION    7/17/2002    2195197 3    ALL OF THE FOLLOWING
EQUIPMENT TOGETHER WITH ALL RELATED SOFTWARE, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED AND WHEREVER LOCATED: IBM EQUIPMENT TYPE A80827 G19437 P68738 Q78014
T02355 T06973; AND ALL ADDITIONS, ATTACHMENTS, ACCESSORIES, ACCESSIONS AND
UPGRADES THERETO AND ANY SUBSTITUTIONS, REPLACEMENTS, OR EXCHANGES FOR ANY SUCH
ITEM OF EQUIPMENT OR SOFTWARE AND ANY AND ALL PROCEEDS OF ANY OF THE FOREGOING.
   DE-SOS    2 OF 6    INITIAL   

STORAGETEK FINANCIAL

SERVICES CORPORATION

   9/6/2002    2225518 4    THIS FINANCING STATEMENT COVERS LESSEE’S RIGHT,
TITLE AND INTEREST, NOW LEASED OR HEREAFTER LEASED TO LESSEE BY SECURED PARTY,
PURSUANT TO THAT CERTAIN MASTER LEASE AGREEMENT NUMBER F15530, DATED 6/26/1999
AND CORRESPONDING SCHEDULE NUMBER L2001-1, IN AND TO ALL EQUIPMENT, HARDWARE AND
RELATED SOFTWARE AND ACCESSORIES, WHICH ARE LEASED PURSUANT TO MASTER LEASE
TOGETHER WITH 1) ANY SUBSTITUTIONS, REPLACEMENTS, OR EXCHANGES THEREFOR; 2)
REPLACEMENT PARTS, ADDITIONS, ATTACHMENTS, AND ACCESSORIES AND 3) ALL PROCEEDS
THEREOF.

 

38



--------------------------------------------------------------------------------

UCC SEARCH LISTING RESULTS

 

Debtor Name

  

Jurisdiction

  

Number of

Initial Filings

Found

  

UCC Type

  

Secured Party

  

File Date

  

File Number

  

Initial Collateral Description or

Amendment Type

   DE-SOS    3 OF 6    INITIAL    MARLIN LEASING CORP    8 /4/2004    4218318 6
   (2) MINOLTA DI750 COPIERS; (2) FN-4 BOOKLET FINISHERS; (2) PRINT CONTROLLERS
PI7500; (2) 305L LCC; (2) HDD KIT; (2) TMG-1 TRIMMER UNIT; (2) P K1 PUNCH UNIT;
(1) SAVIN 2775 COPIER; (1) SR8 840; (1) RTB LCC; (1) PRINTER DIMM CONTROLLER;
(1) DESKTOP BINDER; (1) MINOLTA CF2002 COPIER; (1) CABINET; AND ALL
REPLACEMENTS, SUBSTITUTIONS, ACCESSIONS, ADD-ONS, AND ALL PROCEEDS RELATED TO
THE FOREGOING.    DE-SOS    4 OF 6    INITIAL    DELL FINANCIAL SERVICES, L.P.
   8/16/2004    4230771 0    THIS INITIAL FINANCING STATEMENT CONTINUES THE
EFFECTIVENESS OF THE FINANCING STATEMENTS IDENTIFIED BELOW: FILE DATE
09/09/1999, FILE # -990909-7131.    DE-SOS    5 OF 6    INITIAL    DELL
FINANCIAL SERVICES, L.P.    8/16/2004    4230774 4    THIS INITIAL FINANCING
STATEMENT CONTINUES THE EFFECTIVENESS OF THE FINANCING STATEMENTS IDENTIFIED
BELOW: FILE DATE 09/21/1999, FILE # -99-1750.    DE-SOS    6 OF 6    INITIAL   
ALCOA DIMARC INC.    12/21/2006    6448161 0    ALL REYNOLDS METALS COMPANY’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER, WHETHER NOW EXISTING OR HEREAFTER
FROM TIME TO TIME ACQUIRED, ANY AND ALL PURCHASED RECEIVABLES AND THE OTHER
RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF.    DE-SOS      

COLLATERAL

AMENDMENT

   ALCOA DIMARC INC.    6/6/2007    2007 2113354    FILE NUMBER: 6448161 0 FILE
DATE: 12/21/06 THE COLLATERAL DESCRIPTION IS HEREBY AMENDED TO PERMANENTLY
EXCLUDE ALL ACCOUNTS ORIGINATED BY REYNOLDS METALS COMPANY, THROUGH, OR
RESULTING FROM PRODUCTS OR SERVICES SHIPPED OR PROVIDED FROM REYNOLDS METALS
COMPANY’S LOUISVILLE KENTUCKY FACILITY, LOCATED AT 22827 HALE AVE., LOUISVILLE,
KY 40211, TOGETHER WITH ALL RELATED SECURITY, COLLECTIONS AND THE PROCEEDS
THEREOF.

 

39



--------------------------------------------------------------------------------

Schedule 6.01(a)

Existing Liens

 

ENTITY

  

DEBT

AMOUNT*

  

DESCRIPTION OF COLLATERAL

  

SECURED PARTY

ALCOA FUJIKURA CZECH SRO    52,526.82       ALCOA FUJIKURA CZECH SRO   
18,446.79       EPC EUROPE    98,840.10      

ALCOA PKG MACHINERY -

    RANDOLPH

   36,280.61    Lease spray cabinet washer; gage machine package; agitation
rinse system    Grenna Capital Corp HOWMET CIRAL SNC    309,563.88    Building
(tool shop)    District of pays d’Evron (public organization) HUCK SA   
2,319,390.69       AAP FRANCE - REYNOLUX    37,343.02    Portaspec gauge for
Conversion Coating layer quantity    GEFIC AAP FRANCE - REYNOBOND    785,424.82
   ACM Building; Calendar Rolls; PE Core silo – ACM    ALSABAIL; GEFIC

ALCOA ARCHITECTURAL

    PRODUCTS

   75,009.02    Per location, the leased asset has been fully paid. As we were
unable to verify release of lien, will remain on list.    ATP - AMOREBIETA   
277,287.18    COPIADORA DEPLANOS GESTETNER (19,509.32 USD); CARRETILLA ROYAL
MODELO T400 SERIE L1107 CHASIS L1107 (257,779.20 USD)    FINANZIA BANCO DE
CREDITO S.A.; CATERPILLAR FINANCIAL CORPORACION FINANCIERA S.A., E,F.C., S.U.
ATP - AMOREBIETA    166,818.65    CATERPILLAR FINANCIAL CORPORACION FINANCIERA
S.A., E,F.C., S.U.    FINANZIA BANCO DE CREDITO S.A.; CATERPILLAR FINANCIAL
CORPORACION FINANCIERA S.A., E,F.C., S.U.

ALCOA HONG KONG LTD -

    SINGAPORE

   6,784.20      

ALCOA HONG KONG LTD -

    SINGAPORE

   1,650.23      

FIRST NATIONAL RESOURCE

    TRUST

   65,267.08    Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN
004 243 887) of 185 to 189 O’Riordan Street Mascot, Sydney

FIRST NATIONAL RESOURCE

    TRUST

   57,326.45    Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN
004 243 887) of 185 to 189 O’Riordan Street Mascot, Sydney

AOFA - PORTLAND SMELTER -

    AOFA JV

   293,701.86    Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN
004 243 887) of 185 to 189 O’Riordan Street Mascot, Sydney

AOFA - PORTLAND SMELTER -

    AOFA JV

   257,968.96    Self securing trailers    STRANG INTERNATIONAL PTY LIMITED (ACN
004 243 887) of 185 to 189 O’Riordan Street Mascot, Sydney

 

1



--------------------------------------------------------------------------------

ENTITY

   DEBT
AMOUNT*   

DESCRIPTION OF COLLATERAL

  

SECURED PARTY

ALCOA MANUFACTURING GB

    LTD - ELIM

   67,659,244.08    Per the location, the final settlement payment for the
leased equipment was made in Jun-07; there is now no leased equipment at
Swansea. Corrections will need to be made in 03042 in Jul-07. The NBV of the
leased equipment in 03042 is zero. As we were unable to verify release of lien,
will remain on list.    KAWNEER UK - RUNCORN    88,797.27    Per location, the
leased asset has been fully paid. As we were unable to verify release of lien,
will remain on list.   

ALCOA CSI VOSTOK LTD -

    ELIM

   749,500.89    Mitzubishi Lancer, Mitzubishi Pajero, Nissan Almera Comfort,
Nissan Almera Comfort, Nissan Almera Luxury, Reno Megane, Tampo Printer   
Deutsche Leasing Vostok

ALCOA CSI VOSTOK LTD -

    ELIM

   144,225.22    Mitzubishi Lancer, Mitzubishi Pajero, Nissan Almera Comfort,
Nissan Almera Comfort, Nissan Almera Luxury, Reno Megane, Tampo Printer   
Deutsche Leasing Vostok

ALCOA WAREHOUSING -

    SHANGHAI

   30,726.93       Per location, the location is in liquidation, and the asset
has been returned to the vendor. As we were unable to verify the release of the
lien, this will remain on the list.

AFS SHANGHAI CO -

    WAIGAOQIAO

   23,027.92      

ALUMAX MILL PROD -

    LANCASTER SHT

   48,800.00    CRYOGENIC N2 SUPPLY PLANT-LEASE IMP    Air Products Inc RMC -
PGH - CORPORATE    1,525,253.22    COMPUTERS AS/400 HRDWR&SFTWR LEASE   

HUCK INTERNATIONAL INC -

    CARSON

   19,422.97    Walk-Behind forklifts; Automated Pan Washer    ICX Corporation;
Lease Plan USA Inc

ALCOA FASTENG SYS -

    AUSTRALIA PTY LTD

   16,960.06    Multifunction Copier    Canon Australia ACOA - DAVENPORT WORKS
   1,410,400.00    Waste Oil Reclamation Facility    PORI INTERNATIONAL ACOA -
KNOXVILLE OFFICE    1,524,611.00    Spent potlining containers acquired in
Feb-94 for the following NAPM locations: Badin, Massena, Rockdale, Tennessee and
Warrick    ACOA - PGH - CORP HQ    888,969.18    LEASED BOMBADIER JET
IMPROVEMENTS; CAPITAL LEASE - EMC Sch. 10 (IT)    Corp Jet; EMC (IT)

ALCOA KUNSHAN ALUMINUM

    PRODUCTS COMPANY LTD

   14,001,243.12    Mortgage related to Kunshan’s building and Land Mortgage
Loan with China Local bank ICBC balance as of June 30, 2007    Mortgage related
to Kunshan’s building and Land Mortgage Loan with China Local bank ICBC balance
as of June 30, 2007

ALCOASHANGHAI ALUM

    PROD - ELIM

   5,829,016.42    Mortgage is related to ASAP’s building and land lease
agreement.    Mortgage is related to ASAP’s building and land lease agreement.

 

2



--------------------------------------------------------------------------------

ENTITY

   DEBT
AMOUNT*   

DESCRIPTION OF COLLATERAL

  

SECURED PARTY

ALCOASHANGHAI ALUM

    PROD - ELIM

   8,390,535.68    Leased Structure    Shanghai Light Industry Equipment Co
Alcoa Inc.    24,999,999.00    Relates to 2 tax exempt fixed instruments w/ Bank
of NY    Relates to 2 tax exempt fixed instruments w/ Bank of NY

REYNOLDS WHEELS VIRGINIA

    INTERNATIONAL, LTD.

   494,000.00    Relates to economic development loan entered into by Reynolds
Wheels Virginia International, Inc.    Relates to economic development loan
entered into by Reynolds Wheels Virginia International, Inc.

TOTAL

   132,704,363.32      

--------------------------------------------------------------------------------

* Amounts as of May 31, 2007

 

3